10
Jal.
12
13
14
LS
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page1of193 Page ID#:1

UNITED STATES DISTRICT COURT ae ©

FOR THE CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
Plaintiff,
Vv.

MARIO ALBERTO MIRANDA,
aka “Last,”
aka WE,
aka “Ultimo,”
aka “Shot-Caller,”

MARK ANTHONY ESPINOSA,
aka “Fatman,”
aka “Marcos,”

ULISES BOTELLO,
aka “Squirt,”
aka SO,"

LUIS ALBERTO MORA,
aka “Liar,”
aka “Liar Liar,”
aka “Little L,”
aka “Uno,”

JESUS GONZALEZ, JR.,
aka “Lil Chito,”
aka “Chito,”
aka “Gunner,”
aka “Chuy,”
aka “Chuyito,”

LUIS FERNANDO RAMIREZ,
aka “Frosty,”
aka “Frost,”

IGNACIO JESUS CONTRERAS,
aka “Nacho,”

ANTHONY CARLOS AVILA,
aka “Baby Raskal,”

 

June 2018 Grand Jury

249 @RO0055 -FMO

INDICTMENT

[18 U.S.C. § 1962(d): Racketeer
Influenced and Corrupt
Organizations Conspiracy; 18
U.S.C. §§ 1959(a) (3), (5): Violent
Crime in Aid of Racketeering; 21
U.S.C. § 846: Conspiracy to
Possess with Intent to Distribute
and Distribute Controlled
Substances; 21 U.S.C.

S$ 841(a) (1), (b) (1) (A),

(b) (1) (B), (b) (1) (C): Possession
with Intent to Distribute and
Distribution of Controlled
Substances; 21 U.S.C. § 856(a) (5):
Maintaining Drug-Involved
Premises; 21 U.S.C. § 860(a):
Distribution of Methamphetamine
Within 1,000 Feet of a School or
Park; 21 U.S.C. § 860a:
Distribution of Methamphetamine in
Premises Where a Minor Resides or
is Present; 18 U.S.C.

§§ 924(c) (1) (A) (i), (31), (111):
Possessing, Using, Carrying,
Brandishing, and Discharging
Firearms in Furtherance of, and
During and in Relation to, a Crime
of Violence or a Drug Trafficking
Crime; 18 U.S.C. § 922(a) (1) (A):
Engaging in the Business of
Dealing Firearms Without a

 
10

1i

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 2of193 Page ID #:2

aka “Casper,”

JOSH LUIS BANDA,
aka “Lil Raskal,”
aka “Donkey,”

JOSEPH PETER HERRERA,
aka “Baby Shadow,”
aka “Shadow,”
aka “Baby Shitface,”

JOSE MANUEL GALLO,
aka “Rooster,”

DAVID ROQUE FONSECA,
aka “Monster,”

DAVID VASQUEZ,
aka “Malo,”
aka “Sonic,”
aka “Evil,”

FRANCISCO JAVIER NAVARRETE,
aka “Chowder,”

OSCAR CARDENAS,
aka “Taliban,”
aka “Tali,”

KEVIN JASON PAZ,
aka “Cheesecake,”
aka “Firme,”

IVAN LAUREL,
aka “Little Gallo,”
aka “Little Psycho,”

DENNIS ALEXTS MOLINA,
aka “Laso,”

OSBALDO ZUNIGA,
aka “Bayo,”

SERGIO ESPINOZA SOLANO,
aka “Cholo,”

JOSE ALBERTO ACEVES,
aka “Chito,”

ALENA ROSEANNA RODRIGUEZ,

APRIL CHRISTINE HARREL,
aka “April Dawn Harrell,”
aka “Loca,”

ERNESTO SALVADOR MEDINA,
aka “Kid,”

AREANA NORONA,

AKOP DARMANDZHYAN,
aka “Armenian Jack,”
aka “Jack,”

JORGE MARCIAL VASQUEZ,
aka ‘T, ut

OSCAR QUINTERO JIMENEZ,
aka “Cheech,”

aka “Alex Ramos Banuelos,”

LUIS FRANCISCO LOPEZ,
aka “Substitute,”
aka “Subs,”

OSCAR ALVARADO,
aka “Smurf,” and

 

License; 18 U.S.C. § 922(g) (1):
Felon in Possession of Firearms
and Ammunition; 18 U.S.C.

§ 922(g) (9): Prohibited Person in
Possession of Firearms and
Ammunition; 26 U.S.C. § 5861 (d):
Possession of an Unregistered
Firearm; 18 U.S.C. § 2(a): Aiding
and Abetting; 18 U.S.C. § 1963, 21
U.S.C. § 853, 18 U.S.C. § 924 (d),
and 28 U.S.C. § 2461(c): Criminal
Forfeiture]

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 3of193 Page ID #:3

JESUS HERNANDEZ,
aka “Jesse,”

Defendants.

 

The Grand Jury charges:
GENERAL ALLEGATIONS

A. THE RACKETEERING ENTERPRISE

 

1. At all relevant times, defendants MARIO ALBERTO MIRANDA,

also known as (“aka”) “Last,” aka “L,” aka “Ultimo,” aka “Shot-

Caller” (“MIRANDA”), MARK ANTHONY ESPINOSA, aka “Fatman,” aka
“Marcos” (“ESPINOSA”), ULISES BOTELLO, aka “Squirt,” aka “SQ”
(“BOTELLO”), LUIS ALBERTO MORA, aka “Liar,” aka “Liar Liar,” aka
“Little L,” aka “Uno” (“MORA”), JESUS GONZALEZ, JR., aka “Lil Chito,”
aka “Chito,” aka “Gunner,” aka “Chuy,” aka “Chuyito” (“GONZALEZ”),
LUIS FERNANDO RAMIREZ, aka “Frosty,” aka “Frost” (“RAMIREZ”), IGNACIO

JESUS CONTRERAS, aka “Nacho” (“CONTRERAS”), ANTHONY CARLOS AVILA, aka
“Baby Raskal,” aka “Casper” (“AVILA”), JOSE LUIS BANDA, aka “Lil
Raskal,” aka “Donkey” (“BANDA”), JOSEPH PETER HERRERA, aka “Baby
Shadow,” aka “Shadow,” aka “Baby Shitface” (“HERRERA”), JOSE MANUEL
GALLO, aka “Rooster” (“GALLO”), DAVID ROQUE FONSECA, aka “Monster”
(“FONSECA”), and DAVID VASQUEZ, aka “Malo,” aka “Sonic,” aka “Evil”
(“D. VASQUEZ”), and co-conspirators Francisco Javier Navarrete, aka
“Chowder” (“Navarrete”), Oscar Cardenas, aka “Taliban,” aka “Tali”
(“Cardenas”), Kevin Jason Paz, aka “Cheesecake,” aka “Firme” (“Paz”),
Ivan Laurel, aka “Little Gallo,” aka “Little Psycho” (“Laurel”),
Dennis Alexis Molina, aka “Laso” (“Molina”), Osbaldo Zuniga, aka
“Bayo” (“Zuniga”), Sergio Espinoza Solano, aka “Cholo” (“Solano”),
Jose Alberto Aceves, aka “Chito” (“Aceves”), Alena Roseanna Rodriguez
(“Rodriguez”), April Christine Harrel, aka “April Dawn Harrell,” aka

3

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 4of193 Page ID #:4

“Loca” (“Harrel”), Ernesto Salvador Medina, aka “Kid” (“Medina”),
Areana Norona (“Norona”), Akop Darmandzhyan, aka “Armenian Jack,” aka
“Jack” (“Darmandzhyan”), Jorge Marcial Vasquez, aka “T” (“J.

Vasquez”), Oscar Quintero Jimenez, aka “Cheech,” aka “Alex Ramos

Banuelos” (“Quintero”), Luis Francisco Lopez, aka “Substitute,” aka
“Subs” (“Lopez”), Oscar Alvarado, aka “Smurf” (“Alvarado”), and Jesus
Hernandez, aka “Jesse” (“Hernandez”), and others known and unknown to

the Grand Jury, were members and associates of the Vineland Boys
street gang, otherwise known as “VBS,” a criminal organization
operating in and around Sun Valley, California, whose members and
associates engaged in, among other things, numerous acts of violence
and other crimes, including murder, attempted murder, robbery,
assault with deadly weapons, extortion, conspiracy to traffic in
narcotics, narcotics trafficking, possessing firearms while
prohibited from so doing, engaging in the business of dealing
firearms without a license, and intimidation of witnesses. At all
times relevant to this Indictment, the Vineland Boys gang operated
within the Central District of California and elsewhere. The
Vineland Boys gang, including its leaders, members, and associates,
constituted an “enterprise,” as defined by Title 18, United States
Code, Section 1961(4), that is, a group of individuals associated in
fact, although not a legal entity, which was engaged in, and the
activities of which affected, interstate and foreign commerce. The
enterprise constitutes an ongoing organization whose members and
associates functioned as a continuing unit for a common purpose of
achieving the objectives of the enterprise.

B. GENERAL BACKGROUND OF THE VINELAND BOYS GANG

 

At all times relevant to this Indictment:

4

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page5of193 Page ID #:5

2. The VBS gang was a multi-generational criminal street gang
formed in the late 1980’s by former members and associates of the
18th Street gang. The VBS gang originated in the Sun Valley area of
the San Fernando Valley in Los Angeles, California, and derived its
name from a faction that played football along Vineland Avenue.
Within a few years of its formation, VBS had absorbed several other
local street gangs and had established itself as one of the most
violent criminal street gangs in the San Fernando Valley. VBS
operated and claimed control of a large area in the San Fernando
Valley, including parts of Sun Valley, North Hollywood, and Burbank.
Throughout the years, VBS grew to become one of the largest gangs in
the San Fernando Valley, with over 500 people identified by law
enforcement as members or associates.

3. VBS members committed crimes on behalf of the gang,
including drug trafficking, firearms trafficking, robbery,
carjacking, kidnapping, witness intimidation, extortion, credit card
fraud, identity theft, murder, and assaults of members of rival
gangs, and law enforcement. VBS members marked their territory with
distinctive graffiti, or “tagging.” Their overt presence created an
environment of fear and intimidation and asserted the VBS gang’s
control over the neighborhood.

4, Law enforcement identified eight distinct active cliques of
the VBS gang: Jokers Town, Pequefios (also known as Pee Wees or the
PQ’s), Dukes, Lake View Terrace, 129, Night Owls, Winos, and Locos,
the original Vineland Boys clique. Additionally, there were a number
of “tagging crews” who were authorized by the Vineland Boys to write
graffiti in Vineland Boys gang territory and to use the identifier
“Sun Valley” in their names. One example was a tagging crew called

5

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 6of193 Page ID #:6

the Ghetto Boys. In some instances, a tagging crew could become
absorbed into the gang, which was referred to as being “cliqued up.”
For example, the 129 clique had been a tagging crew that was “cliqued
up” in 2016 to become a recognized Vineland Boys clique.

5. The Vineland Boys gang was concentrated mainly in the
northeastern end of the San Fernando Valley in the Sun Valley area of
Los Angeles County. Their primary territory was bordered by the 170
“Hollywood” Freeway to the west, Sheldon Street and Glenoaks
Boulevard to the north, the Bob Hope Burbank Airport to the east, and
Victory Boulevard to the south. Vineland Avenue runs through this
area. The Lake View Terrace clique controlled a separate area to the
northwest, bordered by Van Nuys Boulevard, Terra Vista Way, Osborne
Street, and the 210 Freeway. The Lake View Terrace area, although
not contiguous to VBS’s primary territory, was nonetheless considered
to be under VBS control.

6. Vineland Boys members wrote or painted graffiti in the
areas they controlled to identify the area as part of VBS territory.
There were certain locations within VBS territory that were central
to the gang’s activities, where Vineland Boys members frequently
gathered to meet, deal or use drugs, drink alcohol, tag graffiti,
intimidate other residents, and otherwise assert their control and
presence in the neighborhood. Such locations included Sun Valley
Park; a pizza restaurant and a barbershop located on Sunland
Boulevard; a fitness center on Vineland Avenue; the family residence
of a high-ranking incarcerated Vineland Boys member; the Chandler
fire road, where Vineland Boys members tagged VBS graffiti and
confronted rival gang members; an area known as “Joker’s Alley,”
which runs parallel to De Garmo Avenue and the 5 Freeway and abuts De

6

 
10
ii
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 7 of193 Page ID #:7

Garmo Park in Sun Valley, where Vineland Boys conducted drug and
firearms transactions; an alley known as “Pequefios Alley” located by
a laundromat near Vineland Avenue and Sherman Way; residences on the
7700 block of Vineland Avenue; a residence on Strathern Avenue; and
an apartment complex on the 10800 block of White Street, where many
Vineland Boys members resided and conducted drug and firearms
trafficking activities.

7. From the beginning, VBS operated independently of some
typical Southern California gang norms, adhering mostly to its own
internal rules and guidelines. For example, most Southern California
Hispanic gangs were part of a larger gang network controlled by the
“Mexican Mafia” prison gang, commonly referred to as “La Eme.” The
Mexican Mafia controlled criminal activities within California’s
state jails and prisons and exerted authority over the Hispanic
street gangs of Southern California. Mexican Mafia members came from
the ranks of local gang members, commonly referred to as “surefios,”
which is Spanish for “southerners.” Typically, local street gangs
made payments, commonly referred to as “paying taxes,” to the Mexican
Mafia. In return, the gang received the Mexican Mafia’s recognition
of the gang’s authority over its territory, as well as protection for
any members of that gang who were incarcerated in California state
prisons. If a gang failed to make its payments, failed to recognize
the Mexican Mafia’s authority and rules, or otherwise disrespected
the Mexican Mafia, the Mexican Mafia punished the gang by ordering a
“green light” for members of other surefio gangs to assault or kill
members of the offending gang. The “green lit” gang’s members were

targeted both on the streets, and, more importantly, in the prisons,

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 8of193 Page ID #:8

where the targeted individuals were vulnerable to attacks from other
inmates following and executing the “green light” order.

8. However, from its inception, VBS refused to make payments
to the Mexican Mafia or agree to be controlled by an Eme member.
Because of VBS’s defiance, the Mexican Mafia ordered a “green light”
against VBS members soon after VBS was formed. VBS gang members thus
began to operate “under the radar” by abandoning overt signs of gang
membership like displaying visible tattoos. VBS members also began
to deny gang membership to law enforcement to avoid detection in the
corrections system, the Mexican Mafia’s stronghold. Minimizing
exposure not only allowed VBS to avoid rival gangs but also helped
VBS conceal criminal activity from law enforcement. As a result, the
gang’s drug and firearms trafficking activity flourished.

9. Around 2000, as the gang’s power grew in the drug trade,
VBS negotiated a truce with the Mexican Mafia, which lifted the
“green light” order against VBS. Since then, VBS at times agreed to
pay “taxes” to the Mexican Mafia, and newer VBS members returned to a
more overt gang lifestyle. However, Vineland Boys members continued
to take steps to conceal and disguise their criminal activities from
law enforcement, such as by using coded language in telephone calls
and text messages when discussing illegal conduct, and by temporarily
curtailing criminal activities when gang members perceive the
neighborhood to be “hot,” that is, subject to increased attention by
law enforcement.

10. Even while staying “under the radar” to avoid the Mexican
Mafia’s “green light,” VBS members over the years engaged in several
brazen confrontations with law enforcement. For example, in 1988, a
VBS gang member shot and killed Los Angeles Police Department

8

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page9of193 Page ID #:9

(“LAPD”) Officer J.B. In 2003, two VBS members shot Burbank Police
Department Officers G.C. and M.P. during a traffic stop, and Officer
M.P. later died at the hospital from his injuries. In 2006,
California Highway Patrol officers conducted a traffic stop of a VBS
gang member, who shot and wounded one of the officers, then attempted
to carjack nearby civilians at gunpoint, including shooting at a
civilian’s car.

11. In 2005, nearly 50 Vineland Boys members and associates
were indicted and arrested on a myriad of federal charges, including
racketeering offenses. Since that time, the gang reorganized,
established new leadership in and out of the prisons, and expanded
its membership. Some members who were prosecuted in that case served
their sentences and resumed their activities with VBS upon their
release from custody. Others continued to lead or participate in
Vineland Boys activities from prison.

12. The Vineland Boys gang continued to have an inconsistent
relationship with the Mexican Mafia. While some VBS members
associated with Mexican Mafia leaders and engaged in EME-related
activities, they viewed such activities as separate from VBS. The
VBS gang had the general attitude that “what’s Mafia is Mafia; what’s
hood is hood.” By attempting to dissociate from the Mexican Mafia,
VBS was sometimes targeted by Mexican Mafia leaders who tried to
claim VBS under their authority and demand that VBS make payments to
the Mexican Mafia. The ongoing question of whether the gang should
acquiesce to Mexican Mafia control was a divisive issue among the
Vineland Boys leaders.

13. The leadership structure of VBS consisted of prison-level
leaders and street-level “shot-callers.” The prison-level leaders

9

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ea

ase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 100f193 Page ID #:10

were high-ranking incarcerated Vineland Boys members serving lengthy
prison sentences who were sometimes referred to as the “homies,”
“prison homies,” or the “older homies.” These prison-level leaders
selected street-level “shot-callers” to execute the prison-level
leaders’ directives and orders. VBS leadership could change based on
internal conflicts and power struggles among members seeking to gain
influence and authority within the gang, referred to as
“politicking,” which could also involve ongoing attempts by the
Mexican Mafia to increase its influence over VBS through a member’s
association with the Eme.

14. VBS prison-level leaders were able to control and direct
VBS’s activities in the neighborhood through constant communication
with the shot-callers and other VBS members. The incarcerated VBS
members often used contraband cell phones that had been smuggled into
prison to communicate with one another and with individuals on the
outside. They also sent smuggled messages, called “kites,” or used
family members as go-betweens to relay messages. The gang was
expected to provide financial support to these incarcerated members
by sending them a portion of the drug and firearms trafficking
proceeds made by active VBS members on the streets.

15. The street-level VBS shot-callers were generally
responsible for executing the prison-level leaders’ orders,
communicating the orders to the VBS members, and overseeing the
gang’s activities by managing the drug and firearms trafficking
operations and other crimes conducted in Vineland Boys gang territory
and/or by Vineland Boys members, directing the collecting of
extortion proceeds and other monetary payments to the gang, deciding
and enforcing gang rules and policies, ordering disciplinary action,

10

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Aaa

ase 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 11 of 193 Page ID #:11

resolving internal disputes, addressing conflicts and relations with
vival gangs and the Mexican Mafia, organizing gang meetings, and
controlling VBS membership.

16. A prospective VBS member was someone, usually from the
neighborhood, who had demonstrated loyalty to VBS, avoided running
afoul of any VBS rules or members, and participated in criminal
conduct on behalf of the gang, known as “putting in work” for the
neighborhood, which augmented the gang’s authority in its territory.
Any prospective member needed a current member to “vouch” for him in
order to be admitted. Once the shot-caller and other members agreed
to allow a new member to join VBS, the new member was often “jumped
in” to the gang, by physically fighting several existing members of
the VBS gang for 13 seconds to prove his physical strength and
dedication to the Vineland Boys gang. Once jumped in, a Vineland
Boys member was expected to participate fully in the gang’s criminal
activities to generate funds for the gang, build his own reputation
within the gang, enforce the gang’s rules, fight the gang’s rivals,
and enhance the overall reputation of the Vineland Boys gang itself.

17. Only Vineland Boys members who had been jumped in or
otherwise officially recognized as members could claim to be a VBS
member or display VBS tattoos or gang signs. However, the Vineland
Boys criminal enterprise also included non-member associates who
acted on behalf of and for the benefit of the Vineland Boys gang.
VBS associates assisted the gang by relaying messages from
incarcerated VBS members to other VBS members, engaged in drug and
firearms trafficking, and participated in other criminal activity in

furtherance of the gang.

il

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ey

ase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 12 0f 193 Page ID #:12

18. The VBS gang enforced its rules and promoted discipline
among its members and associates by murdering, conspiring to murder,
assaulting, and threatening those members and associates who violated
gang rules or posed a threat to the enterprise. Depending on the
severity of the violation, leaders of the Vineland Boys would decide
whether the violator would receive a beating for 13, 26, or 39
seconds, all factors of 13, and would select three to four Vineland
Boys members to administer the beatings as one member counted the
seconds out loud. This form of discipline was known as a

a

“calentada. Once a Vineland Boys member had been disciplined, the
gang might also eject the disciplined member, a decision that could
be made by the Vineland Boys leaders or the gang as a whole. If a
member was voted out of the Vineland Boys gang, he had to be “jumped
out,” which means the offending member would receive another beating
from current members. A former member who had been “jumped out”
could no longer claim any authority or affiliation with Vineland Boys
or else risk physical retaliation or even murder by the Vineland Boys
gang. In some circumstances, the Vineland Boys shot-caller might
determine that a Vineland Boys member was “no good,” that is, no
longer in good standing with VBS. The shot-caller might then issue a

Mw“

“green light” as to that person, also referred to as being “on
sight,” which is an order to the Vineland Boys members to attack or
kill that person on sight. The shot-caller could also order members
to target, kill, or take other violent actions against rival gang
members, non-members who claimed to be VBS members, or other

individuals who were considered to be enemies of the gang or to have

disrespected the gang.

12

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

(fase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 130f 193 Page ID #:13

19. The Vineland Boys gang had zero tolerance for members and
associates who cooperated with law enforcement. Evidence that
someone had cooperated with law enforcement was referred to as
“paperwork” and could include law enforcement reports, court
documents, or other documents or recordings. Vineland Boys members
also discussed whether an incarcerated member had “PC’d up,”
referring to an inmate’s placement in protective custody upon his
cooperation with law enforcement. Once the Vineland Boys gang had
evidence that someone had cooperated with law enforcement, the
Vineland Boys shot-caller might issue a “green light” and direct VBS
members to assault or kill the suspected cooperator.

20. VBS had longstanding and violent rivalries with other
gangs. Because the 18th Street gang considered the formation of VBS
a betrayal and also occupied territory adjacent to VBS, the two gangs
were bitter rivals and were engaged in a turf war. Similarly, gangs
located in Pacoima and North Hollywood neighborhoods adjacent to VBS
territory were also VBS’s enemies, including Pacoima (“Pacas”) 13,
North Hollywood Boys, North Hollywood Felons, and North Hollywood
Locos. Other gangs that the Vineland Boys considered rivals were
Clanton, Sun Valley Diablos, Grumpy Wynos, Blythe Street, Elmwood 13,
and San Fer.

21. Vineland Boys members also engaged in acts of violence
ranging from battery to murder against individuals not associated
with a gang but perceived to be disrespectful of the Vineland Boys
gang or of a VBS member, both within and outside of VBS territory. A
VBS member earned respect within the gang by participating in violent
acts on behalf of the gang. Additionally, commission of violent acts
by VBS members enhanced the gang’s overall reputation for violence in

13

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Ly

ase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 14 0f193 Page ID#:14

the community. Terrorizing residents in and near VBS territory
helped establish VBS’s control and authority over the neighborhood.

22. As a further means of intimidating and controlling the
residents in areas controlled by the Vineland Boys and enhancing
their own reputations within the Vineland Boys gang, and the overall
reputation of the Vineland Boys gang itself, VBS members engaged in
activities including, but not limited to: possessing and carrying
firearms to retaliate against rival gang members and for self-
protection; resisting arrest by fighting or running from law
enforcement; intimidating, threatening, and assaulting potential
witnesses who would testify in court about their crimes; and spray-
painting graffiti on businesses and residences within VBS territory.

23. VBS “tagging” graffiti included the words “Vineland,”
“VBS,” and “SV” (referring to Sun Valley or, in Spanish, “Sol
Valle”), as well as the tagging member’s gang moniker and clique.
VBS members engaged in tagging both to identify territory claimed by
the VBS gang and to intimidate the community, such as tagging the
phrase “COP KILLERS.” VBS members often wrote or drew VBS-related
graffiti symbols and words on gang-related documents, such as prison
letters and pay-owe sheets and ledgers for drug and firearms
trafficking.

24. VBS gang members generally, but not exclusively, tattooed
“SV,” “Vineland,” or “VBS” on their bodies to show their membership
and loyalty to the gang. Likewise, others wore sports hats that
displayed “S,” for Sun Valley, such as Chicago White Sox and Seattle
Mariners caps, or “V,” for Vineland, like Virginia Cavaliers hats.
Vineland Boys members also wore hats and clothes that displayed the
word “Villan.” Only Vineland Boys members could have VBS tattoos,

14

 

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ey

ase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 150f 193 Page ID #:15

including “VINELAND,” “VB,” “SUN VALLEY,” “SV,” and “91352,” which is
the zip code for Sun Valley, California. VBS gang members identified
themselves by “throwing gang signs,” in which they formed the letter
“Vv” with the index and middle finger. VBS gang members had slogans,
such as “V’s up ‘til my day’s up.”

25. Although VBS did not consistently make payments to the
Mexican Mafia, VBS members had to fund other gang-related expenses,
like sending money to incarcerated members, purchasing firearms to
arm VBS members, and obtaining drugs for re-sale. Accordingly, the
VBS gang collected money as directed by the prison-level leaders
and/or the shot-callers. VBS members were called on to pay a portion
of their proceeds derived from the criminal activity they conducted
with the authority of the gang. VBS member payments might be
voluntarily given, or VBS leadership might order that active members
who contributed either too little or not at all be physically
disciplined. Non-gang-affiliated individuals who sold drugs or
firearms in VBS territory were also required to pay VBS for the right
to conduct criminal activity in the neighborhood, and with this
authorization came protection from VBS members and members from rival
gangs. A trafficker who refused to pay may be subject to fines,
robbery, kidnapping, and threatened or actual violence from VBS
members. Finally, VBS also collected extortion proceeds by
threatening property damage or physical harm to legitimate business
owners operating in VBS territory, particularly marijuana
dispensaries.

Cc. PURPOSES OF THE ENTERPRISE

 

26. The word “member” below refers to a full member of the VBS
gang. Individuals who were affiliated with the Vineland Boys gang

15

 

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

(pase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 16 of 193 Page ID #:16

and who assist the members were referred to as Vineland Boys
“associates.” Both members of the Vineland Boys gang and their
associates were participants in the Vineland Boys criminal
enterprise.

27. At all times relevant to this Indictment, the purposes of
the Vineland Boys criminal enterprise included, but were not limited
to, the following:

a. Enriching the members and associates of the Vineland
Boys gang through criminal activities, including, but not limited to,
drug sales, gun sales, and extortion, as well as payments made to the
gang from proceeds generated as a result of VBS members’ criminal
activities;

b. Preserving, promoting, and protecting the power,
territory, and profits of the Vineland Boys gang and its members and
associates through threats of violence and actual acts of violence,
including robbery, extortion, assault, attempted murder and murder;

Cc. Exposing and punishing Vineland Boys members and
associates who are perceived to have violated the Vineland Boys
gang’s codes of conduct;

d. Maintaining the Vineland Boys gang’s control and
authority over its territory, often through threats, intimidation and
acts of violence committed against local residents and rival gangs;
and

e. Violently retaliating against rival gang members or
perceived outsiders who challenge the Vineland Boys gang’s authority

or who fail to pay debts owed to VBS members and associates.

16

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

@ase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 17 of 193 Page ID #:17

D. THE MEANS AND METHODS OF THE ENTERPRISE

 

28. At all times relevant to this Indictment, the means and
methods by which the defendants and their associates conducted and
participated in the conduct of the affairs of the Vineland Boys
criminal enterprise included the following:

a. Members and associates of the Vineland Boys gang used
the enterprise to attempt, threaten, conspire to commit, and to
commit acts of violence to protect and expand the enterprise’s
criminal operations, including acts of violence directed against
rival gang members, law enforcement officers, neighborhood residents
and visitors, as well as the intimidation of victims and witnesses in
criminal cases;

b. Members and associates of the enterprise acquired,
possessed, carried, and used deadly weapons, including firearms, in
the course of the enterprise’s criminal activities;

om Members and associates of the enterprise promoted a
climate of fear in the community through violence and threats of
violence;

d. Members and associates of the enterprise promulgated
certain rules to be followed by all participants in the enterprise,
including the rule that a participant in the enterprise not act as an
informant to law enforcement authorities regarding the activities of
the enterprise;

e. To enforce the rules of the enterprise and to promote
discipline, the members of the Vineland Boys gang used the enterprise
to murder, attempt to murder, assault, and threaten Vineland Boys
members and associates and others who violate the rules or pose a
threat to the enterprise;

17

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

o~
Le

 

 

ase 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 18 0f 193 Page ID #:18

f. Members and associates of the enterprise were entitled
to conduct and did conduct illegal activities under the protection of
the enterprise to generate income, including participating in drug
trafficking, firearms trafficking, extortion, robberies, and
burglaries;

om Members and associates of the enterprise frequently
engaged in criminal activity in the presence of other Vineland Boys
members and/or associates in order to enhance the status in Vineland
Boys of those affirmatively conducting criminal acts; and

h. Members and associates of the enterprise used various
techniques to avoid law enforcement scrutiny of the enterprise’s
criminal activities and to evade and frustrate law enforcement, such
as the use of coded language to discuss criminal activities and other
counter-surveillance techniques to conceal the identity of its
participants, the ways in which it conducts its affairs, and the

locations at which it discusses and conducts its affairs.

18

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Aa

ipase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 19 of 193 Page ID #:19

COUNT ONE
[18 U.S.C. § 1962 (d)]
Paragraphs 1 through 28 of the General Allegations are re-
alleged and incorporated by reference as if fully set forth herein.

A. OBJECT OF THE RACKETEERING CONSPIRACY

 

Beginning on a date unknown, and continuing to the date of this
Indictment, in Los Angeles County, within the Central District of
California, and elsewhere, defendants MIRANDA, ESPINOSA, BOTELLO,
MORA, GONZALEZ, RAMIREZ, CONTRERAS, AVILA, BANDA, HERRERA, GALLO,
FONSECA, and D. VASQUEZ, and others known and unknown to the Grand
Jury, being persons employed by and associated with the Vineland Boys
criminal enterprise, an enterprise which was engaged in, and the
activities of which affected, interstate and foreign commerce,
knowingly and intentionally conspired to violate Title 18, United
States Code, Section 1962(c), that is, to conduct and participate,
directly and indirectly, in the conduct of the affairs of that
enterprise through a pattern of racketeering activity, as that term
is defined in Title 18, United States Code, Sections 1961(1) and
1961(5), consisting of multiple acts involving:

1. Murder, in violation of California Penal Code Sections 21a,
31, 182, 187, 188, 189, 190, 653f, and 664;

2. Extortion, in violation of California Penal Code Sections
2la, 31, 32, 182, 518, 519, 520, 653f, and 664;

3. Robbery, in violation of California Penal Code Sections
2la, 31, 32, 182, 211, 212, 212.5, 213, 653f, and 664; and

4, Multiple offenses involving trafficking in controlled

substances, including methamphetamine, heroin, cocaine, and

19

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

>

 

ase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 20 of 193 Page ID #:20

marijuana, in violation of Title 21, United States Code, Sections
841 (a) (1) and 846.

Tt was a further part of the conspiracy that each defendant
agreed that a conspirator would commit at least two acts of
racketeering in the conduct of the affairs of the enterprise.

B. MEANS BY WHICH THE OBJECT OF THE CONSPIRACY WAS TO BE

 

ACCOMPLISHED

The object of the conspiracy was to be accomplished, in
substance, as follows:

1. Incarcerated members of the Vineland Boys gang would pass
messages from within the California state prison system to defendant
MIRANDA, and others known and unknown to the Grand Jury, for
defendant MIRANDA and other Vineland Boys gang leaders to direct the
activities of the Vineland Boys gang, including activities involving
the distribution of firearms and controlled substances and the
collection and distribution of “taxed” proceeds, and to authorize and
direct acts of violence.

2. Defendants MIRANDA, ESPINOSA, BOTELLO, and MORA would
authorize Vineland Boys members and associates to extort and collect
“tax” proceeds from drug traffickers, firearms traffickers, and other
legal and illegal businesses operating in the areas controlled by the
Vineland Boys gang.

3. Defendants MIRANDA, ESPINOSA, MORA, GONZALEZ, and RAMIREZ,
and others known and unknown to the Grand Jury, would direct Vineland
Boys members to conduct robberies, murders, extortion, witness
intimidation, and drug trafficking in order to promote and further

the activities of the Vineland Boys gang.

20

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ase 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 21 0f193 Page ID #:21

4, Defendants MIRANDA, BOTELLO, MORA, GONZALEZ, CONTRERAS,
AVILA, BANDA, HERRERA, GALLO, and D. VASQUEZ, and others known and
unknown to the Grand Jury, would obtain, possess, and sell firearms
and ammunition for Vineland Boys members to enforce the authority of
the Vineland Boys gang.

5. Defendants MIRANDA, ESPINOSA, BOTELLO, MORA, GONZALEZ,
RAMIREZ, CONTREREAS, BANDA, HERRERA, GALLO, FONSECA, and D. VASQUEZ,
and others known and unknown to the Grand Jury, would possess and
distribute controlled substances within and outside of the
neighborhoods controlled by the Vineland Boys gang and supply
controlled substances to other Vineland Boys members.

6. Defendants MIRANDA, BOTELLO, and MORA, and others known and
unknown to the Grand Jury, would direct individuals selling drugs in
Vineland Boys gang territory, to pay money to the Vineland Boys gang
in exchange for “authorization” to sell drugs in Vineland Boys gang
territory.

7. Defendants MIRANDA, ESPINOSA, BOTELLO, RAMIREZ, and
CONTRERAS, and others known and unknown to the Grand Jury, would pay
a portion of their proceeds from drug and firearms trafficking to be
used for the benefit of the Vineland Boys gang, including purchasing
firearms for Vineland Boys members and sending money to incarcerated
Vineland Boys members.

8. Defendants BOTELLO and MORA, and others known and unknown
to the Grand Jury, would deliver payments collected by Vineland Boys
members to defendant MIRANDA.

9, Defendants MIRANDA, BOTELLO, and MORA would send money to

incarcerated Vineland Boys members via third parties.

21

 

 

 
10

1i

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

“aa

ase 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 22 of 193 Page ID #:22

10. Defendants MIRANDA, ESPINOSA, MORA, GONZALEZ, RAMIREZ,
CONTRERAS, AVILA, HERRERA, and GALLO, and others known and unknown to
the Grand Jury, would use firearms and dangerous weapons to commit
robberies, kidnappings, and assaults, and to retaliate against,
attempt to kill, and kill individuals who obstructed the purposes of
the Vineland Boys enterprise, including rival gang members, law
enforcement officers, potential witnesses to criminal activities
committed by Vineland Boys members, and residents in the
neighborhoods controlled by the Vineland Boys gang, and Vineland Boys
members in bad standing with the gang, in order to enforce the
authority of the Vineland Boys gang.

Cc. OVERT ACTS

In furtherance of the conspiracy, and to accomplish the object
of the conspiracy, on or about the following dates, defendants
MIRANDA, ESPINOSA, BOTELLO, MORA, GONZALEZ, RAMIREZ, CONTRERAS,
AVILA, BANDA, HERRERA, GALLO, FONSECA, and D. VASQUEZ, and co-
conspirators Navarrete, Cardenas, Paz, Laurel, Molina, Zuniga,
Solano, Aceves, Rodriguez, Harrel, Medina, Norona, Darmandzhyan, J.
Vasquez, Quintero, Lopez, Alvarado, and Hernandez, and others known
and unknown to the Grand Jury, committed various overt acts within
the Central District of California, and elsewhere, including, but not
limited to, the following:

Overt Act No. 1: On January 14, 1996, defendant BOTELLO and
an unindicted co-conspirator possessed a 9mm Bryco handgun, i2 rounds
of ammunition, and brass knuckles in Vineland Boys gang territory as

they attempted to flee from police.

22

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Ah

frase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 23 of 193 Page ID #:23

Overt Act No. 2: On November 15, 2003, two unindicted
Vineland Boys members shot Burbank Police Officers M.P. and G.C.
during a traffic stop, killing M.P.

Overt Act No. 3: On November 19, 2003, defendant RAMIREZ sold
approximately four pounds of methamphetamine to a confidential
informant and possessed approximately five additional pounds that he
also intended to sell to the informant as part of an arrangement to
sell the informant nine pounds of methamphetamine for $74,400.

Overt Act No. 4: On March 15, 2007, defendant BOTELLO
possessed methamphetamine, a digital scale, plastic baggies, rubber
bands, $527 in cash, a stolen iPod, and a vehicle with a hidden
compartment containing methamphetamine, at his residence in Newhall,
California.

Overt Act No. 5: On October 25, 2007, at his residence in Sun
Valley, California, in Vineland Boys gang territory, co-conspirator
Quintero possessed methamphetamine, cocaine base in the form of crack
cocaine, marijuana, two bulletproof vests, two digital scales, pay-
owe sheets, approximately $379 in cash, a “cane sword,” an envelope
on which co-conspirator Quintero had written “TRUCHA PUTOS, VINELAND
BOYS GANG,” meaning, “Watch out assholes, Vineland Boys,” and which
contained a newspaper article featuring then-Burbank Police Chief
T.S., with the handwritten word “DEAD!” and the name of another
Vineland Boys member.

Overt Act No. 6: On January 10, 2008, defendant HERRERA
spray-painted Vineland Boys graffiti on the walls of two residences
located in Vineland Boys gang territory.

Overt Act No. 7: On September 9, 2008, defendant MIRANDA and
two other Vineland Boys members possessed a loaded handgun while

23

 

 

 
10

ii

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

(pase 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 24 0f 193 Page ID #:24

driving in the area of Radford Avenue and Saticoy Street in Sun
Valley, California, in Vineland Boys gang territory.

Overt Act No. 8: On October 2, 2008, defendant FONSECA and an
unindicted co-conspirator drove a Volvo that had been stolen from a
residence in Vineland Boys gang territory and possessed tools used to
steal cars.

Overt Act No. 9: On February 5, 2010, defendant BANDA placed
“Vineland Boys” stickers on walls in Vineland Boys gang territory.

Overt Act No. 10: On February 14, 2010, defendant AVILA and
four unindicted Vineland Boys members approached victims R.O. and
P.H. who were in R.O.’s vehicle, parked in the area of Sunland
Boulevard and San Fernando Road in Sun Valley, California, in
Vineland Boys gang territory, armed with a firearm, stated that this
was “Vineland Barrio,” forcefully pulled R.O. out of his vehicle,
demanded R.O.’s keys and cell telephone, and then drove off in R.O.’s
vehicle, which they crashed into the surrounding wall of a residence
on Bakman Avenue, and then fied from police on foot.

Overt Act No. 11: On February 20, 2010, defendant HERRERA
possessed a loaded .32 caliber revolver while driving with other
Vineland Boys members and associates in an area controlled by rival
gangs in Pacoima, California.

Overt Act No. 12: On November 10, 2011, defendant BANDA and an
unindicted Vineland Boys member were driving in Vineland Boys gang
territory while they possessed marijuana and approximately 3.51 grams
of methamphetamine, and defendant BANDA threw the methamphetamine out
of the car window when he saw police officers.

Overt Act No. 13: On May 4, 2012, defendant HERRERA drove
through an area of Sunland-Tujunga controlled by a rival gang while

24

 

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

cs

 

ase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 25 of 193 Page ID #:25

possessing a loaded Ruger 9mm firearm, a hat with a VBS-related logo,
a small amount of marijuana, and cloth gloves.

Overt Act No. 14: On June 7, 2012, defendant FONSECA drove on
Glenoaks Boulevard in Sun Valley, California, along the border of
Vineland Boys gang territory, while in possession of a nine-inch
switchblade and approximately .09 grams of methamphetamine.

Overt Act No. 15: On July 17, 2012, at a restaurant in San
Fernando, California, defendant ESPINOSA, along with an unindicted
co-conspirator, offered to sell a confidential informant working at
the direction of law enforcement (“CHS-8”) methamphetamine for less
than $700 per ounce or $8,000 per pound, then offered to provide an
ounce of methamphetamine as a sample.

Overt Act No. 16: On July 20, 2012, using coded language in a
telephone call, an unindicted co-conspirator referred CHS-8 to
defendant ESPINOSA to confirm the price of methamphetamine and to
supply firearms.

Overt Act No. 17: On September 15, 2012, co-conspirator Molina
and another Vineland Boys gang member threw a glass bottle at J.C.’s
car and told J.C. and J.C.’s father that they were in “Vineland Boys
hood,” and when J.C.’s father called the police, co-conspirator
Molina yelled: “Call the police, I don’t give a fuck — When I get
out, I know where you live, and Vineland Boys are going to get you.”

Overt Act No. 18: On January 3, 2013, co-conspirator Lopez
drove in Vineland Boys gang territory with two unindicted Vineland
Boys members, one of whom was armed with a concealed, loaded 9mm

handgun, and they attempted to flee from police.

25

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

7

ase 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 26 of 193 Page ID #:26

Overt Act No. 19: On March 26, 2013, defendant CONTRERAS
possessed ammunition for a shotgun and approximately 1.53 grams of
methamphetamine in his vehicle in Vineland Boys gang territory.

Overt Act No. 20: On January 24, 2014, co-conspirator Molina
possessed ammunition at his residence in Sun Valley, California, in
Vineland Boys gang territory, and fled from law enforcement.

Overt Act No. 21: On three separate occasions on unknown dates
following the murder of Vineland Boys member M.R. on March 4, 2014,
defendant RAMIREZ and an unindicted Vineland Boys member drove while
armed with firearms for the purpose of looking for and shooting the
rival gang member suspected of murdering M.R.

Overt Act No. 22: On March 26, 2014, defendant AVILA and an
unindicted co-conspirator drove in a stolen vehicle in Vineland Boys
gang territory.

Overt Act No. 23: On May 30, 2014, defendant GALLO and an
unindicted co-conspirator were driving in Vineland Boys gang
territory, and defendant GALLO threw a firearm out of the window
after he spotted nearby law enforcement officers.

Overt Act No. 24: On June 13, 2014, while driving in Vineland
Boys gang territory on Ledge Avenue in Sun Valley, California, co-
conspirator Laurel possessed a loaded, unregistered 9mm semiautomatic
handgun.

Overt Act No. 25: On September 10, 2014, defendant AVILA told
a confidential informant working at the direction of law enforcement
(“CHS-2”") that defendants BANDA and MIRANDA could sell

methamphetamine to CHS-2.

26

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

cy

ase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 27 of 193 Page ID #:27

Overt Act No. 26: On September 23, 2014, using coded language
in a telephone call, co-conspirator Aceves agreed to sell CHS-2 three
ounces of methamphetamine for $300 per ounce on the following day.

Overt Act No. 27: On September 24, 2014, co-conspirator Aceves
met CHS-2 at co-conspirator Aceves’s residence on Norris Avenue in
Sun Valley, California, in Vineland Boys gang territory, to sell
three ounces of methamphetamine in exchange for $900.

Overt Act No. 28: In or around November 2014, defendant
MIRANDA ordered defendant FONSECA to collect money from an unindicted
Vineland Boys member who had been selling heroin in Vineland Boys
gang territory.

Overt Act No. 29: In or around November 2014, defendant
MIRANDA collected $200 to $300 from an unindicted Vineland Boys gang
member’s heroin trafficking proceeds for the gang.

Overt Act No. 30: On November 20, 2014, defendant GONZALEZ
possessed a stolen “Vineland Avenue” street sign at his residence on
Keswick Street, in Sun Valley, California, in Vineland Boys gang
territory.

Overt Act No. 31: On January 15, 2015, using coded language in
a telephone call, co-conspirator Aceves told CHS-2 to contact co-
conspirator Harrel to obtain methamphetamine and provided co-
conspirator Harrel’s telephone number.

Overt Act No. 32: On January 16, 2015, using coded language in
telephone calls, co-conspirator Harrel agreed to sell CHS-2 three
ounces of methamphetamine the following week, and she noted that she
supplies methamphetamine to co-conspirator Aceves and that the

current leaders of the Vineland Boys gang included defendant MIRANDA.

27

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

@ase 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 28 of 193 Page ID #:28

Overt Act No. 33: On January 22, 2015, co-conspirator Harrel
had CHS-2 drive them to the residence of her methamphetamine
supplier, where she obtained approximately 82.8 grams of
methamphetamine that she then sold to CHS-2 in exchange for $1,200.

Overt Act No. 34: On January 26, 2015, co-conspirator Alvarado
possessed 100 rounds of .22 caliber ammunition while driving in
Vineland Boys gang territory with an unindicted Vineland Boys member.

Overt Act No. 35: On May 28, 2015, in Vineland Boys gang
territory, when police stopped defendant MIRANDA in a car containing
a loaded Glock .40 caliber pistol and driven by an unindicted co-
conspirator, defendant MIRANDA threatened to report the driver to the
Vineland Boys members if the driver agreed to speak with the police.

Overt Act No. 36: On May 29, 2015, at his residence in
Vineland Boys gang territory, co-conspirator Darmandzhyan possessed
heroin, methamphetamine, marijuana, a digital scale, two firearms,
ammunition, and approximately $1,190 in cash.

Overt Act No. 37: On June 2, 2015, defendants AVILA and
GONZALEZ, and two unindicted co-conspirators drove in Vineland Boys
gang territory with a loaded, stolen Smith & Wesson .38 caliber
revolver, a loaded Ruger model P89 9mm semiautomatic pistol with an
extended 25-round ammunition magazine, and approximately 90 ecstasy
pills, and defendants AVILA and GONZALEZ threw the firearms out of
the car when they saw the police.

Overt Act No. 38: On July 4, 2015, co-conspirator Molina
possessed a loaded .22 caliber semiautomatic rifle with a high-
capacity magazine and three rounds of .22 caliber ammunition while
driving in Vineland Boys gang territory with defendant AVILA and two
other Vineland Boys members.

28

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

~~

(Case 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 29 of 193 Page ID #:29

Overt Act No. 39: On July 4, 2015, using coded language in a
Facebook chat conversation, an unindicted co-conspirator asked
defendant GONZALEZ if he would like to be the main shot-caller for
the Vineland Boys gang.

Overt Act No. 40: On November 5, 2015, using coded language in
a telephone call, defendant HERRERA told an unindicted Vineland Boys
member to get heroin from defendant BANDA.

Overt Act No. 41: On November 12, 2015, using coded language
in telephone calls and text messages, after defendant BANDA offered
to sell defendant HERRERA a half-ounce of drugs for $150, defendant
HERRERA instead arranged to obtain the half-ounce from defendant
MIRANDA for $130, which defendant HERRERA then immediately sold to
his drug customer. When defendant HERRERA later learned that
defendant BANDA was coming to deliver a half-ounce of drugs to him,
he told defendant BANDA to “front” him the drugs on credit.

Overt Act No. 42: On November 13, 2015, using coded language
in telephone calls, defendant HERRERA arranged to rent a warehouse
for an upcoming Vineland Boys gang meeting and updated defendant
MIRANDA about the warehouse’s availability.

Overt Act No. 43: On November 14, 2015, using coded language
in a telephone call with defendant HERRERA, when co-conspirator
Navarrete admitted that he had shot someone he believed was a member
of a tagging crew, defendant HERRERA explained that the victim was
actually the brother of another Vineland Boys member and threatened
to stop providing co-conspirator Navarrete with additional firearms.

Overt Act No. 44: On November 14, 2015, during a meeting at a
residence on Bromwich Street in Pacoima, California, used by
defendant MIRANDA for drug trafficking activities (“defendant

29

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ca

 

ase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 30 of 193 Page ID #:30

MIRANDA’s stash house on Bromwich Street”), defendant MIRANDA told a
confidential informant working at the direction of law enforcement
(“CHS-1”) that defendant MIRANDA was owed $2,800 by one drug customer
and $2,500 by another, and defendant MIRANDA agreed to sell to CHS-1
three or four pounds of methamphetamine for $2,700 per pound.

Overt Act No. 45: On November 14, 2015, during the meeting at
defendant MIRANDA’s stash house on Bromwich Street, defendant MIRANDA
described an incident in which a rival gang member shot at him, and
he ran to his car to retrieve his 9mm Smith & Wesson handgun, noting
that this was similar to a firearm he had previously sold to CHS-1.

Overt Act No. 46: On November 14, 2015, during the meeting at
defendant MIRANDA’s stash house on Bromwich Street, defendant MIRANDA
acknowledged that he took his orders from high-ranking incarcerated
VBS members, discussed how CHS-1 was to collect extortion payments on
behalf of the Vineland Boys gang, and advised CHS-1 to refer anyone
who refused to pay to defendant ESPINOSA.

Overt Act No. 47: On November 15, 2015, using coded language
in text messages, an unindicted Vineland Boys member told defendant
HERRERA he was hiding from police after shooting at a rival gang, and
defendant HERRERA said the rival gang was asking for it.

Overt Act No. 48: On November 17, 2015, using coded language
in a telephone call, defendant MIRANDA agreed to sell drugs to CHS-1
the following day.

Overt Act No. 49: On November 17, 2015, using coded language
in a telephone call, defendant AVILA offered to sell a firearm that
he possessed at that time to CHS-1 for $400, which he described as a

black Burgo handgun with a four-inch barrel and a wooden handle, and

30

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

frase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 31 0f193 Page ID #:31

agreed to text a photo of the handgun to CHS-1, then defendant AVILA
texted CHS-1 a photograph of a black handgun with a wooden handle.

Overt Act No. 50: On November 18, 2015, defendant AVILA
directed CHS-1 to a location on Sunland Park Drive in Sun Valley,
California, in Vineland Boys gang territory, where defendant AVILA
sold CHS-1 a loaded Burgo .38 caliber revolver with an obliterated
serial number and two rounds of ammunition for $400, and during this
conversation, defendant AVILA said he had been hunting for members of
a rival gang to carry out defendant MIRANDA’s prior green light
orders to assault and kill the rival gang members.

Overt Act No. 51: On November 18, 2015, during a meeting at
defendant MIRANDA’s stash house on Bromwich Street, defendant MIRANDA
sold CHS-1 approximately 111.4 grams of methamphetamine for $800.

Overt Act No. 52: On November 18, 2015, during a meeting at
defendant MIRANDA’s stash house on Bromwich Street, defendants
MIRANDA and ESPINOSA discussed how defendant ESPINOSA, in his
capacity as an associate of the Mexican Mafia member who controlled a
particular prison, had ordered a Vineland Boys member incarcerated at
that prison to be given a disciplinary beating, and defendants
MIRANDA and ESPINOSA praised the Vineland Boys member for refusing to
tell law enforcement who had attacked him, even though he had been
stabbed during the attack.

Overt Act No. 53: On November 18, 2015, during a meeting at
defendant MIRANDA’s stash house on Bromwich Street, defendant
ESPINOSA described previously ordering defendant MORA not to pay any
money to the Mexican Mafia because the Vineland Boys gang would not

pay the Mexican Mafia.

31

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

(fase 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 32 of 193 Page ID #:32

Overt Act No. 54: On November 19, 2015, using coded language
in a text message, co-conspirator Laurel asked defendant HERRERA to
supply black tar heroin.

Overt Act No. 55: On November 20, 2015, using coded language
in a telephone call, defendant MIRANDA directed defendant HERRERA to
repair or sell their broken 9mm firearm and to pay defendant MIRANDA
for the firearm, and defendant HERRERA suggested that defendant
GONZALEZ could repair the firearm.

Overt Act No. 56: On November 21, 2015, using coded language
in a text message, co-conspirator Laurel asked if defendant HERRERA
had cocaine.

Overt Act No. 57: On November 21, 2015, using coded language
in a telephone call, an incarcerated unindicted Vineland Boys member
who is a prison-level leader of the gang (“Unindicted Member 1” or
“UM-1”) told CHS-1 that the prison-level VBS leaders would address
the ongoing attempt by defendant RAMIREZ and another unindicted
Vineland Boys member to seize control of the Vineland Boys gang away
from defendant MIRANDA.

Overt Act No. 58: On November 23, 2015, using coded language
in a telephone call, defendant HERRERA agreed to provide defendant
GALLO with drugs later that day, then met with defendant GALLO near
Roscoe Elementary School in Sun Valley, California.

Overt Act No. 59: On November 23, 2015, using coded language
in telephone calls, defendant HERRERA agreed to sell CHS-1 half a
“piece” of heroin for $500 and an ounce of methamphetamine for $380
the following day.

Overt Act No. 60: On November 24, 2015, using coded language
in telephone calls, defendant HERRERA attempted to obtain an ounce of

32

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

(pase 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 33 of 193 Page ID #:33

methamphetamine from defendant MIRANDA to sell, and he and defendant
GALLO arranged to have a supplier deliver to defendant HERRERA
approximately 12.1 grams of heroin that he then sold to CHS-1 outside
his residence on Cleon Avenue in Sun Valley, California for $500,
which resulted in a profit of $100 to split between defendants
HERRERA and GALLO.

Overt Act No. 61: On November 25, 2015, using coded language
in a text message, defendant HERRERA asked co-conspirator Laurel to
get him “fronted” cocaine on credit.

Overt Act No. 62: On November 30, 2015, using coded language
in a telephone call, defendant MIRANDA agreed to sell methamphetamine
to CHS-1 the following day.

Overt Act No. 63: On December 1, 2015, during a meeting at
defendant MIRANDA’s stash house on Bromwich Street, defendant MIRANDA
sold CHS-1 approximately 110.9 grams of methamphetamine for $800, and
defendant MIRANDA told CHS-1 that prison-level Vineland Boys leaders
would address the attempt by defendant RAMIREZ and an unindicted
Vineland Boys member to take over defendant MIRANDA’s leadership of
the gang, praised an unindicted Vineland Boys member who worked as
defendant MIRANDA’s enforcer, and complained that defendant FONSECA
appeared weak by refusing to fight defendant RAMIREZ.

Overt Act No. 64: On December 2, 2015, using coded language in
text messages and telephone calls, defendant GALLO agreed to sell
CHS-1 heroin for $450 the following day.

Overt Act No. 65: On December 3, 2015, in a meeting outside a
Wendy’s restaurant on Roscoe Boulevard in Panorama City, California,

defendant GALLO sold approximately 12.6 grams of heroin to CHS-1 in

33

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

frase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 34 0f 193 Page ID #:34

exchange for $450, noting that he could also supply heroin with
better quality, then asked to buy a firearm from CHS-1.

Overt Act No. 66: On December 6, 2015, using coded language in
a telephone call, UM-1 told CHS-1 that he and other prison-level
Vineland Boys leaders wanted defendant MIRANDA to remain the gang’s
shot-caller and would have defendant RAMIREZ and the other Vineland
Boys member disciplined.

Overt Act No. 67: On December 6, 2015, in the area of South
Walton Avenue and 38th Street in Los Angeles, California, defendants
GONZALEZ, AVILA, and GALLO, and other Vineland Boys members, fired
shots at members of a rival gang believed to have shot and killed a
Vineland Boys member, and during the ensuing shoot-out, defendant
GALLO crashed his car into another car.

Overt Act No. 68: On December 6, 2015, defendant GALLO falsely
reported to the police that his car had been stolen in order to
conceal his involvement in the shooting on Walton Avenue.

Overt Act No. 69: On December 7, 2015, using coded language in
a telephone call, defendant GONZALEZ told CHS-1 about being in a
fight between Vineland Boys members and members from the Street
Villains gang that occurred the day before in an area controlled by
the Street Villains gang.

Overt Act No. 70: On December 7, 2015, during a meeting in Sun
Valley Park, in Vineland Boys gang territory, defendant GONZALEZ told
CHS-1 about the incident in which defendants GONZALEZ, AVILA, and
GALLO, and other Vineland Boys members, got in a shootout with
members of a gang suspected of killing a Vineland Boys member in

which defendant GALLO crashed his car.

34

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

=

 

fase 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 35 of 193 Page ID #:35

Overt Act No. 71: On December 14, 2015, using coded language
in a telephone call, defendant GALLO agreed to sell 1.5 ounces of
methamphetamine to CHS-1 the following day.

Overt Act No. 72: On December 15, 2015, in Sylmar, California,
defendant GALLO sold approximately 54.7 grams of methamphetamine to
CHS-1 in exchange for $450.

Overt Act No. 73: On December 22, 2015, defendant BANDA
possessed marijuana, approximately 3.22 grams of methamphetamine, and
a loaded Taurus 9mm semi-automatic pistol with a 17-round high-
capacity magazine in his vehicle in Vineland Boys gang territory.

Overt Act No. 74: On January 2, 2016, using coded language in
a telephone call with CHS-1, defendant HERRERA described how he and
an unindicted Vineland Boys member had, at defendant MIRANDA’s
direction, administered a “calentada” beating to another Vineland
Boys member.

Overt Act No. 75: On January 3, 2016, using coded language in
a telephone call, defendant AVILA told CHS-1 that defendant GONZALEZ
had multiple firearms available.

Overt Act No. 76: On January 6, 2016, using coded language in
a telephone call, defendant BANDA told CHS-1 that another Vineland
Boys gang member was trying to sell a Glock firearm for $650 and
would have additional firearms for sale soon.

Overt Act No. 77: On January 6, 2016, at a meeting with CHS-1
and another Vineland Boys member at defendant MIRANDA’s stash house
on Bromwich Street, where defendant MIRANDA was maintaining marijuana
plants, defendant MIRANDA ordered CHS-1 to go with two or three other
Vineland Boys members to extort a marijuana dispensary located in
Vineland Boys gang territory but to avoid identifying themselves as

35

 

 
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

26

27

28

7

pase 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 36 of 193 Page ID #:36

Vineland Boys members because of the business’s security cameras, and
defendant MIRANDA noted that another business that the gang had been
extorting had closed down, then defendant MIRANDA said that certain
Vineland Boys members, including defendants ESPINOSA, CONTRERAS,
BOTELLO, and RAMIREZ, co-conspirator Cardenas, and defendant MIRANDA
himself, would give money to CHS-1 to be sent to incarcerated
Vineland Boys members and to buy firearms and other items for the
gang’s use.

Overt Act No. 78: On January 7, 2016, using coded language in
a telephone call, UM-1 discussed with CHS-1 defendant MIRANDA’s plan
to collect money from Vineland Boys members, insisting that members
who used the Vineland Boys name to make money through criminal
activities would have to pay.

Overt Act No. 79: On January 10, 2016, using coded language in
a text message, defendant HERRERA offered to sell CHS-1 a .32 caliber
handgun for $380.

Overt Act No. 80: On January 12, 2016, defendant HERRERA
texted CHS-1 a video with two photographs of the .32 caliber handgun
that defendant HERRERA was offering to sell.

Overt Act No. 81: On January 12, 2016, outside his residence
on Cleon Avenue in Sun Valley, California, in Vineland Boys
territory, defendant HERRERA accepted $400 from CHS-1 to pay fora
firearm that he had given to CHS-1, and he explained that the broken
firearm had belonged primarily to defendant MIRANDA.

Overt Act No. 82: On January 12, 2016, while at the residence
of defendant GALLO and co-conspirator Laurel on White Street in Sun

Valley, California, in Vineland Boys gang territory, defendants

36

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

fan

(vase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 37 of 193 Page ID #:37

HERRERA and GALLO and co-conspirator Laurel sold CHS-1 a loaded
Fabrique Nationale .32 caliber pistol in exchange for $360.

Overt Act No. 83: On January 13, 2016, using coded language in
a telephone call with CHS-1, defendant BANDA said he had recently
sold a firearm to defendant GONZALEZ and had an additional firearm
available to sell.

Overt Act No. 84: On January 13, 2016, using coded language in
text messages with CHS-1, co-conspirator Paz explained that his
firearms supplier had recently sold a Ruger firearm and agreed to
inguire about other firearms.

Overt Act No. 85: On January 14, 2016, defendant GALLO and an
unindicted Vineland Boys gang associate possessed approximately 3.22
grams of a mixture and substance containing methamphetamine, a
digital scale, approximately 13 stolen or fraudulent checks, 11
stolen or fraudulent debit cards, stolen or fraudulent vehicle
registration documents, including a stolen car registration document,
a stolen California identification card, approximately 22 pieces of
stolen mail, and $159, while driving in a stolen vehicle.

Overt Act No. 86: On January 16, 2016, using coded language in
telephone calls, defendant MIRANDA, who was using co-conspirator
Cardenas’s telephone, ordered CHS-1 to go to a Norm’s restaurant in
Van Nuys, California, to assault a Vineland Boys member who was in
bad standing with the gang, and to remind him of his debt owed to
defendant ESPINOSA, then told CHS-1 to have defendant HERRERA carry
out the assault if CHS-1 was unable to go.

Overt Act No. 87: On January 29, 2016, an unindicted Vineland
Boys member told CHS-1 that defendant CONTRERAS and another
unindicted Vineland Boys member had shot at co-conspirator Harrel’s

37

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ase 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 38 of 193 Page ID #:38

brother for attempting to steal a .50 caliber firearm from defendant
CONTRERAS’s residence on Strathern Street in North Hollywood,
California, in Vineland Boys gang territory.

Overt Act No. 88: On January 31, 2016, using coded language in
telephone calls and text messages, UM-1 ordered CHS-1 to retrieve
“paperwork” on a Vineland Boys member suspected of cooperating with
law enforcement to deliver to defendant MIRANDA.

Overt Act No. 89: On January 31, 2016, using coded language in
text messages, defendant GONZALEZ offered to sell CHS-1 a Bersa .380
caliber handgun, as well as two other firearms that he later said
were already sold.

Overt Act No. 90: On February 2, 2016, defendant GONZALEZ
obtained a Bersa .380 caliber handgun from his firearms supplier
outside a residence in Glendale, California, where he then sold the
handgun to CHS-1 for $450.

Overt Act No. 91: On February 2, 2016, during the meeting with
CHS-1, defendant GONZALEZ said that he possessed three fully-
automatic firearms, and that he, defendant AVILA, and co-conspirator
Navarrete had recently shot at a car with a fully-automatic AR-15
type machine gun.

Overt Act No. 92: On February 2, 2016, during a meeting with
CHS-1, defendant GONZALEZ said that co-conspirator Molina would be
physically disciplined with a 39-second “calentada” beating because
he allowed another Vineland Boys member to be arrested for contraband
that actually belonged to co-conspirator Molina, noting that co-
conspirator Laurel had properly accepted a “calentada” for a similar

incident.

38

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

(fase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 39 of 193 Page ID #:39

Overt Act No. 93: On February 2, 2016, in an alley between
White Street and Ratner Street in Sun Valley, California, in Vineland
Boys gang territory, defendant GONZALEZ sold CHS-1 an APOC Armory
.556 caliber AR-15 type rifle with no serial number and 13 rounds of
.223 caliber ammunition for $1,400, and he offered to sell CHS-1
additional firearms.

Overt Act No. 94: On February 2, 2016, co-conspirator Cardenas
offered to sell one ounce of cocaine to CHS-1 in exchange for $750.

Overt Act No. 95: On February 3, 2016, using coded language in
an Instagram Messenger message, an unindicted co-conspirator asked to
buy methamphetamine from defendant GONZALEZ.

Overt Act No. 96: On February 4, 2016, defendant MIRANDA
reviewed “paperwork” on a Vineland Boys member suspected of
cooperating with law enforcement that CHS-1 had been ordered by UM-1
to deliver, and defendant MIRANDA concluded that the “paperwork” was
proof that this individual had “snitched.”

Overt Act No. 97: On February 4, 2016, using coded language in
a telephone call, UM-1 directed CHS-1 to preserve the “paperwork” for
a Vineland Boys member suspected of cooperating with law enforcement,
insisting that the Vineland Boys gang would not allow one member to
make the entire gang look bad.

Overt Act No. 98: On February 5, 2016, in an alley by co-
conspirator Cardenas’s residence on De Garmo Avenue in Sun Valley,
California, in Vineland Boys gang territory, co-conspirator Cardenas
sold approximately 28.2 grams of cocaine to CHS-1 in exchange for
$750, and he offered to sell CHS-1 a pound of marijuana for $2,000.

Overt Act No. 99: On February 8, 2016, at a meeting with CHS-1
at defendant MIRANDA’s stash house on Bromwich Street, defendant

39

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

7

 

ase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 40 of 193 Page ID #:40

ESPINOSA declared that no one could tell Vineland Boys how to “run
our hood,” and he suggested jumping out an unindicted Vineland Boys
member whom he and defendant MIRANDA had confronted for falsely
claiming that the Mexican Mafia had given him control of the Vineland
Boys gang.

Overt Act No. 100: On February 8, 2016, during a meeting with

 

CHS-1 at defendant MIRANDA’s stash house on Bromwich Street,
defendant ESPINOSA said he believed he was being investigated by law
enforcement and so was conducting all of his drug sales through
defendant MIRANDA.

Overt Act No. 101: On February 8, 2016, during a meeting at

 

defendant MIRANDA’s stash house on Bromwich Street, defendant
ESPINOSA and CHS-1 discussed whether the gang would discipline an
unindicted Vineland Boys member for shooting a fellow Vineland Boys
member.

Overt Act No. 102: On February 10, 2016, using coded language

 

in a telephone call, co-conspirator Paz offered to sell CHS-1 a pound
of methamphetamine for $3,000, a 12-gauge shotgun for $1,000, anda
new 9mm firearm for $650, the last of which he suggested that CHS-1
could re-sell for $750.

Overt Act No. 103: On February 18, 2016, using coded language

 

in a telephone call with CHS-1, defendant HERRERA and co-conspirator
Laurel said they heard from defendant MIRANDA and others that an
unindicted Vineland Boys member was “no good” for cooperating with
law enforcement and would be punished with a “calentada” beating.

Overt Act No. 104: On February 20, 2016, defendant MIRANDA sold

 

one half-pound of methamphetamine to an unidentified buyer for $2,000

40

 

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

@ase 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 41 0f 193 Page ID #:41

in a parking lot near San Fernando Road and Osborne Street in Los
Angeles, California.

Overt Act No. 105: On February 20, 2016, defendant MIRANDA

 

distributed marijuana to an unknown buyer at an apartment in the area
of Saticoy Street and Vineland Avenue in Sun Valley, California, in
Vineland Boys gang territory.

Overt Act No. 106: On February 20, 2016, defendants MIRANDA,

 

ESPINOSA, GONZALEZ, RAMIREZ, CONTRERAS, AVILA, BANDA, HERRERA, GALLO,
FONSECA, and D. VASQUEZ, and co-conspirators Navarrete, Cardenas,
Paz, Laurel, and Molina, and other unindicted Vineland Boys members
attended a Vineland Boys gang meeting held at a residence on Dora
Street in Sun Valley, California, in Vineland Boys gang territory.

Overt Act No. 107: On February 20, 2016, at the Vineland Boys

 

gang meeting, defendant GONZALEZ, who was armed with a Glock 17 9mm
handgun that he claimed was fully automatic, told CHS-1 about
engaging in a recent shootout with rival gang members while they were
stopped at a red light near the intersection of Glenoaks Boulevard
and Osborne Street in Pacoima, California, in an area controlled by a
rival gang, then he showed CHS-1 an article about an unindicted co-
conspirator whom defendant GONZALEZ had planned to sponsor for VBS
membership and who had recently been arrested for shooting a rival
gang member at a park in Burbank, California.

Overt Act No. 108: On February 20, 2016, at the Vineland Boys

 

gang meeting, defendant MIRANDA, using coded language, instructed the
members that an unindicted Vineland Boys gang member was no longer in
good standing with the gang and would be disciplined with a
“calentada” beating of “at least a hard 39,” that is, lasting 39
seconds, and defendant RAMIREZ ordered Vineland Boys members to

Al

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

fan

ase 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 42 of 193 Page ID #:42

assault the disfavored member upon sight, and if he were to talk
back, then to bring him back to the group to receive more severe
discipline.

Overt Act No. 109: On February 20, 2016, at the Vineland Boys

 

gang meeting, defendant MIRANDA explained that no member should be
paying “taxes” to the Mexican Mafia and ordered members to beat up
anyone who asked questions about which Mexican Mafia member
controlled the gang, but that any drug dealers selling drugs in
Vineland Boys gang territory who were not Vineland Boys members had
to pay extortion “taxes” to the Vineland Boys gang that would be
given to defendant MIRANDA.

Overt Act No. 110: On February 20, 2016, at the Vineland Boys

 

gang meeting, defendant RAMIREZ insisted that members drive out any
African-American drug dealers selling drugs in Vineland Boys gang
territory, and an unindicted Vineland Boys member agreed to “smash on
them myself.”

Overt Act No. 111: On February 20, 2016, at the Vineland Boys

 

gang meeting, defendant MIRANDA announced that the “129” tagging crew
was now an official Vineland Boys clique, and that any “129” member
who claimed allegiance to a rival gang was to be attacked “on sight,”
and when defendant GALLO asked if the new “129” members would be
physically jumped in, defendant RAMIREZ explained that the entire
“129” membership could be “cliqued up” into the Vineland Boys gang
without being individually jumped in, then defendant MIRANDA
introduced defendant D. VASQUEZ, the leader of the “129” clique, and
suggested that defendant D. VASQUEZ could be jumped in at the

meeting.

42

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

an

ase 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 43 of 193 Page ID #:43

Overt Act No. 112: On February 20, 2016, at the Vineland Boys

 

gang meeting, defendant MIRANDA ordered the assault of any Vineland
Boys member caught using heroin.

Overt Act No. 113: On March 1, 2016, at a meeting with CHS-1 at

 

a Carl’s Jr. restaurant on Glenoaks Boulevard in Sun Valley,
California, in Vineland Boys gang territory, defendant ESPINOSA
offered to sell three or four pounds of methamphetamine to CHS-i,
noting that he was expecting to acquire ten pounds of methamphetamine
by the end of the week and adding that he had helped establish
defendant MIRANDA’s drug trafficking business.

Overt Act No. 114: On March 1, 2016, at a meeting with CHS-1,

 

defendant ESPINOSA said that the Vineland Boys gang should primarily
collect extortion “taxes” from non-member “paisas” who were selling
drugs in Vineland Boys gang territory, rather than to force Vineland
Boys members to pay from their own drug trafficking proceeds.

Overt Act No. 115: On March 1, 2016, during the meeting with

 

CHS-1, defendant ESPINOSA recounted an incident in which he anda
fellow Vineland Boys member had encountered another Vineland Boys
member in the alleys who “tried taxing me,” that is, demanding a
monetary payment on behalf of the Mexican Mafia, so the other
Vineland Boys member put his gun to the extortionist’s head as
defendant ESPINOSA declared that the Vineland Boys gang did not pay
taxes to the Mexican Mafia.

Overt Act No. 116: On March 15, 2016, using coded language ina

 

telephone call, co-conspirator Paz offered to sell CHS-1 an ounce of
methamphetamine for $300 and asked to purchase “white,” referring to

other drugs.

43

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

(fase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 44 of 193 Page ID #:44

Overt Act No. 117: On March 15, 2016, at defendant MIRANDA’s

 

stash house on Bromwich Street, defendants MIRANDA and ESPINOSA
discussed an upcoming leadership meeting organized by a high-ranking
incarcerated Vineland Boys gang member, and defendant ESPINOSA
insisted that no one should tell defendant MIRANDA what to do as
shot-caller of the gang.

Overt Act No. 118: On March 16, 2016, defendants MIRANDA,

 

BOTELLO, RAMIREZ, CONTRERAS, and D. VASQUEZ, co-conspirator Alvarado,
and several other unindicted Vineland Boys members attended a
Vineland Boys gang leadership meeting at the La Sirenita restaurant
in Panorama City, California, where a senior Vineland Boys member
told the others that the gang members needed to focus on retaliating
against rival gang members instead of fighting with one another,
declaring that “at the end of the day we’re either going to die for
Vineland or we’re going to get locked up for Vineland.”

Overt Act No. 119: On March 16, 2016, at the Vineland Boys gang

 

leadership meeting, defendants MIRANDA and RAMIREZ explained that
they had resolved the conflict arising from the attempt by defendant
RAMIREZ and an unindicted Vineland Boys member to take over the
leadership of the gang.

Overt Act No. 120: On March 16, 2016, at the Vineland Boys gang

 

leadership meeting, defendant BOTELLO first complained that Vineland
Boys members who had problems with other members were reaching out to
non-Vineland Boys to resolve Vineland Boys-related issues and
insisted that members send money to incarcerated Vineland Boys
members instead of to non-members, adding that he had sent money to

incarcerated members, and that the gang should prioritize helping an

44

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

my

 

ase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 45 of 193 Page ID #:45

incarcerated Vineland Boys member become a made member of the Mexican
Mafia.

Overt Act No. 121: On March 16, 2016, at the Vineland Boys gang

 

leadership meeting, defendants MIRANDA and BOTELLO agreed that the
Vineland Boys gang was not “under” any particular Mexican Mafia
member but acknowledged that the gang would eventually be expected to
pay the Mexican Mafia, and when the members discussed various plans
to pay money to Mexican Mafia members who were affiliated with San
Fernando Valley gangs, defendant MIRANDA insisted that the Vineland
Boys would not pay without consensus among the members.

Overt Act No. 122: On March 16, 2016, at the Vineland Boys gang

 

leadership meeting, defendant MIRANDA reported an increase in tagging
and other activity of rival gangs in Vineland Boys gang territory,
including an incident where rival gang members had shot at a Vineland
Boys member on the street, and defendant RAMIREZ said the rival gang
members were coming into Vineland Boys gang territory to catch
Vineland Boys members “slipping,” or off guard, then referenced his
prior attempt with defendant MIRANDA to retaliate against a rival
gang member who had allegedly shot another Vineland Boys member on
Vineland and Saticoy Streets.

Overt Act No. 123: On March 16, 2016, at the Vineland Boys gang

 

leadership meeting, defendant BOTELLO asked what the gang needed,
defendant MIRANDA said the gang needed firearms, and defendant
RAMIREZ said he had given a couple hundred dollars to other Vineland
Boys members to purchase a firearm.

Overt Act No. 124: On March 16, 2016, at the Vineland Boys gang

 

leadership meeting, defendant RAMIREZ complained that homeless
Vineland Boys members living on the street should be beaten up for

45

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

am

+H

 

ase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 46 of 193 Page ID #:46

making the gang look bad, insisted that African Americans seen in
Vineland Boys gang territory be beaten up or driven out, described
how he had beaten up Vineland Boys members he had caught stealing,
then declared he would assault an individual he believed had betrayed
him to law enforcement.

Overt Act No. 125: On March 16, 2016, at the Vineland Boys gang

 

leadership meeting, defendant MIRANDA suggested that CHS~-1 be
responsible for collecting and keeping the gang’s extortion payments,
and defendants BOTELLO and RAMIREZ emphasized the importance of that
role before defendant BOTELLO called for a vote.

Overt Act No. 126: On March 16, 2016, at the Vineland Boys gang

 

leadership meeting, defendant D. VASQUEZ, the leader of the 129
tagging crew that had recently been absorbed into the Vineland Boys
gang, reported that 129 clique members who did not join the gang were
now afraid to enter Vineland Boys gang territory because he had told
them that they would be beaten up or shot if spotted in the
neighborhood, and he described confronting and threatening rival gang
members attempting to sell drugs at a location in Vineland Boys gang
territory.

Overt Act No. 127: On March 16, 2016, defendant CONTRERAS

 

offered to sell CHS-1 firearms and noted that he would provide
firearms only to fellow Vineland Boys members.

Overt Act No. 128: On March 18, 2016, using coded language in a

 

telephone call with CHS-1, UM-1 announced that defendants MIRANDA and
CONTRERAS were the street level leaders of the Vineland Boys gang in
general, defendant D. VASQUEZ was the leader of the new 129 clique,
and an unindicted Vineland Boys member was the leader of the Lake
View Terrace clique, that all gang-related matters would be handled

46

 

 
10

1i

12

13

14

15

16

17

18

19

20

al

22

23

24

25

26

27

28

7

ase 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 47 of 193 Page ID #:47

initially by these four street-level leaders and then by prison-level
leaders, and that the gang members were to enforce their collection
of payments from drug dealers by “terrorizing” any drug dealers who
refused to pay by stealing, breaking, and burning their cars,
explaining that the collected money would be “invested in the
neighborhood.”

Overt Act No. 129: On March 23, 2016, using coded language in a

 

telephone call, defendant CONTRERAS offered to sell firearms to CHS-
1, explaining that he currently had three revolvers and could obtain
additional firearms to sell.

Overt Act No. 130: On March 24, 2016, at defendant CONTRERAS’s

 

residence on Strathern Street in North Hollywood, California, in
Vineland Boys gang territory, where other Vineland Boys members were
present, including co-conspirator Alvarado, defendant CONTRERAS sold
CHS-1 a Bryco Arms .380 caliber pistol loaded with six rounds of .380
Auto caliber ammunition in exchange for $400, and during this
meeting, defendant CONTRERAS showed CHS-1 a second .380 caliber
pistol and explained that he had lent a third .380 caliber pistol to
defendant D. VASQUEZ.

Overt Act No. 131: On March 26, 2016, using coded language in a

 

telephone call, defendant HERRERA offered to sell CHS-1 a “piece” of
heroin for $850 and confirmed that the Vineland Boys were fighting
with a rival gang.

Overt Act No. 132: On April 3, 2016, at a party at the

 

residence of an unindicted Vineland Boys member on Clybourn Avenue in
Sun Valley, California, in Vineland Boys gang territory, defendants

GONZALEZ and AVILA, co-conspirator Navarrete, and other Vineland Boys

47]

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

fam,

ase 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 48 of 193 Page ID #:48

members got into a fistfight with J.P., A.F., and others and yelled
“Vineland!” during the fight.

Overt Act No. 133: On April 3, 2016, outside the party on

 

Clybourn Avenue, an unindicted Vineland Boys member drove defendant
GONZALEZ, who leaned out the window of the car and fired several
shots at J.P. and an occupied car, injuring J.P. and A.A. (the
“Clybourn Avenue Shooting”).

Overt Act No. 134: On April 5, 2016, using coded language in a

 

telephone call, defendant BANDA offered to sell CHS-1 an ounce of
methamphetamine he claimed was high quality in exchange for $275.

Overt Act No. 135: On April 5, 2016, at defendant BANDA’s

 

residence on Elkwood Street in North Hollywood, California, in
Vineland Boys gang territory, defendant BANDA sold approximately
27.52 grams of methamphetamine to CHS-1 in exchange for $270.

Overt Act No. 136: On April 5, 2016, outside defendant BANDA’s

 

residence, co-conspirator Laurel told CHS-1 that he had recently shot
three people at a party in Palmdale with a .380 Lorcin pistol that he
said was a weak gun that he wanted to replace with a firearm that
would “kill someone quicker,” then noted that the Clybourn Avenue
Shooting had increased the police’s presence in the area.

Overt Act No. 137: On April 7, 2016, using coded language in

 

telephone calls, co-conspirator Laurel agreed to sell CHS-1 a .380
caliber handgun and hollow-point ammunition for $350 later that day.

Overt Act No. 138: On April 7, 2016, at co-conspirator Laurel’s

 

residence on White Street in Sun Valley, California, in Vineland Boys
gang territory, co-conspirator Laurel sold CHS-1 a .380 Lorcin

handgun loaded with seven rounds of hollow-point ammunition, which

48

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

my

ase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 49 of 193 Page ID #:49

co-conspirator Laurel described as the firearm he had used to shoot
someone at the party in Palmdale, California, in exchange for $350.

Overt Act No. 139: On April 9, 2016, using coded language in an

 

Instagram Messenger message, an unindicted co-conspirator asked to
purchase a firearm from defendant GONZALEZ in order to be armed while
in Vineland Boys gang territory.

Overt Act No. 140: On April 14, 2016, using coded language ina

 

telephone call, defendant BANDA agreed to sell CHS-1 an ounce of
methamphetamine for $250.

Overt Act No. 141: On April 14, 2016, at a liquor store on

 

Strathern Street and Laurel Canyon Boulevard in North Hollywood,
California, in Vineland Boys gang territory, defendant BANDA sold
CHS-1 approximately 28.92 grams of methamphetamine for $250, during
which time co-conspirator Laurel waited in defendant BANDA’s car and
greeted CHS-1 by making Vineland Boys gang signs.

Overt Act No. 142: On April 19, 2016, using coded language in

 

telephone calls, co-conspirator Paz offered to sell CHS-1 three
ounces of methamphetamine for $900, suggesting that CHS-1 re-sell the
methamphetamine for $400 an ounce, then agreed to sell CHS-1 two
ounces of methamphetamine for $500 and a shotgun for $300.

Overt Act No. 143: On April 20, 2016, in the parking lot of a

 

Carl’s Jr. restaurant on Glenoaks Boulevard, in Sun Valley,
California, in Vineland Boys gang territory, co-conspirator Paz sold
CHS-1 approximately 53.19 grams of methamphetamine for $500, then
directed CHS-1 to an alley outside a residence near Crockett Street
in Sun Valley, California, in Vineland Boys gang territory, where he

sold CHS-1 an Iver Johnson Champion .410 gauge shotgun for $200.

49

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ea

ase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 50 of 193 Page ID #:50

Overt Act No. 144: On April 23, 2016, on Lankershim Boulevard

 

in Vineland Boys gang territory, defendant GONZALEZ shot A.G., a
rival gang member, in the shoulder and the arm, as co-conspirator
Navarrete pushed A.G.’s girlfriend out of the way.

Overt Act No. 145: On April 27, 2016, using coded language in a

 

telephone call with CHS-1, defendant BANDA said he had a .40 caliber
Beretta firearm with a laser sight for his personal use.

Overt Act No. 146: On May 3, 2016, using coded language in a

 

telephone call, co-conspirator Paz agreed to sell two ounces of
methamphetamine to CHS-1 for $500 later that day at a Carl’s Jr.
restaurant.

Overt Act No. 147: On May 3, 2016, outside a Carl’s Jr.

 

restaurant on Glenoaks Boulevard in Sun Valley, California, in
Vineland Boys gang territory, co-conspirator Paz sold CHS-1
approximately 54.91 grams of methamphetamine for $500.

Overt Act No. 148: On May 3, 2016, using coded language in

 

telephone calls and text messages, defendant GONZALEZ offered to sell
CHS-1 two rifles that he described as “a tactical brand that the
professionals use,” as well as a “cuerno,” referring to an AK-47-type
firearm, and agreed to sell one rifle to CHS-1 later that day for
$1,700.

Overt Act No. 149: On May 3, 2016, outside a McDonald’s

 

restaurant on Glenoaks Boulevard in San Fernando, California,
defendant GONZALEZ, who had arrived with defendant AVILA and other
Vineland Boys members, sold CHS-1 a 5.56 caliber rifle for $1,700,
then showed CHS-1 a firearm that defendant GONZALEZ described as a
fully-automatic Glock 17 handgun that he had recently fired near
Tujunga and La Tuna Canyon.

50

 

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Ly)

ase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 51 0f193 Page ID #:51

Overt Act No. 150: On or prior to May 6, 2016, on the 11700

 

block of Vose Street in North Hollywood, California, in disputed gang
territory, defendant AVILA spray-painted graffiti reading “SV VBS X3
JKS RASKAL,” which identified him by his moniker, “Raskal,” and his
membership in the Jokers Town clique of the Vineland Boys gang in Sun
Valley.

Overt Act No. 151: On May 9, 2016, using coded language in

 

telephone calls and text messages, defendant GONZALEZ agreed to sell
CHS-1 a handgun for $800 and texted CHS-1 a photograph of the
handgun.

Overt Act No. 152: On May 11, 2016, outside a Burger King

 

restaurant on Glenoaks Boulevard in San Fernando, California,
defendant GONZALEZ sold CHS-1 a Beretta 9mm pistol and two magazines
loaded with a total of eight rounds of 9mm ammunition, in exchange
for $800.

Overt Act No. 153: On May 11, 2016, at the meeting with CHS-1

 

on Glenoaks Boulevard, defendant GONZALEZ described the Clybourn
Avenue Shooting, explaining that he, defendant AVILA, co-conspirator
Navarrete, and other Vineland Boys members had gotten into a
fistfight at the party with individuals he said had disrespected
Vineland Boys and at whom he then fired several shots later that
night as he was driven past the victims’ car by another Vineland Boys
member and co-conspirator Navarrete, who had told him which victim to
shoot. Defendant GONZALEZ told CHS-1 that defendant AVILA then
claimed him he was being followed by police as he drove away from the
shooting, so he arranged to obtain another firearm to “go at it with
the cops,” adding that he and defendant AVILA later urinated on
defendant GONZALEZ’s hands to conceal evidence that defendant

51

 

 

 
10

11

12

13

14

15

16

17

18

19

20

2

22

23

24

25

26

27

28

(fase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 52 of 193 Page ID #:52

GONZALEZ had fired a gun. Defendant GONZALEZ noted to CHS-1 that the
victim he shot several times had been in the hospital for two weeks,
could not breathe, and “was gonna die.”

Overt Act No. 154: On May 11, 2016, at the meeting with CHS-1

 

on Glenoaks Boulevard, defendant GONZALEZ said that the Vineland Boys
had been feuding with the rival 18th Street gang for “a whole month
straight” and described two confrontations with the same rival gang
member, first when he, co-conspirator Navarrete and two other
Vineland Boys members, accosted the victim at gunpoint near a 7-
Eleven on Saticoy Street and Vineland Avenue in Vineland Boys gang
territory and forced the victim to denounce his own gang as the
Vineland Boys members videotaped him, then two weeks later, defendant
GONZALEZ and co-conspirator Navarrete ambushed the victim on
Lankershim Boulevard near Sherman Way at 2:00 a.m., and defendant
GONZALEZ shot the victim several times as co-conspirator Navarrete
moved the victim’s girlfriend when she tried to stop defendant
GONZALEZ.

Overt Act No. 155: On May 11, 2016, at the meeting with CHS-1

 

on Glenoaks Boulevard, defendant GONZALEZ described how the day
before he and defendant AVILA had confronted members of another rival
gang in an alley and announced they were from the Vineland Boys gang,
threatened to shoot one of the members, and ordered the victim to
call his family to say “you ain’t gonna make it home tonight.”

Overt Act No. 156: On May 11, 2016, at the meeting with CHS-1

 

on Glenoaks Boulevard, defendant GONZALEZ described hiding with nine
other Vineland Boys members behind bushes on Glenoaks Boulevard,

armed with six firearms, to ambush and threaten rival gang members at

52

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

(fase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 53 0f 193 Page ID #:53

gunpoint, and confronting a rival gang member at gunpoint at that
location with another Vineland Boys member.

Overt Act No. 157: On May 19, 2016, in a safe at his residence

 

in Sun Valley, California, in Vineland Boys gang territory, co-
conspirator Laurel possessed approximately 182 rounds of ammunition,
a bulletproof vest, and an 18-inch machete knife.

Overt Act No. 158: On May 20, 2016, using coded language in

 

telephone calls and text messages, defendant GONZALEZ sent CHS-1
photographs of defendant GONZALEZ holding a black and gold rifle and
a handgun, and he agreed to sell CHS-1 the rifle, which he described
as having a red dot sight, a 30-round magazine, and an exchangeable
barrel, for $2,000.

Overt Act No. 159: On May 20, 2016, outside a McDonald’s

 

restaurant on Glenoaks Boulevard in San Fernando, California,
defendant GONZALEZ sold CHS-1 a black and gold AR-style rifle bearing
no serial number and a large-capacity 30-round magazine loaded with
26 rounds of ammunition in exchange for $2,000, then offered to sell
a gold-plated AK~47 with a grenade launcher, noting that he was
unwilling to sell his own tactical rifle, and that he had access to a
100-round drum magazine for a .556 caliber AR-15 type rifle.

Overt Act No. 160: On May 25, 2016, using coded language in

 

text messages, defendant GONZALEZ told defendant RAMIREZ he had seen
members of a rival gang driving in Vineland Boys gang territory, and
defendant RAMIREZ answered, “Fuck them fools.”

Overt Act No. 161: On May 26, 2016, co-conspirator Molina and

 

other Vineland Boys members were gathered near Sun Valley Magnet
School, in Vineland Boys gang territory, attending an outdoor
memorial service of a Vineland Boys member recently killed in a car

53

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

cs

 

ase 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 54 0f 193 Page ID #:54

accident, when members of a rival gang shot at the Vineland Boys
members, hitting one member in the leg.

Overt Act No. 162: On May 27, 2016, members of the Vineland

 

Boys gang, including defendants MIRANDA, ESPINOSA, GONZALEZ, AVILA,
and FONSECA and co-conspirator Navarrete, attended a memorial service
for a deceased Vineland Boys member in Sun Valley.

Overt Act No. 163: On May 28, 2016, using coded language in

 

text messages, defendant GONZALEZ offered to sell methamphetamine to
a drug customer, then offered to match the prices another supplier
had charged the drug customer, that is, $2,500 for one pound and
$1,600 for a half-pound.

Overt Act No. 164: On May 28, 2016, while driving on Lankershim

 

Boulevard in North Hollywood, California, defendant GONZALEZ and an
unindicted Vineland Boys member pulled up next to a car occupied by
S.L. and E.L., then as defendant GONZALEZ asked “Where are you from?”
he fired a handgun into the victims’ car, striking S.L. in the back.

Overt Act No. 165: On May 29, 2016, using coded language in

 

text messages, defendant GONZALEZ agreed to go with an unindicted
Vineland Boys member to retaliate against members of a rival gang for
attacking a Vineland Boys associate, noting that he had just shot a
member of the rival gang, and the other Vineland Boys member counted
three rivals that the Vineland Boys gang had shot, adding: “let them
keep falling vboy.”

Overt Act No. 166: On May 29, 2016, using coded language in an

 

Instagram Messenger message, defendant GONZALEZ offered an unindicted
co-conspirator firearms or the assistance of the Vineland Boys

members.

54

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

T=

 

Fase 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 55 o0f193 Page ID #:55

Overt Act No. 167: On June 1, 2016, using coded language in

 

text messages, defendant GONZALEZ arranged to obtain pounds of
methamphetamine from a supplier, then agreed to sell one pound of
methamphetamine for $2,500 or $2,800 to defendant RAMIREZ, who asked
to inspect the drugs first, and defendant GONZALEZ also agreed to
sell one pound of methamphetamine to defendant MIRANDA.

Overt Act No. 168: On June 2, 2016, using coded language in

 

text messages, defendant GONZALEZ and other Vineland Boys members
arranged to go out together later that day to spray paint Vineland
Boys gang graffiti.

Overt Act No. 169: On June 6, 2016, using coded language ina

 

telephone call, co-conspirator Paz agreed to sell CHS-1 one ounce of
methamphetamine for $250.

Overt Act No. 170: On June 7, 2016, using coded language in

 

text messages, defendants MIRANDA and GONZALEZ arranged to sell one
pound of methamphetamine to a drug customer for $2,400, and defendant
GONZALEZ assured the customer that the supplier would “hook you up”
because he had “a lot of” methamphetamine.

Overt Act No. 171: On June 7, 2016, outside a Carl’s Jr.

 

restaurant on Glenoaks Boulevard in Sun Valley, California, in
Vineland Boys gang territory, co-conspirator Paz sold CHS-1
approximately 23.27 grams of methamphetamine for $250.

Overt Act No. 172: On June 8, 2016, as defendant CONTRERAS

 

drove a vehicle with no license plates in Vineland Boys gang
territory, he possessed approximately 23.33 grams of of a mixture and
substance containing methamphetamine, two firearms, hollow-point

ammunition, pay-owe sheets, and $1,614 in U.S. currency.

55

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

—™

 

 

ase 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 56 of 193 Page ID #:56

Overt Act No. 173: On June 9, 2016, using coded language in an

 

Instagram Messenger conversation, defendant GONZALEZ berated an
unindicted co-conspirator and his associates for tagging graffiti on
a business in Vineland Boys gang territory owned by the relative of a
Vineland Boys gang member that was under the protection of the gang,
warned the unindicted co-conspirator that he and his associates would
get “touched up,” that is, disciplined with a physical beating, and
demanded the names of Vineland Boys members who had allegedly allowed
the tagging to occur.

Overt Act No. 174: On June 13, 2016, defendant MIRANDA ordered

 

CHS-1 to contribute $100 toward the purchase of a contraband cell
telephone for UM-1.

Overt Act No. 175: On June 17, 2016, at defendant FONSECA’s

 

residence on De Garmo Avenue in Sun Valley, California, in Vineland
Boys gang territory (“defendant FONSECA’s residence”), defendant
FONSECA and an unindicted co-conspirator sold CHS-1 approximately
55.13 grams of methamphetamine, which defendant FONSECA said had been
supplied by defendant MIRANDA, in exchange for $500, and they
discussed a campaign by a prison-level gang leader to have defendant
MIRANDA replaced as the gang’s shot-caller.

Overt Act No. 176: On June 17, 2016, at defendant FONSECA’s

 

residence, defendant FONSECA and two unindicted co-conspirators sold
CHS-1 approximately 27.81 grams of cocaine in exchange for $900, and
during this meeting, defendant FONSECA described seeing a video of
defendant GONZALEZ threatening a rival gang member and telling the
gang member to call his mother, then speculated that if defendant

AVILA had assisted law enforcement in defendant GONZALEZ’s recent

56

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ms

pase 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 57 of 193 Page ID #:57

arrest, then the gang would “take him out,” meaning attack or kill
defendant AVILA.

Overt Act No. 177: On June 21, 2016, while meeting with other

 

Vineland Boys members, including co-conspirator Aceves, on Norris
Avenue in Sun Valley, California, in Vineland Boys gang territory,
defendant D. VASQUEZ possessed approximately 9.19 grams of a mixture
and substance containing methamphetamine, a digital scale, 37 empty
plastic baggies, marijuana, approximately $699 in cash, and a stolen
North American Arms model HGLR .22 caliber pistol loaded with five
rounds of hollow point ammunition.

Overt Act No. 178: On June 23, 2016, using coded language in

 

telephone calls, defendant MIRANDA agreed to sell CHS-1 four ounces
of methamphetamine for $700 and directed CHS-1 to pick up the
methamphetamine from defendant ESPINOSA at defendant MIRANDA’s stash
house on Bromwich Street and to pay defendant ESPINOSA for the drugs.

Overt Act No. 179: On June 23, 2016, at defendant MIRANDA’s

 

stash house on Bromwich Street, defendant ESPINOSA sold CHS-1
approximately 109 grams of methamphetamine in exchange for $700, and
during this meeting, defendant ESPINOSA said he had advised defendant
MIRANDA to “smash” individuals who were attempting to remove
defendant MIRANDA as shot-caller of the Vineland Boys gang.

Overt Act No. 180: On July 6, 2016, using coded language in

 

telephone calls and text messages, defendant HERRERA agreed to sell
CHS-1 two ounces of methamphetamine for $460 later that day.

Overt Act No. 181: On July 6, 2016, outside a Carl’s Jr.

 

restaurant in Sun Valley, California, defendant HERRERA sold CHS-1

approximately 55.03 grams of methamphetamine in exchange for $460.

57

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

an

 

ase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 58 0f 193 Page ID #:58

Overt Act No. 182: On July 22, 2016, defendant FONSECA agreed

 

to sell CHS-1 an ounce of methamphetamine for $240 and drove with
CHS-1 to obtain methamphetamine from defendant RAMIREZ at a residence
on De Garmo Avenue in Sun Valley, California, in Vineland Boys gang
territory, where defendant BOTELLO told them that defendant RAMIREZ
was not there and agreed to have defendant RAMIREZ deliver two ounces
of methamphetamine to defendant FONSECA’s residence later that day.

Overt Act No. 183: On July 22, 2016, while driving with CHS-1,

 

defendant FONSECA pointed out a “trap” or stash location on Lorne
Street in Sun Valley, California, in Vineland Boys gang territory,
noting that he was allowing an unindicted Vineland Boys member to
live there and sell drugs for defendant MIRANDA.

Overt Act No. 184: On August 18, 2016, using coded language in

 

a telephone call with CHS-1, defendant HERRERA explained that he had
sold a firearm he had previously offered to CHS-1 to another buyer
for $450, explained that he was trying to obtain co-conspirator
Molina’s mini assault rifle, confirmed that seven new members had
recently joined the Vineland Boys gang, offered to sell CHS-1
methamphetamine for $230 per ounce and heroin for $800 per piece, and
added that he was supplying cocaine to an unindicted Vineland Boys
gang member to transport to Colorado.

Overt Act No. 185: On August 18, 2016, using coded language in

 

telephone calls, defendant HERRERA asked CHS-1 to go with him to
commit an armed robbery of a marijuana grow house in Palmdale,
California, adding that he had previously taken defendant GALLO on a
similar attempted robbery.

Overt Act No. 186: On August 22, 2016, using coded language in

 

telephone calls and text messages, co-conspirator Molina offered to

58

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

7

ase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 59 of 193 Page ID #:59

sell CHS-1 an M-15 machine gun for $700 and 12 ounces of
methamphetamine for $230 per ounce.

Overt Act No. 187: On August 22, 2016, at a residence in San

 

Fernando, California, co-conspirator Molina obtained approximately
116 grams of methamphetamine from an unindicted co-conspirator that
co-conspirator Molina then sold to CHS-1 in exchange for $920 and
offered to sell CHS-1 more methamphetamine, heroin, and a firearm.

Overt Act No. 188: On August 23, 2016, using coded language in

 

telephone calls, defendant HERRERA offered to sell CHS-1 heroin for
$830 and a .22 caliber firearm with a 10-round magazine for $300,
adding that the firearm was with co-conspirator Laurel.

Overt Act No. 189: On August 24, 2016, at defendant HERRERA’s

 

residence in Vineland Boys gang territory, defendant HERRERA sold
CHS-1 a Mossberg .22 caliber rifle and 106 rounds of .22 caliber
ammunition for $300.

Overt Act No. 190: On September 8, 2016, using coded language

 

in a telephone call with defendant MIRANDA, CHS-1 relayed a complaint
from an unindicted Vineland Boys member that several armed Vineland
Boys members had gone to his residence to accuse him of cooperating
with law enforcement, and defendant MIRANDA said that the accused
Vineland Boys member should fight the others.

Overt Act No. 191: On September 13, 2016, using coded language

 

in telephone calls, defendant MIRANDA arranged to sell heroin to co-
conspirator Quintero and later met him by an In-N-Out restaurant on
Sand Canyon Road in Santa Clarita, California.

Overt Act No. 192: On September 13, 2016, using coded language

 

in telephone calls, defendant MIRANDA said that CHS-1 could purchase
one pound of methamphetamine from co-conspirator Cardenas for $2,000

59

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

7

ase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 60 of 193 Page ID #:60

or pay defendant MIRANDA $2,400 for a pound of methamphetamine that
was of higher quality.

Overt Act No. 193: On September 14, 2016, using coded language

 

in telephone calls, defendant MIRANDA assured an unindicted
incarcerated Vineland Boys member (“UM-2”) that he could package
marijuana to be smuggled into a prison facility in a way that would
conceal the marijuana’s odor but agreed to supply the drug courier
with heroin and methamphetamine.

Overt Act No. 194: On September 14, 2016, using coded language

 

in telephone calls, defendant MIRANDA and UM-2 discussed selling
heroin and methamphetamine to a second buyer.

Overt Act No. 195: On September 14, 2016, using coded language

 

in telephone calls, UM-2 complained to defendant MIRANDA that an
unindicted Vineland Boys member did not know how to package drugs to
be swallowed and smuggled into prisons, and defendant MIRANDA
recounted an incident in which a courier who had swallowed drugs to
smuggle to another incarcerated Vineland Boys member had died when
the packaging had burst, which defendant MIRANDA described to UM-2 as
a waste of the drugs.

Overt Act No. 196: On September 14, 2016, using coded language

 

in a telephone call, defendant MIRANDA arranged to sell heroin to co-
conspirator Quintero the following day.

Overt Act No. 197: On September 14, 2016, using coded language

 

in a telephone call with defendant MIRANDA, UM-2 said he had told an
incarcerated Vineland Boys leader to have defendant BOTELLO send
money to another incarcerated Vineland Boys member and suggested that

defendant MIRANDA have other members “chip in” money as well, then

60

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

<=>

hase 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 61 0f 193 Page ID #:61

they discussed having defendant MIRANDA confront an unindicted
Vineland Boys member over an outstanding drug debt.

Overt Act No. 198: On September 14, 2016, using coded language

 

in a telephone call with defendant MIRANDA and UM-1, UM-1’s fellow
inmate thanked defendant MIRANDA for supplying drugs in a transaction
outside of prison that the inmate brokered, and defendant MIRANDA
said he had deliberately broken the drugs in small pieces because he
thought the drugs were going to be smuggled into prison.

Overt Act No. 199: On September 14, 2016, using coded language

 

in a text message, an unidentified Vineland Boys member asked
defendant MIRANDA whether another member who was not in good standing
with the gang should be “jumped out” of the gang, noting that he had
advised the others to wait for defendant MIRANDA to “give the ok” to
jump him out.

Overt Act No. 200: On September 15, 2016, at a shopping center

 

in Palmdale, California, defendant MIRANDA delivered drugs to co-
conspirator Quintero, who then hid the drugs in the engine
compartment of his car.

Overt Act No. 201: On September 15, 2016, using coded language

 

in a telephone call with defendant HERRERA, defendant MIRANDA
confirmed that he had heroin.

Overt Act No. 202: On September 15, 2016, using coded language

 

in telephone calls with UM-2, defendant MIRANDA confirmed that he had
previously agreed to supply methamphetamine to UM-2’s customers for
$2,300 per pound but suggested charging $2,400 or $2,500 to increase
their profit, and defendant MIRANDA agreed to “front” a half~pound of
methamphetamine for $1,250 to a female drug dealer from Whittier,
California, who had assured UM-2 that she could sell, and thus pay

61

 

 

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

—"

ase 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 62 of 193 Page ID #:62

for, the methamphetamine in a week, and defendant MIRANDA told UM~2
that he would supply her with a whole pound of methamphetamine once
she sold the half-pound.

Overt Act No. 203: On September 16, 2016, in Sun Valley,

 

California, in Vineland Boys gang territory, defendant MIRANDA gave a
half-pound of methamphetamine to a female drug dealer from Whittier.

Overt Act No. 204: On September 16, 2016, defendant AVILA and

 

co-conspirator Navarrete attended a party on Potter Avenue in North
Hollywood, California, in Vineland Boys gang territory, and during a
confrontation with victim J.G., they each held a handgun to J.G.’s
head and threatened him, then co-conspirator Navarrete pistol-whipped
J.G. across the face.

Overt Act No. 205: On September 17, 2016, using coded language

 

in telephone calls, defendant MIRANDA and UM-2 discussed the arrest
of the female drug dealer from Whittier, the police’s seizure of the
half-pound of methamphetamine defendant MIRANDA had supplied, the
resulting drug debt owed to defendant MIRANDA, and whether an
informant had been involved in the arrest.

Overt Act No. 206: On September 18, 2016, using coded language

 

in text messages, defendant MIRANDA said he had attempted to send
money via PayPal to an incarcerated Vineland Boys member, who then
directed defendant MIRANDA to send $40 via MoneyGram to a third party
located in Corona, California.

Overt Act No. 207: On September 19, 2016, using coded language

 

in a telephone call with defendant MIRANDA, UM-2 said that one of
their drug customers wanted to pay defendant MIRANDA with Visa debit

cards, but defendant MIRANDA insisted on payment in cash.

62

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

fase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 63 of 193 Page ID #:63

Overt Act No. 208: On September 19, 2016, defendant MIRANDA met

 

co-conspirator Quintero at a gas station on Laurel Canyon Boulevard
in North Hollywood, California, in Vineland Boys gang territory, for
co-conspirator Quintero to pay defendant MIRANDA $600 for a prior
drug debt and $200 for more drugs.

Overt Act No. 209: On September 20, 2016, at his residence on

 

Klump Avenue in Sun Valley, California, in Vineland Boys gang
territory, defendant AVILA possessed six rounds of ammunition, a
sword, and 22 knives with blades that were 7 to 16 inches long.

Overt Act No. 210: On September 20, 2016, using coded language

 

in a telephone call, defendant MIRANDA told CHS-1 that co-conspirator
Cardenas had one pound of methamphetamine available, then handed the
telephone to co-conspirator Cardenas, who agreed to sell CHS-1 one
pound of methamphetamine for $2,000 the following day.

Overt Act No. 211: On September 21, 2016, on a street in

 

Arleta, California, defendant MIRANDA and co-conspirator Cardenas
sold CHS-1 approximately 408 grams of methamphetamine in exchange for
$2,000.

Overt Act No. 212: On September 22, 2016, using coded language

 

in a telephone call with defendant MIRANDA, co-conspirator Cardenas
asked for the keys to the marijuana grow house in order to tend to
the marijuana plants.

Overt Act No. 213: On September 24, 2016, using coded language

 

in text messages, defendant MIRANDA asked an unindicted co-
conspirator to deliver 40 marijuana plants to defendant MIRANDA the
following day.

Overt Act No. 214: On September 24, 2016, using coded language

 

in text messages, defendant MIRANDA assured UM-2 that defendant

63

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

“aa

ase 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 64 of 193 Page ID #:64

FONSECA would have a half-pound of methamphetamine packaged to be
smuggled into prison, labeled “P1922” to identify the intended
recipient, delivered by 9:30 p.m. that evening.

Overt Act No. 215: On September 25, 2016, using coded language

 

in telephone calls with CHS-1, UM-1 said that although co-conspirator
Alvarado wanted to have another Vineland Boys member jumped out of
the gang, that member would only receive a “calentada” beating if it
were his first offense but could get jumped out for repeat offenses.

Overt Act No. 216: On September 25, 2016, defendants MIRANDA,

 

BOTELLO, RAMIREZ, and HERRERA, co-conspirators Cardenas and Laurel,
and other unindicted Vineland Boys members attended a Vineland Boys
gang fundraising event held at a residence on Dora Street in Sun
Valley, California, in Vineland Boys gang territory, for the purpose
of collecting donations to pay for the funeral of the mother of
Vineland Boys members.

Overt Act No. 217: On September 25, 2016, at the Vineland Boys

 

gang fundraiser meeting, when CHS-1 asked to purchase
methamphetamine, defendant BOTELLO first referred CHS-1 to defendant
RAMIREZ and then offered to “front” three or four pounds of
methamphetamine to CHS-1 on credit.

Overt Act No. 218: On September 25, 2016, at the Vineland Boys

 

gang fundraiser meeting, defendant RAMIREZ offered to sell CHS-1
methamphetamine for $2,500 per pound.

Overt Act No. 219: On September 25, 2016, in the conversation

 

with CHS-1 at the Vineland Boys gang fundraiser meeting, defendant
RAMIREZ described using a baseball bat to attack an individual for

allegedly robbing defendant RAMIREZ’s brother, and defendant RAMIREZ

64

 

 

 

 
10

1i

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ADh,

fase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 65 of 193 Page ID #:65

insisted that other Vineland Boys members also target that
individual.

Overt Act No. 220: On September 25, 2016, in the conversation

 

with CHS-1 at the Vineland Boys gang fundraiser meeting, defendant
RAMIREZ declared that he was going to beat up a Vineland Boys member
for failing to intervene when rival gang members he had been with
pulled out a gun during a confrontation with defendant RAMIREZ in
Vineland Boys gang territory.

Overt Act No. 221: On September 25, 2016, in the conversation

 

with CHS-1 at the Vineland Boys gang fundraiser meeting, defendant
RAMIREZ indicated that defendant MIRANDA was a marijuana supplier.

Overt Act No. 222: On September 25, 2016, using coded language

 

in a telephone call, UM-1 directed CHS-1 to give the money that had
been collected at the Vineland Boys gang fundraiser earlier that day
to defendant BOTELLO to deliver to the intended recipient and praised
defendant BOTELLO for sending money to other incarcerated Vineland
Boys members.

Overt Act No. 223: On September 27, 2016, using coded language

 

in telephone calls, defendant BOTELLO agreed to sell one pound of
methamphetamine to CHS-1 for $2,300, noting that he would not sell
methamphetamine in quantities of less than one pound, and arranged to
have co-conspirator J. Vasquez deliver the methamphetamine to CHS-1
later that day.

Overt Act No. 224: On September 27, 2016, using coded language

 

in a telephone call, co-conspirator J. Vasquez arranged to meet CHS-1
at a Church’s Chicken restaurant in Arleta, California, to conduct

the methamphetamine transaction on behalf of defendant BOTELLO.

65

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

“aa

ase 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 66 of 193 Page ID #:66

Overt Act No. 225: On September 27, 2016, co-conspirator J.

 

Vasquez sold approximately 224 grams of methamphetamine to CHS-1 in
exchange for $1,150 outside of a Church’s Chicken restaurant in
Arleta, California.

Overt Act No. 226: On September 27, 2016, using coded language

 

in a telephone call with CHS-1, defendant BOTELLO apologized for
having sent co-conspirator J. Vasquez with only one half-pound of
methamphetamine and promised to provide a full pound the next time.

Overt Act No. 227: On October 5, 2016, using coded language in

 

text messages, defendant MIRANDA agreed to sell CHS-1 an ounce of
methamphetamine for $180 at a barbershop on Sunland Avenue in Sun
Valley, California, in Vineland Boys gang territory.

Overt Act No. 228: On October 5, 2016, outside a barbershop on

 

Sunland Avenue in Sun Valley, California, co-conspirator Cardenas
sold CHS-1 approximately 28.01 grams of methamphetamine on behalf of
defendant MIRANDA and accepted $180 as payment for the
methamphetamine.

Overt Act No. 229: On October 12, 2016, using coded language in

 

telephone calls, defendant GALLO offered to sell CHS-1 a Glock 27
firearm for $575, as well as drugs.

Overt Act No. 230: On October 12, 2016, in the area of Venice

 

Boulevard and Motor Avenue in Los Angeles, California, defendant
GALLO sold CHS-1 a loaded Glock .40 caliber firearm and ten rounds of
-40 caliber ammunition in exchange for $575, and defendant GALLO
offered to sell CHS-1 additional firearms and high-quality heroin.

Overt Act No. 231: On October 17, 2016, using coded language in

 

a telephone call, defendant MIRANDA agreed to sell CHS-1 four pounds
of methamphetamine for $2,300 per pound or one pound of

66

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

fy,

ase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 67 of 193 Page ID #:67

methamphetamine for $2,350, then noted that the marijuana he was
growing would be ready for harvest in two weeks.

Overt Act No. 232: On October 25, 2016, using coded language in

 

telephone calls, co-conspirator Lopez offered to sell CHS-1 an AR~-15
assault rifle and a revolver for $1,300.

Overt Act No. 233: On October 27, 2016, using coded language in

 

a telephone call with UM-2, defendant MIRANDA complained that
defendant RAMIREZ and an incarcerated Vineland Boys member owed him
$1,000 for drugs, and that another incarcerated Vineland Boys member
owed him and UM-2 a separate $6,000 drug debt.

Overt Act No. 234: On October 28, 2016, using coded language in

 

a telephone call, defendant MIRANDA told an unindicted co-conspirator
that a Vineland Boys member suspected of cooperating with law
enforcement was to be cut off from the gang.

Overt Act No. 235: On October 29, 2016, outside co-conspirator

 

Lopez’s residence in Reseda, California, co-conspirator Lopez sold
CHS-1 an assault rifle, a .22 caliber revolver, and 57 rounds of
ammunition for $1,300. During this meeting, defendant LOPEZ said he
wanted a Springfield Armory .40 caliber semiautomatic pistol for his
personal use, noted that he had recently denied selling guns or
associating with a gang to unfamiliar potential firearms customers,
told CHS-1 that defendant MIRANDA sold heroin, and then offered to
call his drug supplier to obtain heroin that he suggested CHS-1 sell
for $900.

Overt Act No. 236: On November 2, 2016, using coded language in

 

a telephone call with defendant MIRANDA, co-conspirator Quintero
reported that he had received only half of the half-pound of drugs
that defendant MORA was supposed to deliver to him, and defendant

67

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

“aa

ase 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 68 of 193 Page ID #:68

MIRANDA agreed to have defendant MORA deliver the remaining quarter-
pound, then defendant MIRANDA said he had received the $600 paid to
defendant MORA by co-conspirator Quintero, whose outstanding debt was
now $1,300.

Overt Act No. 237: On November 3, 2016, using coded language in

 

telephone calls, defendant MIRANDA agreed to supply methamphetamine
and to pick up a firearm for defendant HERRERA.

Overt Act No. 238: On November 3, 2016, while driving with co-

 

conspirator Cardenas near defendant MIRANDA’s stash house on Bromwich
Street, defendant MIRANDA conducted counter-surveillance and
confronted an individual he believed to be undercover law
enforcement.

Overt Act No. 239: On November 3, 2016, using coded language in

 

a telephone call, co-conspirator Cardenas reassured defendant MIRANDA
that they could avoid law enforcement detection and still make a lot
of money by changing up the way they sold drugs.

Overt Act No. 240: On November 4, 2016, using coded language in

 

a telephone call, defendant HERRERA asked to buy more drugs from
defendant MIRANDA, who warned defendant HERRERA about an increased
police presence in the neighborhood and refused to supply the drugs
until the following day.

Overt Act No. 241: On November 4, 2016, using coded language in

 

a telephone call and text message, defendant MIRANDA agreed to sell
CHS-1 two ounces of methamphetamine.

Overt Act No. 242: On November 5, 2016, at a parking lot near

 

the intersection of Tujunga Avenue and Saticoy Street in Sun Valley,
California, in Vineland Boys gang territory, defendant MIRANDA sold
CHS-1 approximately 54.93 grams of methamphetamine in exchange for

68

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

fam

fase 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 69 of 193 Page ID #:69

$320, then suggested that CHS-1 purchase four ounces of
methamphetamine for $650 the next time.

Overt Act No. 243: On November 6, 2016, using coded language in

 

a telephone call, co-conspirator Quintero said he had given $500 to
defendant MORA to deliver to defendant MIRANDA and would pay
defendant MIRANDA another $800 within two to three days, then asked
defendant MIRANDA to have defendant MORA deliver heroin to co-
conspirator Quintero.

Overt Act No. 244: On November 8, 2016, using coded language in

 

a telephone call, defendant RAMIREZ asked defendant MIRANDA to supply
drugs, and defendant MIRANDA agreed to have someone deliver drugs to
defendant RAMIREZ.

Overt Act No. 245: On November 8, 2016, using coded language in

 

a text message and a telephone call with co-conspirator Quintero,
defendant MIRANDA agreed to send defendant MORA to co-conspirator
Quintero’s location to pick up the money that co-conspirator Quintero
owed him and to deliver more drugs, including heroin.

Overt Act No. 246: On November 16, 2016, using coded language

 

in a telephone call with an incarcerated Vineland Boys member,
defendant MIRANDA agreed to provide drugs for co-conspirator Paz to
deliver to the caller.

Overt Act No. 247: On December 4, 2016, in Joker’s Alley behind

 

De Garmo Avenue in Sun Valley, California, in Vineland Boys gang
territory, defendant GALLO confronted and stabbed a rival gang
member, M.R. in the neck and hand, and M.R. shot defendant GALLO in
the face.

Overt Act No. 248: On December 26, 2016, while running away

 

from police near his residence in Sun Valley, California, in Vineland

69

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

aN

fase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 70 of 193 Page ID #:70

Boys gang territory, co-conspirator Laurel threw a loaded .45 caliber
handgun with a chambered round over a fence and possessed
approximately 27.18 grams of a mixture and substance containing
methamphetamine in his pants pocket.

Overt Act No. 249: On January 3, 2017, at a meeting at

 

defendant GALLO’s residence on White Street in Sun Valley,
California, in Vineland Boys gang territory, defendant GALLO told
CHS-1 about how he had gotten shot in the face as he stabbed M.R.,
the rival gang member, who defendant GALLO said had been with an
unindicted Vineland Boys member considered to be “no good” and who
had handed M.R. the firearm that M.R. used to shoot defendant GALLO,
and defendant GALLO said he wanted to “smoke” them and anyone who
would get in his way.

Overt Act No. 250: On January 5, 2017, co-conspirator Quintero

 

possessed approximately 21 grams of a mixture and substance
containing methamphetamine, approximately 5 grams of heroin, plastic
baggies, and approximately $3,192 in cash, while driving in
Lancaster, California.

Overt Act No. 251: On January 11, 2017, using coded language in

 

a telephone call with CHS-1, UM-1 announced that defendant BOTELLO
would be the new shot-caller and that he was going to require

Vineland Boys members to make mandatory payments to the gang.

 

Overt Act No. 252: On January 13, 2017, using coded language in
telephone calls with CHS-1, UM-1 described to CHS-1 a plan to collect
money from Vineland Boys members on the 15th of every month, noting
that defendant MIRANDA had approved the plan, that defendants BOTELLO
and MORA would participate, and that any member who refused to pay
would get beaten up, then ordered CHS-1 to collect the payments and

70

 

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

7

hase 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 71 0f 193 Page ID #:71

to use violent force against anyone who did not pay enough, adding
that the gang’s main priority was to collect money from its
unincarcerated members.

Overt Act No. 253: On January 13, 2017, using coded language in

 

telephone calls with CHS-1, UM-1 said he was attempting to obtain
“paperwork” as proof that defendant FONSECA had cooperated with law
enforcement, then said that any member who missed the upcoming gang
meeting would be disciplined.

Overt Act No. 254: On January 22, 2017, using coded language in

 

a telephone call with CHS-1, UM-1 said that at the upcoming Vineland
Boys gang member meeting defendants MIRANDA and BOTELLO would
announce the gang leaders’ decision to have the gang make payments to
a Mexican Mafia member from Pacoima, California, then UM-1 instructed
CHS-1 to go with defendant MIRANDA to collect money, noting that any
money left after the payments to the Mexican Mafia member would be
kept by the gang, and also ordered CHS-1 to report any gang members
who missed the gang meeting.

Overt Act No. 255: On January 22, 2017, defendants MIRANDA,

 

MORA, HERRERA (who was armed with a Sig Sauer .45 caliber handgun),
GALLO, and FONSECA, co-conspirators Cardenas, Solano, Lopez, and
Alvarado, and other unindicted Vineland Boys members attended a
Vineland Boys gang meeting held at a residence on Dora Street in Sun
Valley, California, in Vineland Boys gang territory.

Overt Act No. 256: On January 22, 2017, at the Vineland Boys

 

gang meeting, co-conspirator Cardenas told CHS-1 that he had sold two
pounds of marijuana for $1,000 to an unindicted Vineland Boys member

who then re-sold it for $1,700.

71

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Vm

ase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 72 0f 193 Page ID #:72

Overt Act No. 257: On January 22, 2017, at the Vineland Boys

 

gang meeting, defendant MIRANDA relayed complaints from the prison-
level leaders that the Vineland Boys members were doing drugs and
associating with rival gang members instead of “putting in work” for
the gang, and insisted that the members needed to put more effort
into retaliating against rival gang members for the recent shootings
of defendant GALLO and an unindicted Vineland Boys member.

Overt Act No. 258: On January 22, 2017, at the Vineland Boys

 

gang meeting, defendant MIRANDA complained that only one-third of the
members had firearms and ordered each Vineland Boys member to get
access to a firearm by next month’s gang meeting, suggesting that
members could pool their money to buy guns to share.

Overt Act No. 259: On January 22, 2017, at the Vineland Boys

 

gang meeting, defendant MIRANDA announced that any member had the
authority to physically discipline another member observed breaking
gang rules without having to obtain separate permission first.

Overt Act No. 260: On January 22, 2017, at the Vineland Boys

 

gang meeting, defendant MIRANDA identified several individuals as
possible “snitches” cooperating with law enforcement who were “no
good,” ordered the Vineland Boys members to assault those
individuals, including an individual who was falsely claiming to be a
Vineland Boys member whom co-conspirator Lopez said he had previously
beaten up by a liquor store.

Overt Act No. 261: On January 22, 2017, at the Vineland Boys

 

gang meeting, defendant MIRANDA ordered that an unindicted Vineland
Boys member who was not in good standing be given a “calentada”
beating, and co-conspirator Lopez ordered co-conspirator Cardenas and
others to jump him out of the gang.

72

 

 

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

my

ase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 73 0f 193 Page ID#:73

Overt Act No. 262: On January 22, 2017, at the Vineland Boys

 

gang meeting, defendant MIRANDA reported that the gang would not be
held to an unindicted Vineland Boys member’s unauthorized promise to
pay a Mexican Mafia member $5,000 with a monthly $500 payment, and
defendant MIRANDA ordered the “calentada” beating and assault of any
member who paid the Mexican Mafia, any member who attempted to exert
influence over the gang based on an association with the Mexican
Mafia or someone outside of the gang, and any rival gang members who
sought to collect taxes from Vineland Boys members on behalf of the
Mexican Mafia.

Overt Act No. 263: On January 22, 2017, at the Vineland Boys

 

gang meeting, co-conspirator Cardenas said they should “smash” and
assault any member seen associating with rival gang members or
allowing rival gang members to sell drugs in Vineland Boys gang
territory, and defendant MIRANDA ordered the members to “catch it”
happening.

Overt Act No. 264: On January 22, 2017, at the Vineland Boys

 

gang meeting, co-conspirator Lopez ordered the members to “take
flight,” or assault, any member seen violating gang rules and
demanded that everybody “be on the same page.”

Overt Act No. 265: On January 22, 2017, at the Vineland Boys

 

gang meeting, defendant MIRANDA told the members that unless anyone
had proof in the form of “paperwork,” the members had to stop
accusing defendant FONSECA of cooperating with law enforcement, and
defendant GALLO agreed.

Overt Act No. 266: On January 22, 2017, at the Vineland Boys

 

gang meeting, defendant MIRANDA ordered that two prospective members,
for whom defendant FONSECA and an unindicted Vineland Boys member had

73

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

"

ase 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 74 0f 193 Page ID #:74

“vouched” and sponsored, be “jumped in” to the gang, and defendant
HERRERA and co-conspirator Cardenas and other Vineland Boys members
then “jumped in” two new members by physically assaulting them, while
defendant MIRANDA timed the beatings by counting out loud.

Overt Act No. 267: On January 22, 2017, at the Vineland Boys

 

gang meeting, defendant MIRANDA asked the members to contribute money
for the gang, and the members present collectively donated $251.

Overt Act No. 268: On January 22, 2017, using coded language in

 

a telephone call with CHS-1, UM-1 emphasized that under the Vineland
Boys gang’s new extortion scheme, the gang would collect money from
non-gang members and any Vineland Boys members who were selling
drugs, and he ordered CHS-1 to go with defendant MORA to collect
money.

Overt Act No. 269: On January 26, 2017, using coded language in

 

a telephone call with CHS-1, defendant MORA said he and defendants
MIRANDA and BOTELLO would resume collecting money for the gang after
they finished cutting the marijuana plants at the marijuana grow
house in Palmdale, California.

Overt Act No. 270: On January 28, 2017, at a party attended by

 

defendants MORA, ESPINOSA, and MIRANDA, and other Vineland Boys
members at a residence on Bakman Avenue in Sun Valley, California, in
Vineland Boys gang territory, defendants MORA and ESPINOSA gave CHS-1
instructions on how to collect monetary payments for the gang, and
defendant MORA said the payments were a contribution to the
neighborhood and for gang members in prison.

Overt Act No. 271: On January 28, 2017, during the party at the

 

residence on Bakman Avenue, defendant MORA offered to sell CHS-l a
pound of methamphetamine for $2,200 or a quarter-pound of

74

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

=)

fase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 750f 193 Page ID #:75

methamphetamine for $600, adding that defendant BOTELLO had
methamphetamine immediately available to sell to CHS-1.

Overt Act No. 272: On January 28, 2017, using coded language in

 

a telephone call, defendant MIRANDA and CHS-1 discussed the payment
collection plan proposed by defendants BOTELLO and MORA and other
Vineland Boys members and UM-1’s order to give “calentada” beatings
to certain Vineland Boys members who had not attended the last gang
meeting.

Overt Act No. 273: On January 30, 2017, using coded language in

 

a telephone call, defendant MORA confirmed that he could sell CHS-1
methamphetamine the following day in Palmdale, California.

Overt Act No. 274: On January 31, 2017, defendant MORA sold

 

CHS-1 approximately 83.04 grams of methamphetamine for $450 at
defendant MIRANDA’s marijuana grow house on Comet Court in Palmdale,
California (the “Comet Court grow house”).

Overt Act No. 275: On January 31, 2017, during the meeting at

 

the Comet Court grow house, defendant MORA showed CHS-1 approximately
125 marijuana plants growing in the house, explained that the
marijuana had already been sold to a buyer for $60,000, and gave CHS-
1 a sample of marijuana from a bag that he said cost $800.

Overt Act No. 276: On January 31, 2017, during the meeting with

 

CHS-1 at the Comet Court grow house, defendant MORA said that he and
defendants MIRANDA and BOTELLO and co-conspirator Cardenas operated a
second marijuana grow house.

Overt Act No. 277: On January 31, 2017, during the meeting with

 

CHS-1 at the Comet Court grow house, defendant MORA said that

defendant MIRANDA had made him a partner in one venture but required

75

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

an

ase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 76 of 193 Page ID #:76

him to live at the Comet Court grow house to care for the marijuana
plants.

Overt Act No. 278: On January 31, 2017, during the meeting with

 

CHS-1 at the Comet Court grow house, defendant MORA said that the
Vineland Boys gang would be paying taxes to a Mexican Mafia member
from Pacoima.

Overt Act No. 279: On February 1, 2017, using coded language in

 

a telephone call, defendant MORA asked if CHS-1 was satisfied with
the methamphetamine that defendant MORA had sold on January 31, 2017,
and offered to sell more methamphetamine to CHS-1.

Overt Act No. 280: On February 2, 2017, at the Comet Court grow

 

house, where defendant MORA was tending marijuana plants, defendant
MORA sold CHS-1 approximately 222 grams of methamphetamine for
$1,200, and he said that this half-pound was the last of his three
pounds, as he had sold two pounds to co-conspirator Quintero and a
half-pound to another customer. During this meeting, defendant MORA
offered to sell CHS-1 “China white” heroin for $1,200, then said he
had confronted one individual who falsely claimed to be a Vineland
Boys member and threatened to shoot a second individual who was
claiming to be a member even after he was jumped out.

Overt Act No. 281: On February 2, 2017, at the Comet Court grow

 

house, defendant MORA said that he and defendants MIRANDA and RAMIREZ
had recently attempted to ambush a rival gang member they believed
was behind the previous month’s drive-by shooting of a Vineland Boys
member outside his home in Vineland Boys gang territory.

Overt Act No. 282: On February 8, 2017, during a meeting with

 

defendants MIRANDA and ESPINOSA, co-conspirator Cardenas, and CHS-1
at defendant MIRANDA’s stash house on Bromwich Street, defendant

76

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

=

tase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 77 of 193 Page ID #:77

MIRANDA said that he and defendants BOTELLO and RAMIREZ would pay
money to the gang.

Overt Act No. 283: On February 8, 2017, during the meeting at

 

the Bromwich stash house, defendant MIRANDA and co-conspirator
Cardenas discussed an order given by an incarcerated Vineland Boys
gang leader to give a “calentada” to an individual who had allegedly
provided law enforcement with information against an 18th Street gang
member.

Overt Act No. 284: On March 6, 2017, using coded language in

 

text messages with CHS-1, co-conspirator Alvarado agreed to sella
firearm to CHS-1.

Overt Act No. 285: On March 8, 2017, outside a liquor store on

 

Laurel Canyon Boulevard in Sun Valley, California, in Vineland Boys
gang territory, co-conspirator Alvarado sold CHS-1 a Glock pistol and
42 rounds of ammunition for $500, and he told CHS-1 that he planned
to smuggle drugs with him into jail when he self-surrendered to
police on an outstanding warrant, then he pointed out an underground
casino on Woodman Avenue in Vineland Boys gang territory that was
frequented by gang members.

Overt Act No. 286: On March 15, 2017, using coded language ina

 

telephone call with CHS-1, defendant HERRERA said that he and an
unindicted Vineland Boys member were “cruising by” rival gang
neighborhoods, adding that he had been carrying a firearm while
working in rival gang territory, and he offered to sell CHS-1 an Ml
rifle for $1,000, and 9mm handguns for approximately $450 each.

Overt Act No. 287: On March 16, 2017, using coded language in a

 

three-way telephone call with CHS-1 and co-conspirator Lopez, UM-1
insisted that any Vineland Boys member making money from criminal

77

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

frase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 78 of 193 Page ID #:78

activity in the neighborhood was obligated to “show some love” by
giving CHS-1 money to pay to the Mexican Mafia and for other gang-
related expenses. During this call, co-conspirator Lopez explained
that he was in charge of “touching up” members with “calentada”
beatings, describing how he had beaten up an unindicted Vineland Boys
member, adding that any member who kept violating gang rules after
receiving “calentadas” should be “jumped out” of the gang.

Overt Act No. 288: On April 11, 2017, defendant FONSECA told

 

CHS-1 the gang had jumped out one of the individuals who defendant
MIRANDA had identified as “no good” at the gang meeting on January
22, 2017.

Overt Act No. 289: On May 27, 2017, using coded language in a

 

telephone call with CHS-1, defendant HERRERA confirmed that co-
conspirator Lopez and other Vineland Boys members had recently jumped
in some new members who were now “putting in work” for the gang.

Overt Act No. 290: On June 1, 2017, using coded language ina

 

telephone call with CHS-1, co-conspirator Lopez confirmed that three
new Vineland Boys members had recently been jumped into the gang and
that there were now three generations of Vineland Boys members.

Overt Act No. 291: On June 6, 2017, using coded language in

 

text messages, co-conspirator Lopez told CHS-1 that an unidentified
co-conspirator was willing to sell an assault rifle for $800 or trade
for a handgun and $300.

Overt Act No. 292: On June 8, 2017, in Reseda, California, co-

 

conspirator Lopez sold a Norinco assault rifle to CHS-1 in exchange
for $800, and during this meeting, co-conspirator Lopez said that in

discussions with defendant MIRANDA and UM-1 he had agreed to give

718

 

 

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

"

ase 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 79 of 193 Page ID #:79

“calentada” beatings to Vineland Boys members who violated the gang’s
rules and orders.

Overt Act No. 293: On August 1, 2017, using coded language in

 

text messages, defendant HERRERA offered to sell CHS-1 a .380 caliber
firearm.

Overt Act No. 294: On August 3, 2017, outside the residence of

 

defendant BANDA on Elkwood Street in North Hollywood, California, in
Vineland Boys gang territory, defendant HERRERA sold CHS-1 a Taurus
.380 caliber handgun with an obliterated serial number for $420.

Overt Act No. 295: On August 14, 2017, using coded language in

 

telephone calls and text messages, defendant HERRERA agreed to sell
CHS-1 an M1 rifle he said belonged to co-conspirator Paz for $600.

Overt Act No. 296: On August 16, 2017, outside defendant

 

HERRERA’s residence on Arvilla Avenue in Sun Valley, California, in
Vineland Boys gang territory, defendant HERRERA sold CHS-l a
Universal Firearms Ml .30 caliber semiautomatic rifle for $600, and
he also offered to sell CHS-1 a Beretta 9mm firearm and a Sig Sauer
.45 caliber handgun, then defendant HERRERA described beating up
another Vineland Boys member for disrespecting defendant HERRERA’ s
family, saying it was to teach him “about the beatings that later on
in life they’1ll take for the hood.”

Overt Act No. 297: On September 1, 2017, using coded language

 

in a three-way call with CHS-1, co-conspirator Rodriguez, and a high-
ranking incarcerated Vineland Boys member (“UM-3"), UM-3 asked CHS-~1
for $500 to pay for UM-3’s contraband prison cell telephone and to

ua

assemble a “crew” with “two righteous gunmen,” arranged for co-
conspirator Rodriguez to have drugs smuggled into UM-3’s prison,
declared that several Vineland Boys members whom UM-1 suspected of

719

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

fa

hase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 80 of 193 Page ID #:80

cooperating with law enforcement “gotta go ASAP,” and insisted that
“a few bodies gotta drop” to help the gang avoid a “green light” from
the Mexican Mafia, declaring that every Vineland Boys member must
give money to the gang to pay taxes to the Mexican Mafia, buy guns
for the gang, and buy drugs for imprisoned members to sell.

Overt Act No. 298: On September 5, 2017, co-conspirator

 

Rodriguez accepted $500 from CHS-1 to pay for UM-3’s contraband
prison cell telephone, and she offered to sell CHS-1 methamphetamine.

Overt Act No. 299: On September 18, 2017, using coded language

 

in telephone calls, co-conspirator Rodriguez agreed to sell CHS-1
four ounces of methamphetamine for $800, and they arranged to meet
the following day.

Overt Act No. 300: On September 19, 2017, co-conspirator

 

Rodriguez sold CHS-1 approximately 108 grams of methamphetamine for
$800 at her residence in Canoga Park, California.

Overt Act No. 301: On September 24, 2017, using coded language

 

in a telephone call, co~conspirator Rodriguez said that UM-2 and UM-3
had ordered her to pick up drugs later that day in Norwalk,
California, and that she had previously delivered drugs at their
direction to a location in Wilmington, California.

Overt Act No. 302: On November 30, 2017, using coded language

 

in telephone calls with CHS-1, UM-3 arranged for co-conspirator
Rodriguez to deliver drugs supplied by defendant MIRANDA to ha
Puente, California, and asked CHS-1 to pick up drugs from co-
conspirator Rodriguez that were destined for a Mexican Mafia member
in Bakersfield, California, drug deals that would earn UM-3 a $1,500
profit, and UM-3 noted that defendant MIRANDA was paying the Vineland
Boys gang’s taxes to the Mexican Mafia himself.

80

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

“=

ase 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 81 0f 193 Page ID #:81

Overt Act No. 303: On December 1, 2017, using coded language in

 

telephone calls, co-conspirator Rodriguez and UM-3 confirmed that co-
conspirator Rodriguez would meet with CHS-1 later that day to give
him heroin and methamphetamine supplied by an unindicted Vineland
Boys member that was packaged for body cavity smuggling to deliver to
UM-3'’s drug courier.

Overt Act No. 304: On December 1, 2017, co-conspirator

 

Rodriguez possessed approximately 26.52 grams of heroin and 38 grams
of a mixture and substance containing methamphetamine, and the drugs
were wrapped in small plastic balloons.

Overt Act No. 305: On December 2, 2017, using coded language in

 

a telephone call with CHS-1, UM-3 said that co-conspirator Zuniga had
agreed to supply UM-3 with heroin and methamphetamine.

Overt Act No. 306: On December 3, 2017, in a parking lot on

 

Vineland Avenue in Sun Valley, California, in Vineland Boys gang
territory, defendant GALLO pointed a loaded 9mm semi-automatic pistol
at A.G. and asked, “Where are you from,” then approached M.G. while
still armed and said, “Where are you from? I’m from Vineland.”

Overt Act No. 307: On January 26, 2018, using coded language in

 

text messages and telephone calls, defendant HERRERA offered to sell
CHS-1 five firearms, including a Taurus handgun for $700, a Sig Sauer
.45 caliber handgun, a .380/9mm caliber pistol, and a Beretta .32
caliber handgun that defendant HERRERA said he had recently used to
chase down rival gang members, adding that he would have shot them
but police were present, then defendant HERRERA offered to sell CHS-1
one half-pound of methamphetamine for $1,000, noting that he

currently had three or four pounds of methamphetamine but would sell

81

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

7

ase 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 82 of 193 Page ID #:82

only gquarter-pound or half-pound amounts at a time in case he was
caught by law enforcement.

Overt Act No. 308: On March 5, 2018, co-conspirator Lopez sent

 

text messages to CHS-1 with photographs of a revolver and a pistol
that he offered to sell to CHS-1.

Overt Act No. 309: On March 6, 2018, outside a Carl’s Jr.

 

restaurant in Sun Valley, California, in Vineland Boys gang
territory, co-conspirator Lopez sold CHS-1 two Smith & Wesson
revolvers and a Tanfoglio Super Titan .380 caliber pistol in exchange
for $800.

Overt Act No. 310: On March 25, 2018, at defendant MORA’s

 

residence on Mayall Street in North Hills, California (the “Mayall
residence”), defendant MORA and an unindicted Vineland Boys member
possessed a loaded Mossberg 12-gauge shotgun with a pistol grip anda
loaded Iver Johnson .32 caliber revolver.

Overt Act No. 311: On April 11, 2018, using coded language in

 

telephone calls and text messages, co-conspirator Norona and an
unidentified co-conspirator agreed to sell a quarter-pound of
methamphetamine to CHS-1 for $700 later that day at co-conspirator
Norona’s residence on Vineland Avenue in Sun Valley, California, in
Vineland Boys gang territory.

Overt Act No. 312: On April 11, 2018, co-conspirator Norona

 

told CHS-1 that her methamphetamine supplier, later identified as co-
conspirator Medina, could supply CHS-1 with the quarter-pound of
methamphetamine at a restaurant in Burbank, California.

Overt Act No. 313: On April 11, 2018, outside a restaurant on

 

San Fernando Road in Burbank, California, co-conspirator Medina sold
CHS-1 approximately 110.7 grams of methamphetamine that he said would

82

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

an

pase 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 83 of 193 Page ID #:83

cost $750, and he accepted $700 from CHS-1 and $50 from co-
conspirator Norona, who agreed to pay the difference from the price
of $700 that she had previously promised CHS-1.

Overt Act No. 314: On April 12, 2018, using coded language in a

 

telephone call, co-conspirator Norona gave CHS-1 co-conspirator
Medina’s telephone number after CHS-1 agreed to pay her a $200
brokering fee.

Overt Act No. 315: On April 20, 2018, at a meeting at the

 

Mayall residence, defendant MORA told CHS-1 that the Mossberg shotgun
recovered by police on March 25, 2018, during a search of his
residence belonged to him.

Overt Act No. 316: On April 20, 2018, during the meeting at the

 

Mayall residence, defendant MORA gave CHS-1 “paperwork” that
defendant MORA claimed was proof that defendant FONSECA was
cooperating with law enforcement.

Overt Act No. 317: On April 20, 2018, during the meeting at the

 

Mayall residence, defendant MORA told CHS-1 that co-conspirator
Medina was able to sell drugs in Vineland Boys gang territory because
he was related to a high-ranking Vineland Boys member.

Overt Act No. 318: On May 30, 2018, using coded language in

 

telephone calls with CHS-1, co-conspirator Medina offered to sell
CHS-1 methamphetamine for $2,200 to $2,300 per pound, adding that he
was expecting to receive 25 pounds of methamphetamine from his
supplier and asked CHS-1 to help him sell the methamphetamine.

Overt Act No. 319: On June 6, 2018, at a meeting with CHS-1 at

 

a restaurant on Van Nuys Boulevard in Panorama City, California, co-
conspirator Medina offered to sell heroin for $750 per 25-gram piece
and methamphetamine for $1,900 per pound, adding that his

83

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

i

ase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 840f 193 Page ID #:84

methamphetamine supplier smuggled 15 pounds at a time from Mexico,
and noted that he had regularly supplied drugs to defendant MORA and
co-conspirator Darmandzhyan.

Overt Act No. 320: On June 6, 2018, during the meeting with

 

CHS-1, co-conspirator Medina said that defendant MIRANDA wanted to
beat him up because defendant MIRANDA, co-conspirator Cardenas, and
others wanted to “tax” him for selling drugs in Vineland Boys gang
territory even though his relative was a respected incarcerated
Vineland Boys member.

Overt Act No. 321: On June 6, 2018, during the meeting with

 

CHS-1, co-conspirator Medina said that defendant ESPINOSA had
supplied him with methamphetamine, and that he had once seen
defendant ESPINOSA with about 20 pounds of methamphetamine.

Overt Act No. 322: On June 19, 2018, using coded language ina

 

telephone call, co-conspirator Medina offered to sell CHS-1
methamphetamine, and he said he had a few pounds left of the 17
pounds he had last received from his source of supply.

Overt Act No. 323: On June 20, 2018, outside a restaurant on

 

Glenoaks Boulevard in Sun Valley, California, co-conspirator Medina
sold CHS-1 approximately 443.3 grams of methamphetamine for $2,100,
promised to tell CHS-1 when he received lower-quality methamphetamine
that would cost $1,900 per pound, offered to sell heroin for $700 per
piece, and said he was charging defendant RAMIREZ higher prices for
pounds of methamphetamine as retaliation for high prices that
defendant RAMIREZ had charged him in the past.

Overt Act No. 324: On June 20, 2018, at a meeting with CHS-1

 

outside defendant HERRERA’s residence, defendant HERRERA recounted an
incident where defendant MIRANDA had ordered defendants HERRERA,

84

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

=

ase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 85 of 193 Page ID #:85

GONZALEZ, and AVILA to deliver a “calentada” beating to another
Vineland Boys member during a party at defendant HERRERA’s residence,
but because defendants GONZALEZ and AVILA arrived late, defendant
HERRERA beat up the individual by himself. During this meeting,
defendant HERRERA said that Vineland Boys members had recently
attempted to shoot a member suspected of cooperating with law
enforcement and had almost shot the member’s girlfriend, who was
driving in the member’s car.

Overt Act No. 325: On June 27, 2018, using coded language in

 

text messages with CHS-1, defendant HERRERA said he had recently
encountered a rival gang member when their cars were next to each
other at a red light, and after a confrontation, defendant HERRERA
got out of his car wielding a hammer, and the other individual drove
away.

Overt Act No. 326: On July 2, 2018, using coded language in

 

text messages and telephone calls, defendant HERRERA agreed to sell
CHS-1 a firearm and 50 rounds of ammunition for $800, requesting that
CHS-1 not re-sell the firearm so that defendant HERRERA could get it
back later.

Overt Act No. 327: On July 5, 2018, outside defendant HERRERA’ s

 

residence on Arvilla Avenue in Sun Valley, California, in Vineland
Boys gang territory, defendant HERRERA sold CHS-1 a Sig Sauer .45
caliber handgun and 50 rounds of ammunition for $800. During this
meeting, defendant HERRERA said he had previously “shot and missed”
with the handgun so it could not be traced back to a crime, then he
discussed other firearms he had recently sold, including a stolen new
Glock pistol in the box with paperwork that he sold to co-conspirator
Paz for $550.

85

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

=a

ase 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 86 of 193 Page ID #:86

Overt Act No. 328: On July 12, 2018, using coded language ina

 

telephone call, defendant HERRERA confirmed that he could sell CHS-1
the .380 caliber firearm later that day and offered to obtain an SKS
assault rifle from a firearms source in Bell Gardens, California, and
he texted CHS-1 two photographs of himself holding an assault rifle.

Overt Act No. 329: On July 12, 2018, outside a residence on

 

Cleon Avenue in Sun Valley, California, in Vineland Boys gang
territory, defendant HERRERA sold CHS-1 a Lorcin .380 caliber pistol
loaded with three rounds of ammunition for $450.

Overt Act No. 330: On July 13, 2018, using coded language in

 

text messages with CHS-1, defendant HERRERA said that his firearms
source had 12 new firearms to sell for $700 or $800 each.

Overt Act No. 331: On July 14, 2018, using coded language in a

 

telephone call, co-conspirator Solano offered to sell CHS-1 AR-15
rifles with two magazines for $1,400 each, blue methamphetamine that
he guaranteed was high quality for $2,200 per pound, and heroin,
which he indicated he was supplying to UM-3 in prison.

Overt Act No. 332: On July 15, 2018, using coded language in a

 

telephone call, co-conspirator Solano introduced CHS-1 to his
firearms supplier, co-conspirator Hernandez, who offered to sell
unregistered “ghost gun” AR-15 type rifles he built to sell to
“homies” or people who could not purchase firearms from a store, and
co-conspirator Solano tried to negotiate a price of $1,250 on CHS-1’s
behalf.

Overt Act No. 333: On July 16, 2018, using coded language in

 

text messages and telephone calls, co-conspirator Solano agreed to
sell two AR-15 firearms, photographs of which he had texted to CHS-1,
for $2,000, and when CHS-1 offered to reimburse him later if he would

86

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

s

frase 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 87 of 193 Page ID #:87

purchase the rifles on CHS-1’s behalf, co-conspirator Solano refused,
explaining that he only had $2,000 in cash on hand and it was to be
used to purchase drugs for UM-3 and an unindicted co-conspirator in
prison.

Overt Act No. 334: On July 16, 2018, using coded language in

 

text messages and a telephone call with CHS-1, defendant GONZALEZ,
who was using a contraband cell telephone to communicate from prison,
said that he had sold eight firearms while incarcerated and offered
to sell CHS-1 firearms that had been modified to be fully automatic,
and methamphetamine for $1,600 or $1,700 per pound.

Overt Act No. 335: On July 17, 2018, co-conspirator Solano led

 

CHS-1 to a residence on Sheffield Drive in Palmdale, California,
where co-conspirator Solano’s firearms supplier sold CHS-1 one AR-15
type rifle with no serial number, one AR-15 type pistol with no
serial number, and two magazines in exchange for $2,000, and co-
conspirator Solano accepted $50 from CHS-1 as a brokering fee.

Overt Act No. 336: On July 17, 2018, using coded language in

 

text messages with CHS-1, co-conspirator Solano said that defendant
GONZALEZ had wanted to buy the two rifles that co-conspirator Solano
had sold CHS-1 in Palmdale.

Overt Act No. 337: On July 18, 2018, using coded language in

 

text messages with CHS-1, co-conspirator SOLANO said there were seven
AR-15 type rifles available for $1,000 each and then texted CHS-l a
photograph of rifle parts.

Overt Act No. 338: On July 24, 2018, using coded language in

 

text messages and telephone calls, co-conspirator Solano agreed to
sell CHS-1 methamphetamine later that day, and he texted CHS-1l a
photograph of methamphetamine on a scale.

87

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

“aa

ase 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 88 of 193 Page ID #:88

Overt Act No. 339: On July 24, 2018, outside co-conspirator

 

Solano’s residence on Arminta Street in Sun Valley, California, in
Vineland Boys gang territory, co-conspirator Solano sold CHS-1
approximately 112.46 grams of methamphetamine for $650 and showed
CHS-1 a bag containing at least one pound of additional
methamphetamine, then he said he had seen a video of UM-3 and another
incarcerated Vineland Boys member beating an inmate for not paying a
debt.

Overt Act No. 340: On July 26, 2018, using coded language in

 

text messages, defendant GONZALEZ offered to sell CHS-1 a fully-
automatic M-16 rifle for $2,000, texted CHS-1 a photograph of the
rifle, then agreed to contact his methamphetamine supplier to provide
methamphetamine to CHS-1.

Overt Act No. 341: On July 27, 2018, using coded language in

 

text messages, defendant GONZALEZ agreed to sell CHS-1 a quarter-
pound of methamphetamine.

Overt Act No. 342: On July 27, 2018, using coded language in a

 

telephone call, co-conspirator Solano agreed to sell CHS-1 one
quarter~pound of methamphetamine in the transaction brokered by
defendant GONZALEZ.

Overt Act No. 343: On July 27, 2018, using coded language in

 

text messages, defendant GONZALEZ told CHS-1 to contact co-
conspirator Solano to conduct the methamphetamine transaction because
the supplier was ready.

Overt Act No. 344: On July 28, 2018, outside co-conspirator

 

Solano’s residence on Arminta Street in Sun Valley, California, in
Vineland Boys gang territory, co-conspirator Solano sold CHS-1
approximately 110.8 grams of methamphetamine for $650, and he told

88

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

(fase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 89 of 193 Page ID #:89

CHS-1 that he would send money to defendant GONZALEZ for brokering
the transaction, then he said he was smuggling drugs into prison
facilities with the help of a female associate.

Overt Act No. 345: On August 1, 2018, using coded language in a

 

telephone call with CHS-1, co-conspirator Solano said his firearms
supplier, co-conspirator Hernandez, was building five new rifles to
sell.

Overt Act No. 346: On August 13, 2018, during a meeting at the

 

Mayall residence, defendant MORA offered CHS-1 “China white” heroin
for $900 per piece and methamphetamine for $1,900 per pound, then he
said that in order to keep the Mexican Mafia from making demands on
the Vineland Boys gang as a whole, he had been kidnapping and beating
up victims who owed money to the Mexican Mafia, and he showed CHS-1 a
video of him in his backyard as he hit the face of an unidentified
man who was tied with duct tape and strapped to a chair.

Overt Act No. 347: On August 14, 2018, using coded language in

 

telephone calls, co-conspirator Solano offered to sell CHS-1 blue
methamphetamine for $2,100 or $2,050 per pound if CHS-1 purchased at
least two pounds.

Overt Act No. 348: On August 27, 2018, using coded language in

 

telephone calls with CHS-1, co-conspirator Solano explained that
defendant MIRANDA sold him the “shake,” or remnants of defendant
MIRANDA’s methamphetamine, that co-conspirator Solano cooked with
ephedrine to manufacture high quality “fire” methamphetamine that he
was selling for $230 an ounce, adding that other Vineland Boys
members were helping him sell the methamphetamine, and co-conspirator
Solano agreed to teach CHS-1 this method and sent CHS-1 two videos
showing methamphetamine spread out on a counter.

89

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

fy

fase 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 90 of 193 Page ID #:90

Overt Act No. 349: On August 27, 2018, using coded language in

 

text messages and telephone calls, co-conspirator Solano agreed to
arrange for CHS-1’s customer to purchase a firearm the following day
for $1,150 from the individual who built the firearm, later
identified as co-conspirator Hernandez, and requested an additional
$100 as his brokering fee.

Overt Act No. 350: On August 28, 2018, at a residence on

 

Sheffield Drive in Palmdale, California, co-conspirators Solano and
Hernandez met with a customer who was, in fact, an agent of the
Federal Bureau of Investigation working in an undercover capacity
(the “UC”), and they sold the UC an AR-15 type .223 caliber rifle
with no serial number and 20 rounds of .223 Remington caliber
ammunition in exchange for $1,200, and co-conspirator Solano accepted
an additional $100 from the UC for the brokering fee. During this
meeting, using coded language, co-conspirator Hernandez offered to
sell more rifles to the UC and explained that he manufactured the
rifles by drilling holes into unfinished lower receivers that bore no
serial numbers and could make rifles with barrels as short as eight
inches long, which would cost more to purchase. |

Overt Act No. 351: On August 28, 2018, using coded language in

 

text messages with CHS-1, defendant GONZALEZ said he had sold all the
firearms he had previously offered to CHS-1 at prices that CHS-1
could not afford, adding that he needed money while in prison and “I
have to get it one way or another.”

Overt Act No. 352: On August 31, 2018, at the Mayall residence,

 

defendant MORA possessed methamphetamine, cocaine, marijuana, a
digital scale, pay-owe sheets, a .762 caliber rifle, 52 rounds of
ammunition, documents relating to the Vineland Boys gang, and a Glock

90

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

~~

 

 

ase 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 91 of 193 Page ID #:91

9mm handgun with a laser sight, which defendant MORA discarded as he
attempted to flee from police.

Overt Act No. 353: On September 21, 2018, using coded language

 

in telephone calls and a meeting with CHS-1, co-conspirator
Darmandzhyan agreed to sell CHS-1 one quarter-pound of
methamphetamine for $700 and explained that defendant MIRANDA was the
source of the methamphetamine.

Overt Act No. 354: On September 21, 2018, outside his residence

 

on Klump Avenue in Sun Valley, California, in Vineland Boys gang
territory, co-conspirator Darmandzhyan sold CHS-1 approximately 109.6
grams of methamphetamine for $700.

Overt Act No. 355: On September 26, 2018, using coded language

 

in a telephone call, UM-3 asked CHS-1 to help procure a firearm for
an unindicted co-conspirator whom UM-3 wanted to kill defendant
FONSECA and another Vineland Boys member for allegedly cooperating
with law enforcement, adding that another gang member, at UM-3’s
direction, had previously hunted for them in the “Jokers Town” area
of Vineland Boys gang territory on two occasions before getting
arrested for an unrelated multiple-homicide case.

Overt Act No. 356: On September 26, 2018, using coded language

 

in a telephone call with CHS-1, UM-3 noted that defendant ESPINOSA
was selling large amounts of marijuana, that UM-3 had sold 20 ounces
of drugs supplied by co-conspirator Solano, and that co-conspirator
Zuniga supplied UM-3 with high-quality methamphetamine, cocaine, and
heroin to smuggle into prisons, adding that co-conspirator Zuniga had
supplied drugs to other incarcerated Vineland Boys members, then UM-3
arranged a three-way telephone call with co-conspirator Zuniga, who
agreed to sell drugs to CHS-1.

91

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

A

ase 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 92 of 193 Page ID #:92

Overt Act No. 357: On September 27, 2018, using coded language

 

in telephone calls with CHS-1, co-conspirator Zuniga offered to sell
CHS-1 one quarter-pound of methamphetamine for $600 and arranged to
sell CHS-1 one ounce of cocaine for $800 later that day.

Overt Act No. 358: On September 27, 2018, in the parking lot of

 

a shopping center located on Sherman Way in Burbank, California, in
Vineland Boys gang territory, co-conspirator Zuniga sold CHS-1
approximately 22.5 grams of cocaine in exchange for $800.

Overt Act No. 359: On September 29, 2018, outside an El Pollo

 

Loco restaurant located on Sunland Boulevard in Sun Valley,
California, in Vineland Boys gang territory, co-conspirator Zuniga
sold CHS-1 approximately 110.9 grams of methamphetamine in exchange
for $600, and during this conversation, co-conspirator Zuniga said
that co-conspirator Solano had offered to sell him one pound of
methamphetamine.

Overt Act No. 360: On October 19, 2018, using coded language in

 

a telephone call with CHS-1, UM-3 said that he owed a drug debt of
$3,000 to co-conspirator Zuniga, who was going to “front” him an
additional two ounces of drugs to sell, then asked CHS-1 to obtain a
firearm for two gang members who UM-3 was paying to kill someone for
an unpaid debt of $20,000, complaining that gang members used to
handle such business for the gang for free.

Overt Act No. 361: On November 3, 2018, using coded language in

 

a telephone call with CHS-1, defendant MIRANDA offered to sell CHS-1
one half-pound of methamphetamine for $900 or one pound of
methamphetamine for $1,700.

Overt Act No. 362: On November 7, 2018, at a store on Victory

 

Boulevard and Vineland Avenue in North Hollywood, California, in

92

 

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

fan

frase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 93 of 193 Page ID #:93

Vineland Boys gang territory, defendant MIRANDA sold CHS-1
approximately 220.67 grams of methamphetamine for $900.

Overt Act No. 363: On November 7, 2018, at a parking garage on

 

Robertson Boulevard in Los Angeles, California, co-conspirators
Solano and Hernandez sold CHS-1 two AR-15 type rifles with no serial
numbers, one of which was a short-barreled rifle, and an AR-15 type
pistol with no serial number, in exchange for $2,550.

D. NOTICE OF SPECIAL ALLEGATIONS

 

The Grand Jury further alleges that:

1. Beginning on a date unknown and continuing to the date of
this Indictment, in Los Angeles County, within the Central District
of California, and elsewhere, defendants MIRANDA, ESPINOSA, BOTELLO,
MORA, GONZALEZ, RAMIREZ, CONTRERAS, BANDA, HERRERA, GALLO, FONSECA,
and D. VASQUEZ, and others known and unknown to the Grand Jury,
conspired and agreed with one another to knowingly and intentionally
possess with intent to distribute, and distribute at least 50 grams
of methamphetamine, a Schedule II controlled substance, in violation
of Title 21, United States Code, Sections 846, 841(a) (1), and
841 (b) (1) (A) (viii).

2. On or about April 3, 2016, in Los Angeles County, within
the Central District of California, defendant GONZALEZ unlawfully and
knowingly attempted to murder victim J.P., in violation of California
Penal Code Sections 2la, 31, 187, 188, 189, 664.

3, On or about April 23, 2016, in Los Angeles County, within
the Central District of California, defendant GONZALEZ unlawfully and
knowingly attempted to murder victim A.G., in violation of California

Penal Code Sections 2la, 31, 187, 188, 189, 664.

93

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

ase 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 94 of 193 Page ID #:94

COUNT TWO
[18 U.S.c. § 1959 (a) (5) ]

1. At all times relevant to this Indictment, the Vineland Boys
gang, as described more particularly in Paragraphs 1 through 28 of
the General Allegations, which paragraphs are re-alleged and
incorporated by reference as if fully set forth herein, including its
leaders, members, and associates, constitutes an enterprise, as that
term is defined in Title 18, United States Code, Section 1959(b) (2),
that is, a group of individuals associated in fact which was engaged
in, and the activities of which affected, interstate and foreign
commerce. The enterprise constitutes an ongoing organization whose
members functioned as a continuing unit for a common purpose of
achieving the objectives of the enterprise.

2. At all times relevant to this Indictment, the Vineland Boys
gang, through its members and associates, engaged in racketeering
activity, as defined in Title 18, United States Code, Sections
1959(b) (1) and 1961(1), that is:

a. Multiple acts involving murder, extortion, and
robbery, in violation of California state law; and

b. Multiple offenses involving trafficking in controlled
substances, including methamphetamine, heroin, and cocaine, in
violation of Title 21, United States Code, Sections 841{a) (1) and
846.

3. On or about April 3, 2016, in Los Angeles County, within
the Central District of California, for the purpose of maintaining
and increasing position in the Vineland Boys gang, an enterprise
engaged in racketeering activity, defendant JESUS GONZALEZ, JR., also
known as (“aka”) “Lil’ Chito,” aka “Chito,” aka “Gunner,” aka “Chuy,”

94

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

A=

 

ase 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 95 of 193 Page ID #:95

aka “Chuyito,” willfully, deliberately, and with premeditation,
attempted to murder victim J.P., in violation of California Penal

Code Sections 2la, 31, 187, 188, 189, 664.

95

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

~~

tase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 96 of 193 Page ID #:96

COUNT THREE
[18 U.S.C. § 1959 (a) (3) ]

1. Paragraphs 1 through 28 of the General Allegations and
Paragraphs 1 and 2 of Count Two are hereby re-alleged and
incorporated by reference as if fully set forth herein.

2. On or about April 3, 2016, in Los Angeles County, within
the Central District of California, for the purpose of maintaining
and increasing position in the Vineland Boys gang, an enterprise
engaged in racketeering activity, defendant JESUS GONZALEZ, JR., also
known as (“aka”) “Lil’ Chito,” aka “Chito,” aka “Gunner,” aka “Chuy,”
aka “Chuyito,” unlawfully and knowingly assaulted victim J.P. with a
dangerous weapon, to wit, a semiautomatic firearm, in violation of

California Penal Code Section 245(a) (2).

96

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

(pase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 97 of 193 Page ID #:97

COUNT FOUR
[18 U.S.C. § 1959 (a) (5) ]

1. Paragraphs 1 through 28 of the General Allegations and
Paragraphs 1 and 2 of Count Two are hereby re-alleged and
incorporated by reference as if fully set forth herein.

2. On or about April 23, 2016, in Los Angeles County, within
the Central District of California, for the purpose of maintaining
and increasing position in the Vineland Boys gang, an enterprise
engaged in racketeering activity, defendant JESUS GONZALEZ, JR., also
known as (“aka”) “Lil’ Chito,” aka “Chito,” aka “Gunner,” aka “Chuy,”
aka “Chuyito,” willfully, deliberately, and with premeditation,
attempted to murder victim A.G., in violation of California Penal

Code Sections 21a, 31, 187, 188, 189, 664.

97

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

em

ase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 98 of 193 Page ID #:98

COUNT FIVE
[18 U.S.C. § 1959 (a) (3) ]

1. Paragraphs 1 through 28 of the General Allegations and
Paragraphs 1 and 2 of Count Two are hereby re-alleged and
incorporated by reference as if fully set forth herein.

2. On or about April 23, 2016, in Los Angeles County, within
the Central District of California, for the purpose of maintaining
and increasing position in the Vineland Boys gang, an enterprise
engaged in racketeering activity, defendant JESUS GONZALEZ, JR., also
known as (“aka”) “Lil’ Chito,” aka “Chito,” aka “Gunner,” aka “Chuy,”
aka “Chuyito,” unlawfully and knowingly assaulted victim A.G. with a
dangerous weapon, to wit, a semiautomatic firearm, in violation of

California Penal Code Section 245(a) (2).

98

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

vm

ase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 99 of 193 Page ID #:99

COUNT SIX
[18 U.S.C. §§ 1959(a) (3), 2{a)]

1. Paragraphs 1 through 28 of the General Allegations and
Paragraphs 1 and 2 of Count Two are hereby re-alleged and
incorporated by reference as if fully set forth herein.

2. On or about September 16, 2016, in Los Angeles County,
within the Central District of California, for the purpose of
maintaining and increasing position in the Vineland Boys gang, an
enterprise engaged in racketeering activity, defendants ANTHONY
CARLOS AVILA, also known as (“aka”) “Baby Raskal,” aka “Casper,” and
FRANCISCO JAVIER NAVARRETE, aka “Chowder,” each aiding and abetting
the other, unlawfully and knowingly assaulted victim J.G. with a
dangerous weapon, to wit, a firearm, in violation of California Penal

Code Section 245(a) (2).

99

 

 

 

 
10

Ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

mASe 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 100 of 193 Page ID #:100

COUNT SEVEN
[21 U.S.C. § 846]
Paragraphs 1 through 28 of the General Allegations are re-
alleged and incorporated by reference as if fully set forth herein.

A. OBJECTS OF THE CONSPIRACY

 

Beginning on an unknown date, but at least as early as November
19, 2003, and continuing to on or about the date of this Indictment,
in Los Angeles County, within the Central District of California, and
elsewhere, defendants MARIO ALBERTO MIRANDA, also known as (“aka”)
“Last,” aka “L,” aka “Ultimo,” aka “Shot-Caller” (“MIRANDA”), MARK
ANTHONY ESPINOSA, aka “Fatman,” aka “Marcos” (“ESPINOSA”), ULISES
BOTELLO, aka “Squirt,” aka “SQ” (“BOTELLO”), LUIS ALBERTO MORA, aka
“Liar,” aka “Liar Liar,” aka “Little L,” aka “Uno” (“MORA”), JESUS
GONZALEZ, JUR., aka “Lil’ Chito,” aka “Chito,” aka “Gunner,” aka
‘“Chuy,” aka “Chuyito” (“GONZALEZ”), LUIS FERNANDO RAMIREZ, aka
“Frosty,” aka “Frost” (“RAMIREZ”), IGNACIO JESUS CONTRERAS, aka
“Nacho” (“CONTRERAS”), JOSE LUIS BANDA, aka “Lil Raskal,” aka
“Donkey” (“BANDA”), JOSEPH PETER HERRERA, aka “Baby Shadow,” aka
“Shadow,” aka “Baby Shitface” (“HERRERA”), JOSE MANUEL GALLO, aka
“Rooster” (“GALLO”), DAVID ROQUE FONSECA, aka “Monster” (“FONSECA”),
DAVID VASQUEZ, aka “Malo,” aka “Sonic,” aka “Evil” (“D. VASQUEZ”),
OSCAR CARDENAS, aka “Taliban,” aka “Tali” (“CARDENAS”), KEVIN JASON
PAZ, aka “Cheesecake,” aka “Firme” (“PAZ”), IVAN LAUREL, aka “Little
Gallo,” aka “Little Psycho” (“LAUREL”), DENNIS ALEXIS MOLINA, aka
“Laso” (“MOLINA”), OSBALDO ZUNIGA, aka “Bayo” (“ZUNIGA”), SERGIO
ESPINOZA SOLANO, aka “Cholo” (“SOLANO”), JOSE ALBERTO ACEVES, aka
“Chito” (“ACEVES”), ALENA ROSEANNA RODRIGUEZ (“RODRIGUEZ”), APRIL
CHRISTINE HARREL, aka “April Dawn Harrell,” aka “Loca” (“HARREL”),

100

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

ASe 2:19-cr-O0055-MWEF Document1 Filed 01/31/19 Page 101 of 193 Page ID #:101

ERNESTO SALVADOR MEDINA, aka “Kid” (“MEDINA”), AREANA NORONA
(“NORONA”), AKOP DARMANDZHYAN, aka “Armenian Jack,” aka “Jack”
(“DARMANDZHYAN”), JORGE MARCIAL VASQUEZ, aka “T” (“J. VASQUEZ”), and
OSCAR QUINTERO JIMENEZ, aka “Cheech,” aka “Alex Ramos Banuelos”
(“QUINTERO”), and others known and unknown to the Grand Jury,
conspired and agreed with each other to knowingly and intentionally
(1) possess with intent to distribute, and (ii) distribute, the
following controlled substances:

1. at least 50 grams of methamphetamine, a Schedule II
controlled substance, in violation of Title 21, United States Code,
Sections 841(a)(1) and 841 (b) (1) (A) (villi);

2. at least five grams of methamphetamine, a Schedule II
controlled substance, in violation of Title 21, United States Code,
Sections 841(a) (1) and 841 (b) (1) (B) (viii);

3. at least 100 marijuana plants, a Schedule I controlled
substance, in violation of Title 21, United States Code, Sections
841 (a) (1) and 841 (b) (1) (B) (11);

4. cocaine, a Schedule II narcotic drug controlled substance,
in violation of Title 21, United States Code, Sections 841(a) (1) and
841 (b) (1) (C); and

5. heroin, a Schedule I narcotic drug controlled substance, in

violation of Title 21, United States Code, Sections 841(a) (1) and

 

B41 (b) (1) (C).
B. MEANS BY WHICH THE OBJECTS OF THE CONSPIRACY WERE TO BE
ACCOMPLISHED

The objects of the conspiracy were to be accomplished, in

substance, as follows:

101

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

4

 

ASe 2:19-cr-00055-MWF. Document 1 Filed 01/31/19 Page 102 of 193 Page ID #:102

i. Defendant MIRANDA, and others known and unknown to the
Grand Jury, would authorize Vineland Boys members to control drug
trafficking in Vineland Boys gang territory.

2. Defendants MIRANDA, ESPINOSA, BOTELLO, MORA, GONZALEZ,
RAMIREZ, CONTRERAS, BANDA, HERRERA, GALLO, FONSECA, D. VASQUEZ,
CARDENAS, PAZ, LAUREL, MOLINA, ZUNIGA, SOLANO, ACEVES, RODRIGUEZ,
HARREL, MEDINA, NORONA, DARMANDZHYAN, J. VASQUEZ, and QUINTERO, and
others known and unknown to the Grand Jury, would possess and
distribute controlled substances in the neighborhoods controlled by
the Vineland Boys gang.

3. Defendant MIRANDA would rent properties in which to grow
large quantities of marijuana.

4. Defendant MIRANDA would direct defendants MORA, BOTELLO,
CARDENAS, and ESPINOSA to assist in the maintenance of the marijuana
grow houses.

5. Defendants MIRANDA, FONSECA, and RODRIGUEZ would supply and
deliver drugs intended for smuggling into prison facilities.

6. Defendant MIRANDA would direct defendant FONSECA to package
drugs for smuggling into prison facilities.

7. Defendants MIRANDA, BOTELLO, and MORA, and others known and
unknown to the Grand Jury, would direct individuals selling drugs in
Vineland Boys gang territory, including defendants RAMIREZ,
CONTRERAS, CARDENAS, and ESPINOSA, to pay a portion of their drug
trafficking proceeds to the Vineland Boys gang.

8. Defendants BOTELLO and MORA, and others known and unknown
to the Grand Jury, would deliver payments collected by Vineland Boys

members to defendant MIRANDA.

102

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

i

 

mse 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 103 of 193 Page ID #:103

9. Defendants MIRANDA, ESPINOSA, BOTELLO, MORA, GONZALEZ,
BANDA, HERRERA, GALLO, FONSECA, CARDENAS, PAZ, MOLINA, ZUNIGA,
SOLANO, ACEVES, RODRIGUEZ, HARREL, MEDINA, and DARMANDZHYAN, and
others known and unknown to the Grand Jury, would supply members of
the Vineland Boys gang with controlled substances to distribute to
drug customers in Vineland Boys gang territory.

10. Defendant NORONA would broker drug transactions between
defendant MEDINA and drug customers.

11. Defendant J. VASQUEZ would act as a courier and deliver
drugs supplied by defendant BOTELLO to defendant BOTELLO’s drug
customers.

12. Defendants MIRANDA, ESPINOSA, MORA, GONZALEZ, RAMIREZ,
CONTRERAS, BANDA, HERRERA, GALLO, FONSECA, D. VASQUEZ, CARDENAS, PAZ,
LAUREL, MOLINA, and SOLANO, and others known and unknown to the Grand
Jury, would participate in Vineland Boys gang meetings in order to
discuss the gang’s control of drug trafficking in its territory.

13. Defendants MIRANDA, MORA, GONZALEZ, RAMIREZ, HERRERA,
GALLO, FONSECA, D. VASQUEZ, CARDENAS, PAZ, LAUREL, and MOLINA, and
others known and unknown to the Grand Jury, would plan, commit, and
threaten to commit acts of violence on behalf of the Vineland Boys
gang in order to enhance the reputation and authority of the Vineland
Boys gang, and permit the Vineland Boys gang to maintain control of
the drug trafficking activity in Vineland Boys gang territory.

14. Defendants MIRANDA, MORA, GONZALEZ, RAMIREZ, CONTRERAS,
HERRERA, D. VASQUEZ, GALLO, PAZ, LAUREL, and SOLANO, and others known
and unknown to the Grand Jury, would obtain and possess firearms and
other dangerous weapons, and would broker firearms transactions, in
order to enforce the authority of the Vineland Boys gang in the

103

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

aSe 2:19-cr-00055-MWF. Document1 Filed 01/31/19 Page 104 of 193 Page ID #:104

gang’s territory, exclude others from Vineland Boys gang territory,
and permit the Vineland Boys gang to control the drug trafficking
activity in its territory.
Cc. OVERT ACTS

In furtherance of the conspiracy, and to accomplish the objects
of the conspiracy, defendants MIRANDA, ESPINOSA, BOTELLO, MORA,
GONZALEZ, RAMIREZ, CONTRERAS, BANDA, HERRERA, GALLO, FONSECA, D.
VASQUEZ, CARDENAS, PAZ, LAUREL, MOLINA, ZUNIGA, SOLANO, ACEVES,
RODRIGUEZ, HARREL, MEDINA, NORONA, DARMANDZHYAN, J. VASQUEZ, and
QUINTERO, and others known and unknown to the Grand Jury, committed
various overt acts, within the Central District of California, and
elsewhere, including, but not limited to, the overt acts numbered 1
through 363 as set forth in Count One, which are hereby re-alleged

and incorporated by reference as if fully set forth herein.

104

 

 

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

mSe 2:19-cr-00055-MWF. Document 1 Filed 01/31/19 Page 105 of 193 Page ID #:105

COUNT EIGHT
[21 U.S.C. §§ 841 (a) (1), (b) (1) (A) (viii) ]

On or about September 24, 2014, in Los Angeles County, within
the Central District of California, defendant JOSE ALBERTO ACEVES,
also known as “Chito,” knowingly and intentionally distributed at
least 50 grams, that is, approximately 81.73 grams, of

methamphetamine, a Schedule II controlled substance.

105

 

 

 

 
10

Li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Cmse 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 106 of 193 Page ID #:106

COUNT NINE
[21 U.S.C. §$ 841 (a) (1), (b) (1) (A) (viii) ]

On or about January 22, 2015, in Los Angeles County, within the
Central District of California, defendant APRIL CHRISTINE HARREL,
also known as (“aka”) “April Dawn Harrell,” aka “Loca,” knowingly and
intentionally distributed at least 50 grams, that is, approximately

82.8 grams, of methamphetamine, a Schedule II controlled substance.

106

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

mse 2:19-cr-00055-MWF Document 1 Filed 01/31/19 Page 107 of 193 Page ID #:107

COUNT TEN
[21 U.S.C. §§ 841 (a) (1), (b) (1) (A) (viii) ]

On or about November 18, 2015, in Los Angeles County, within the
Central District of California, defendant MARIO ALBERTO MIRANDA, also
known as (“aka”) “Last,” aka “L,” aka “Ultimo,” aka “Shot-Caller,”
knowingly and intentionally distributed at least 50 grams, that is,
approximately 111.4 grams, of methamphetamine, a Schedule II

controlled substance.

107

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ase 2:19-cr-00055-MWF Document 1 Filed 01/31/19 Page 108 of 193 Page ID #:108

COUNT ELEVEN
[21 U.S.C. §§ 841(a) (1), (b) (1) (C); 18 U.S.C. § 2(a)]

On or about November 24, 2015, in Los Angeles County, within the
Central District of California, defendants JOSEPH PETER HERRERA, also
known as (“aka”) “Shadow,” aka “Baby Shadow,” aka “Baby Shitface,”
and JOSE MANUEL GALLO, aka “Rooster,” each aiding and abetting the
other, knowingly and intentionally distributed heroin, a Schedule I

narcotic drug controlled substance.

108

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

2i

22

23

24

25

26

27

28

Cmse 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 109 of 193 Page ID #:109

COUNT TWELVE
[21 U.S.C. §§ 841 (a) (1), (b) (1) (A) (viii) ]

On or about December 1, 2015, in Los Angeles County, within the
Central District of California, defendant MARIO ALBERTO MIRANDA, also
known as (“aka”) “Last,” aka “L,” aka “Ultimo,” aka “Shot-Caller,”
knowingly and intentionally distributed at least 50 grams, that is,
approximately 110.9 grams, of methamphetamine, a Schedule II

controlled substance.

109

 

 

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

mse 2:19-cr-O0055-MWF. Document1 Filed 01/31/19 Page 110 of 193 Page ID #:110

COUNT THIRTEEN
[21 U.S.C. $§ 841 (a) (1), (b) (1) (C)]
On or about December 3, 2015, in Los Angeles County, within the
Central District of California, defendant JOSE MANUEL GALLO, also
known as “Rooster,” knowingly and intentionally distributed heroin, a

Schedule I narcotic drug controlled substance.

110

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

~ASe 2:19-cr-O0055-MWF. Document1 Filed 01/31/19 Page 1110f193 Page ID #:111

COUNT FOURTEEN
[21 U.S.C. §§ 841 (a) (1), (b) (1) (A) (viii) ]

On or about December 15, 2015, in Los Angeles County, within the
Central District of California, defendant JOSE MANUEL GALLO, also
known as “Rooster,” knowingly and intentionally distributed at least
50 grams, that is, approximately 54.7 grams, of methamphetamine, a

Schedule II controlled substance.

111

 

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

ASe 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 112 of 193 Page ID #:112

COUNT FIFTEEN
[21 U.S.C. §§ 841 (a) (1), (b) (1) (C)]
On or about February 5, 2016, in Los Angeles County, within the
Central District of California, defendant OSCAR CARDENAS, also known
as “Taliban,” knowingly and intentionally distributed cocaine, a

Schedule II narcotic drug controlled substance.

112

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ASe 2:19-cr-00055-MWEF Document1 Filed 01/31/19 Page 113 0f 193 Page ID #:113

COUNT SIXTEEN
[21 U.S.C. §§ 841 (a) (1), (b) (1) (B) (viii) ]

On or about April 5, 2016, in Los Angeles County, within the
Central District of California, defendant JOSE LUIS BANDA, also known
as (“aka”) “Lil Raskal,” aka “Donkey,” knowingly and intentionally
distributed at least five grams, that is, approximately 27.52 grams,

of methamphetamine, a Schedule II controlled substance.

113

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Ase 2:19-cr-O0055-MWEF. Document 1 Filed 01/31/19 Page 114 0f 193 Page ID #:114

COUNT SEVENTEEN
[21 U.S.C. §§ 841 (a) (1), (b) (1) (B) (viii) ]

On or about April 14, 2016, in Los Angeles County, within the
Central District of California, defendant JOSE LUIS BANDA, also known
as (“aka”) “Lil Raskal,” aka “Donkey,” knowingly and intentionally
distributed at least five grams, that is, approximately 28.92 grams,

of methamphetamine, a Schedule II controlled substance.

114

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

methamphetamine,

 

 

mse 2:19-cr-00055-MWEF. Document 1 Filed 01/31/19 Page 115 o0f193 Page ID #:115

COUNT EIGHTEEN

[21 U.S.C. §§ 841(a) (1), (b) (1) (A) (viii) ]
On or about April 20, 2016, in Los Angeles County, within the
Central District of California, defendant KEVIN JASON PAZ, also known
as (“aka”) “Cheesecake,” aka “Firme,” knowingly and intentionally

distributed at least 50 grams, that is, approximately 53.19 grams, of

a Schedule II controlled substance.

115

 

 
10

1l

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

mse 2:19-cr-00055-MWF Document 1 Filed 01/31/19 Page 116 of 193 Page ID #:116

COUNT NINETEEN
[21 U.S.C. § 860(a) ]

On or about April 20, 2016, in Los Angeles County, within the
Central District of California, defendant KEVIN JASON PAZ, also known
as (“aka”) “Cheesecake,” aka “Firme,” knowingly and intentionally
distributed at least 50 grams, that is, approximately 53.19 grams, of
methamphetamine, a Schedule II controlled substance, in violation of
Title 21, United States Code, Sections 841(a) (1), (b) (1) (A) (viii),
outside a restaurant located at 8875 Glenoaks Boulevard in Sun
Valley, California, which is within 1,000 feet of the real property
comprising schools, namely, Fenton STEM Academy and Fenton Charter
Leadership Academy, public elementary schools located at 8926 Sunland

Boulevard in Sun Valley, California.

116

 

 

 

 
10

11

~12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ASe 2:19-cr-0O0055-MWF Document1 Filed 01/31/19 Page 117 of 193 Page ID #:117

COUNT TWENTY
[21 U.S.C. §§ 841(a) (1), (b) (1) (A) (v111) ]

On or about May 3, 2016, in Los Angeles County, within the
Central District of California, defendant KEVIN JASON PAZ, also known
as (“aka”) “Cheesecake,” aka “Firme,” knowingly and intentionally
distributed at least 50 grams, that is, approximately 54.91 grams, of

methamphetamine, a Schedule II controlled substance.

117

 

 

 

 
10

1i

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

se 2:19-cr-O0055-MWF. Document1 Filed 01/31/19 Page 118 0f 193 Page ID #:118

COUNT TWENTY-ONE
[21 U.S.C. § 860(a)]

On or about May 3, 2016, in Los Angeles County, within the
Central District of California, defendant KEVIN JASON PAZ, also known
as (“aka”) “Cheesecake,” aka “Firme,” knowingly and intentionally
distributed at least 50 grams, that is, approximately 54.91 grams, of
methamphetamine, a Schedule II controlled substance, in violation of
Title 21, United States Code, Sections 841(a) (1), (b) (1) (A) (viii),
outside a restaurant located at 8875 Glenoaks Boulevard in Sun
Valley, California, which is within 1,000 feet of the real property
comprising schools, namely, Fenton STEM Academy and Fenton Charter
Leadership Academy, public elementary schools located at 8926 Sunland

Boulevard in Sun Valley, California.

118

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ase 2:19-cr-O0055-MWE. Document 1 Filed 01/31/19 Page 119 of 193 Page ID #:119

COUNT TWENTY-TWO
[21 U.S.C. §§ 841(a) (1), (b) (1) (B) (viii) ]

On or about June 7, 2016, in Los Angeles County, within the
Central District of California, defendant KEVIN JASON PAZ, also known
as (“aka”) “Cheesecake,” aka “Firme,” knowingly and intentionally
distributed at least five grams, that is, approximately 23.27 grams,

of methamphetamine, a Schedule II controlled substance.

119

 

 

 

 
10

1i

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

mse 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 120 of 193 Page ID #:120

COUNT TWENTY-THREE
[21 U.S.C. § 860(a)]

On or about June 7, 2016, in Los Angeles County, within the
Central District of California, defendant KEVIN JASON PAZ, also known
as (“aka”) “Cheesecake,” aka “Firme,” knowingly and intentionally
distributed at least five grams, that is, approximately 23.27 grams,
of methamphetamine, a Schedule II controlled substance, in violation
of Title 21, United States Code, Sections 841(a) (1), (b) (1) (B) (viii),
outside a restaurant located at 8875 Glenoaks Boulevard in Sun
Valley, California, which is within 1,000 feet of the real property
comprising schools, namely, Fenton STEM Academy and Fenton Charter
Leadership Academy, public elementary schools located at 8926 Sunland

Boulevard in Sun Valley, California.

120

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

mse 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 121 0f193 Page ID #:121

COUNT TWENTY-FOUR
[21 U.S.C. §§ 841 (a) (1), (b) (1) (C)]

On or about June 8, 2016, in Los Angeles County, within the
Central District of California, defendant IGNACIO JESUS CONTRERAS,
also known as “Nacho,” knowingly and intentionally possessed with
intent to distribute methamphetamine, a Schedule II controlled

substance.

121

 

 

 

 
10

ii

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ASe 2:19-cr-O0055-MWF Document 1 Filed 01/31/19 Page 122 of 193 Page ID #:122

COUNT TWENTY-FIVE
[21 U.S.C. §§ 841 (a) (1), (b) (1) (A) (viii) ]

On or about June 17, 2016, in Los Angeles County, within the
Central District of California, defendant DAVID ROQUE FONSECA, also
known as “Monster,” knowingly and intentionally distributed at least
50 grams, that is, approximately 55.13 grams, of methamphetamine, a

Schedule II controlled substance.

122

 

 

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ASe 2:19-cr-O0055-MWF. Document 1 Filed 01/31/19 Page 123 of 193 Page ID #:123

COUNT TWENTY-SIX
[21 U.S.C. §§ 841 (a) (1), (b) (1) (C)]
On or about June 17, 2016, in Los Angeles County, within the
Central District of California, defendant DAVID ROQUE FONSECA, also
known as “Monster,” knowingly and intentionally distributed cocaine,

a Schedule II narcotic drug controlled substance.

123

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-cr-O0055-MWF. Document1 Filed 01/31/19 Page 124 0f 193 Page ID #:124

COUNT TWENTY-SEVEN
[21 U.S.C. § 860a]

On or about June 17, 2016, in Los Angeles County, within the
Central District of California, defendant DAVID ROQUE FONSECA, also
known as “Monster,” knowingly and intentionally distributed
approximately 55.13 grams of methamphetamine, a Schedule II
controlled substance, in violation of Title 21, United States Code,
Section 841(a) (1), (b) (1) (A) (viii), as charged in Count Twenty-Five
of this Indictment, on premises in which, at that time, an individual

who was under the age of 18 years was present and resided.

124

 

 

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

ASe 2:19-cr-O0055-MWF Document 1 Filed 01/31/19 Page 125 of 193 Page ID #:125

COUNT TWENTY-EIGHT
[21 U.S.C. § 860(a) ]

On or about June 17, 2016, in Los Angeles County, within the
Central District of California, defendant DAVID ROQUE FONSECA, also
known as “Monster,” knowingly and intentionally distributed at least
50 grams, that is, approximately 55.13 grams, of methamphetamine, a
Schedule II controlled substance, in violation of Title 21, United
States Code, Sections 841(a) (1), (b) (1) (A) (viii), at a residence
located at 8148 De Garmo Avenue in Sun Valley, California, which is
within 1,000 feet of the real property comprising a school, namely,
Glenwood Elementary School, a public elementary school located at

8001 Ledge Avenue in Sun Valley, California.

125

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

mse 2:19-cr-O0055-MWF. Document1 Filed 01/31/19 Page 126 of 193 Page ID #:126

COUNT TWENTY-NINE
[21 U.S.C. § 860(a) ]

On or about June 17, 2016, in Los Angeles County, within the
Central District of California, defendant DAVID ROQUE FONSECA, also
known as “Monster,” knowingly and intentionally distributed cocaine,
a Schedule II narcotic drug controlled substance, in violation of
Title 21, United States Code, Sections 841(a) (1), (b) (1) (C), ata
residence located at 8148 De Garmo Avenue in Sun Valley, California,
which is within 1,000 feet of the real property comprising a school,
namely, Glenwood Elementary School, a public elementary school

located at 8001 Ledge Avenue in Sun Valley, California.

126

 

 

 

 
10

Li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Ase 2:19-cr-O0055-MWF. Document1 Filed 01/31/19 Page 127 of 193 Page ID #:127

COUNT THIRTY
[21 U.S.C. §§ 841 (a) (1), (bd) (1) (C)]

On or about June 21, 2016, in Los Angeles County, within the
Central District of California, defendant DAVID VASQUEZ, also known
as (“aka”) “Malo,” aka “Sonic,” aka “Evil,” knowingly and
intentionally possessed with intent to distribute methamphetamine, a

Schedule II controlled substance.

127

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

methamphetamine,

 

 

mse 2:19-cr-00055-MWF. Document 1 Filed 01/31/19 Page 128 of 193 Page ID #:128

COUNT THIRTY-ONE

[21 U.S.C. §§ 841(a) (1), (b) (1) (A) (viii); 18 U.S.C. § 2(a)]

On or about June 23, 2016, in Los Angeles County, within the
Central District of California, defendants MARIO ALBERTO MIRANDA,
also known as (“aka”) “Last,” aka “L,” aka “Ultimo,” aka “Shot-—
Caller,” and MARK ANTHONY ESPINOSA, aka “Fatman,” aka “Marcos,” each
aiding and abetting the other, knowingly and intentionally

distributed at least 50 grams, that is, approximately 109 grams, of

a Schedule II controlled substance.

128

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

ASe 2:19-cr-00055-MWF. Document 1 Filed 01/31/19 Page 129 of 193 Page ID #:129

COUNT THIRTY-TWO
[21 U.S.C. §§ 841 (a) (1), (bd) (1) (A) (viii) ]

On or about July 6, 2016, in Los Angeles County, within the
Central District of California, defendant JOSEPH PETER HERRERA, also
known as (“aka”) “Shadow,” aka “Baby Shadow,” aka “Baby Shitface,”
knowingly and intentionally distributed at least 50 grams, that is,
approximately 55.03 grams, of methamphetamine, a Schedule II

controlled substance.

129

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ASe 2:19-cr-O0055-MWF. Document 1 Filed 01/31/19 Page 130 of 193 Page ID #:130

COUNT THIRTY-THREE
[21 U.S.C. § 860(a)]

On or about July 6, 2016, in Los Angeles County, within the
Central District of California, defendant JOSEPH PETER HERRERA, also
known as (“aka”) “Shadow,” aka “Baby Shadow,” aka “Baby Shitface,”
knowingly and intentionally distributed at least 50 grams, that is,
approximately 55.03 grams, of methamphetamine, a Schedule II
controlled substance, in violation of Title 21, United States Code,
Sections 841(a) (1), (b) (1) (A) (wiii), outside a restaurant located at
8875 Glenoaks Boulevard in Sun Valley, California, which is within
1,000 feet of the real property comprising schools, namely, Fenton
STEM Academy and Fenton Charter Leadership Academy, public elementary

schools located at 8926 Sunland Boulevard in Sun Valley, California.

130

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ASe 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 131 0f 193 Page ID #:131

COUNT THIRTY-FOUR
[21 U.S.C. §§ 841(a) (1), (b) (1) (A) (viii) ]

On or about August 22, 2016, in Los Angeles County, within the
Central District of California, defendant DENNIS ALEXIS MOLINA, also
known as “Lasoo,” knowingly and intentionally distributed at least 50
grams, that is, approximately 116 grams, of methamphetamine, a

Schedule II controlled substance.

131

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ASe 2:19-cr-00055-MWF. Document 1 Filed 01/31/19 Page 132 of 193 Page ID #:132

COUNT THIRTY-FIVE
[21 U.S.C. §§ 841 (a) (1), (b) (1) (B) (viii) ]

On or about September 16, 2016, in Los Angeles County, within
the Central District of California, defendant MARIO ALBERTO MIRANDA,
also known as (“aka”) “Last,” aka “L,” aka “Ultimo,” aka “Shot-
Caller,” knowingly and intentionally distributed at least 50 grams,
that is, approximately 222.21 grams, of a mixture and substance
containing a detectable amount of methamphetamine, a Schedule II

controlled substance.

132

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ASE 2:19-cr-00055-MWEF. Document 1 Filed 01/31/19 Page 133 of 193 Page ID #:133

COUNT THIRTY-SIX

[21 U.S.C. S§ 841 (a) (1), (b) (1) (A) (viii); 18 U.S.C. § 2(a)]

On or about September 21, 2016, in Los Angeles County, within
the Central District of California, defendants MARIO ALBERTO MIRANDA,
also known as (“aka”) “Last,” aka “L,” aka “Ultimo,” aka “Shot-
Caller,” and OSCAR CARDENAS, aka “Taliban,” aka “Tali,” each aiding
and abetting the other, knowingly and intentionally distributed at
least 50 grams, that is, approximately 408 grams, of methamphetamine,

a Schedule II controlled substance.

133

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Ciase 2:19-cr-00055-MWF. Document 1 Filed 01/31/19 Page 134 of 193 Page ID #:134

COUNT THIRTY-SEVEN

[21 U.S.C. S§ 841(a) (1), (b) (1) (A) (viii); 18 U.S.C. § 2(a)]

On or about September 27, 2016, in Los Angeles County, within
the Central District of California, defendants ULISES BOTELLO, also
known as (“aka”) “Squirt,” aka “SQ,” and JORGE MARCIAL VASQUEZ, aka
“T,” each aiding and abetting the other, knowingly and intentionally
distributed at least 50 grams, that is, approximately 224 grams, of

methamphetamine, a Schedule II controlled substance.

134

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ASe 2:19-cr-O00055-MWF. Document 1 Filed 01/31/19 Page 135 of 193 Page ID #:135

COUNT THIRTY-EIGHT
[21 U.S.C. § 860(a)]

On or about September 27, 2016, in Los Angeles County, within
the Central District of California, defendants ULISES BOTELLO, also
known as (“aka”) “Squirt,” aka “SQ,” and JORGE MARCIAL VASQUEZ, aka
‘“T,” knowingly and intentionally distributed at least 50 grams, that
is, approximately 224 grams, of methamphetamine, a Schedule II
controlled substance, in violation of Title 21, United States Code,
Sections 841(a) (1), (b) (1) (A) (viii), in a parking lot located at 8658
Woodman Avenue, in Arleta, California, which is within 1,000 feet of
the real property comprising a school, namely, the Girls Athletic
Leadership School, a public charter middle school, located at 8755

Woodman Avenue in Arleta, California.

135

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

On or about

Central District

and abetting the
least five grams,

methamphetamine,

 

 

also known as (“aka”)

Caller,” and OSCAR CARDENAS,

COUNT THIRTY-NINE

mse 2:19-cr-00055-MWF. Document 1 Filed 01/31/19 Page 136 of 193 Page ID #:136

[21 U.S.C. §§ 841 (a) (1), (b) (1) (B) (viii); 18 U.S.C. § 2(a)]

October 5, 2016, in Los Angeles County, within the

of California, defendants MARIO ALBERTO MIRANDA,

“Last,” aka “L,” aka “Ultimo,” aka “Shot-

aka “Taliban,” aka “Tali,” each aiding

other, knowingly and intentionally distributed at

that is, approximately 28.01 grams,

a Schedule II controlled substance.

136

of

 

 
10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

26

27

28

mSe 2:19-cr-00055-MWF. Document 1 Filed 01/31/19 Page 137 of 193 Page ID #:137

COUNT FORTY
[21 U.S.C. §§ 841(a) (1), (b) (1) (A) (viii) ]

On or about November 5, 2016, in Los Angeles County, within the
Central District of California, defendant MARIO ALBERTO MIRANDA, also
known as (“aka”) “Last,” aka “L,” aka “Ultimo,” aka “Shot-Caller,”
knowingly and intentionally distributed at least 50 grams, that is,
approximately 54.93 grams, of methamphetamine, a Schedule II

controlled substance.

137

 

 

 

 
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

26

27

28

 

 

ase 2:19-cr-00055-MWF Document 1 Filed 01/31/19 Page 138 of 193 Page ID #:138

COUNT FORTY-ONE
[21 U.S.C. S§ 841(a) (1), (b) (1) (C)]

On or about December 26, 2016, in Los Angeles County, within the
Central District of California, defendant IVAN LAUREL, also known as
(“aka”) “Little Gallo,” aka “Little Psycho,” knowingly and
intentionally possessed with intent to distribute methamphetamine, a

Schedule II controlled substance.

138

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ASe 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 139 of 193 Page ID #:139

COUNT FORTY-TWO
[21 U.S.C. § 860(a)]

On or about December 26, 2016, in Los Angeles County, within the
Central District of California, defendant IVAN LAUREL, also known as
(“aka”) “Little Gallo,” aka “Little Psycho,” knowingly and
intentionally possessed with intent to distribute methamphetamine, a
Schedule II controlled substance, in violation of Title 21, United
States Code, Sections 841(a) (1), (b) (1) (C), on and within 1,000 feet
of the real property comprising a school, namely, Roscoe Elementary

School, a public elementary school located at 10765 Strathern Street.

139

 

 

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

295

26

27

28

ASe 2:19-cr-O0055-MWF. Document 1 Filed 01/31/19 Page 140 of 193 Page ID #:140

COUNT FORTY-THREE
[21 U.S.C. §§ 841 (a) (1), (b) (1) (A) (viii) ]

On or about January 31, 2017, in Los Angeles County, within the
Central District of California, defendant LUIS ALBERTO MORA, also
known as (“aka”) “Liar,” aka “Liar Liar,” aka “Little L,” aka “Uno,”
knowingly and intentionally distributed at least 50 grams, that is,
approximately 83.04 grams, of methamphetamine, a Schedule II

controlled substance.

140

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ASE 2:19-cr-0O0055-MWF. Document 1 Filed 01/31/19 Page 141 of 193 Page ID #:141

COUNT FORTY-FOUR
[21 U.S.C. § 860(a)]

On or about January 31, 2017, in Los Angeles County, within the
Central District of California, defendant LUIS ALBERTO MORA, also
known as (“aka”) “Liar,” aka “Liar Liar,” aka “Little L,” aka “Uno,”
knowingly and intentionally distributed at least 50 grams, that is,
approximately 83.04 grams, of methamphetamine, a Schedule II
controlled substance, in violation of Title 21, United States Code,
Sections 841(a) (1), (b) (1) (A) (viii), at a residence located at 3651
Comet Court in Palmdale, California, which is within 1,000 feet of
the real property comprising a school, namely, Guidance Charter
School, a public charter school located at 37230 37th Street East, in

Palmdale, California.

141

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

@se 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 142 of 193 Page ID #:142

COUNT FORTY-FIVE
[21 U.S.C. §§ 841(a) (1), (b) (1) (A) (viii) ]

On or about February 2, 2017, in Los Angeles County, within the
Central District of California, defendant LUIS ALBERTO MORA, also
known as (“aka”) “Liar,” aka “Liar Liar,” aka “Little L,” aka “Uno,”
knowingly and intentionally distributed at least 50 grams, that is,
approximately 222 grams, of methamphetamine, a Schedule ITI controlled

substance.

142

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ASe 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 143 of 193 Page ID #:143

COUNT FORTY-SIX
[21 U.S.C. § 860(a)]

On or about February 2, 2017, in Los Angeles County, within the
Central District of California, defendant LUIS ALBERTO MORA, also
known as (“aka”) “Liar,” aka “Liar Liar,” aka “Little L,” aka “Uno,”
knowingly and intentionally distributed at least 50 grams, that is,
approximately 222 grams, of methamphetamine, a Schedule II controlled
substance, in violation of Title 21, United States Code, Sections
841 (a) (1), (b) (1) (A) (viii), at a residence located at 3651 Comet
Court in Palmdale, California, which is within 1,000 feet of the real
property comprising a school, namely, Guidance Charter School, a
public charter school located at 37230 37th Street East, in Palmdale,

California.

143

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ASe 2:19-cr-00055-MWF. Document 1 Filed 01/31/19 Page 144 of 193 Page ID #:144

COUNT FORTY-SEVEN
[21 U.S.C. §§ 841 (a) (1), (b) (1) (A) (viii) ]

On or about September 19, 2017, in Los Angeles County, within
the Central District of California, defendant ALENA ROSEANNA
RODRIGUEZ knowingly and intentionally distributed at least 50 grams,
that is, approximately 108 grams, of methamphetamine, a Schedule II

controlled substance.

144

 

 

 

 
LO

11

12

13

14

15

16

17

18

19

20

21

22

23

24

29

26

27

28

ASe 2:19-cr-00055-MWF. Document 1 Filed 01/31/19 Page 145 of 193 Page ID #:145

COUNT FORTY-EIGHT
[21 U.S.C. § 860(a)]

On or about September 19, 2017, in Los Angeles County, within
the Central District of California, defendant ALENA ROSEANNA
RODRIGUEZ knowingly and intentionally distributed at least 50 grams,
that is, approximately 108 grams, of methamphetamine, a Schedule II
controlled substance, in violation of Title 21, United States Code,
Sections 841(a) (1), (b) (1) (A) (viii), at a residence located at 7021
Independence Blvd in Canoga Park, California, which is within 1,000
feet of the real property comprising a school, namely, Hart Street
Elementary School, a public elementary school located at 21040 Hart
Street in Canoga Park, California, and a park, namely, Quimby Park,

located at 7008 De Soto Avenue in Canoga Park, California.

145

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Ase 2:19-cr-O0055-MWF. Document 1 Filed 01/31/19 Page 146 of 193 Page ID #:146

COUNT FORTY-NINE

[21 U.S.C. §§ 841 (a) (1), (b) (1) (A) (viii); 18 U.S.C. § 2(a)]

On or about April 11, 2018, in Los Angeles County, within the
Central District of California, defendants ERNESTO SALVADOR MEDINA,
also known as “Kid,” and AREANA NORONA, each aiding and abetting the
other, knowingly and intentionally distributed at least 50 grams,
that is, approximately 110.7 grams, of methamphetamine, a Schedule II

controlled substance.

146

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

@ASe 2:19-cr-00055-MWF Document 1 Filed 01/31/19 Page 147 of 193 Page ID #:147

COUNT FIFTY
[21 U.S.C. §§ 841 (a) (1), (b) (1) (A) (viii) ]

On or about June 20, 2018, in Los Angeles County, within the
Central District of California, defendant ERNESTO SALVADOR MEDINA,
also known as “Kid,” knowingly and intentionally distributed at least
50 grams, that is, approximately 443.3 grams, of methamphetamine, a

Schedule II controlled substance.

147

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ASE 2:19-cr-00055-MWF. Document 1 Filed 01/31/19 Page 148 of 193 Page ID #:148

COUNT FIFTY-ONE
[21 U.S.C. § 860(a)]

On or about June 20, 2018, in Los Angeles County, within the
Central District of California, defendant ERNESTO SALVADOR MEDINA,
also known as “Kid,” knowingly and intentionally distributed at least
50 grams, that is, approximately 443.3 grams, of methamphetamine, a
Schedule II controlled substance, in violation of Title 21, United
States Code, Sections 841(a) (1), (b) (1) (A) (viii), outside a
restaurant located at 8742 Glenoaks Boulevard in Sun Valley,
California, which is within 1,000 feet of the real property
comprising schools, namely, Fenton STEM Academy and Fenton Charter
Leadership Academy, public elementary schools located at 8926 Sunland

Boulevard in Sun Valley, California.

148

 

 

 

 
10

ii

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ASe 2:19-cr-O0055-MWF. Document 1 Filed 01/31/19 Page 149 of 193 Page ID #:149

COUNT FIFTY-TWO
[21 U.S.C. §§ 841 (a) (1), (b) (1) (A) (viii) )

On or about July 24, 2018, in Los Angeles County, within the
Central District of California, defendant SERGIO ESPINOZA SOLANO,
also known as “Cholo,” knowingly and intentionally distributed at
least 50 grams, that is, approximately 112.46 grams, of

methamphetamine, a Schedule II controlled substance.

149

 

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 150 0f 193 Page ID #:150

COUNT FIFTY-THREE

[21 U.S.C. §§ 841 (a) (1), (b) (1) (A) (viii); 18 U.S.C. § 2(a)]

On or about July 28, 2018, in Los Angeles County, within the
Central District of California, defendants JESUS GONZALEZ, JR., also
known as (“aka”) “Lil’ Chito,” aka “Chito,” aka “Gunner,” aka “Chuy,”
aka “Chuyito,” and SERGIO ESPINOZA SOLANO, aka “Cholo,” each aiding
and abetting the other, knowingly and intentionally possessed with
intent to distribute at least 50 grams, that is, approximately 110.8

grams, of methamphetamine, a Schedule II controlled substance.

150

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ASe 2:19-cr-O0055-MWF Document 1 Filed 01/31/19 Page 151 0f 193 Page ID #:151

COUNT FIFTY-FOUR
[21 U.S.C. §§ 841 (a) (1), (b) (1) (A) (vill) ]

On or about September 21, 2018, in Los Angeles County, within
the Central District of California, defendant AKOP DARMANDZHYAN, also
known as (“aka”) “Armenian Jack,” aka “Jack,” knowingly and
intentionally distributed at least 50 grams, that is, approximately

109.6 grams, of methamphetamine, a Schedule II controlled substance.

151

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

«

mse 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 152 of 193 Page ID #:152

COUNT FIFTY-FIVE
[21 U.S.C. SS 841 (a) (1), (b) (1) (C)]
On or about September 27, 2018, in Los Angeles County, within
the Central District of California, defendant OSBALDO ZUNIGA, also
known as “Bayo,” knowingly and intentionally distributed cocaine, a

Schedule IT narcotic drug controlled substance.

152

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ASE 2:19-cr-00055-MWF. Document 1 Filed 01/31/19 Page 153 of 193 Page ID #:153

COUNT FIFTY-SIX
[21 U.S.C. §§ 841 (a) (1), (b) (1) (A) (viii) ]

On or about September 29, 2018, in Los Angeles County, within
the Central District of California, defendant OSBALDO ZUNIGA, also
known as “Bayo,” knowingly and intentionally distributed at least 50
grams, that is, approximately 110.9 grams, of methamphetamine, a

Schedule II controlled substance.

153

 

 

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Ase 2:19-cr-O0055-MWF. Document1 Filed 01/31/19 Page 154 of 193 Page ID #:154

COUNT FIFTY-SEVEN
[21 U.S.C. §§ 841(a) (1), (b) (1) (A) (viii) ]

On or about November 7, 2018, in Los Angeles County, within the
Central District of California, defendant MARIO ALBERTO MIRANDA, also
known as (“aka”) “Last,” aka “L,” aka “Ultimo,” aka “Shot-Caller”
knowingly and intentionally distributed at least 50 grams, that is,
approximately 220.6 grams, of methamphetamine, a Schedule II

controlled substance.

154

 

 

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ase 2:19-cr-00055-MWF. Document 1 Filed 01/31/19 Page 155 of 193 Page ID #:155

COUNT FIFTY-EIGHT
[21 U.S.C. § 856(a) (1); 18 U.S.C. § 2(a)]

Beginning on a date unknown, at least as early as November 13,
2015, and continuing through on or about February 8, 2017, in Los
Angeles County, within the Central District of California, defendants
MARIO ALBERTO MIRANDA, also known as (“aka”) “Last,” aka “L,” aka
“Ultimo,” aka “Shot-Caller,” MARK ANTHONY ESPINOSA, aka “Fatman,” aka
“Marcos,” and OSCAR CARDENAS, aka “Taliban,” aka “Tali,” each aiding
and abetting the other, knowingly and intentionally used and
maintained a place, namely, the residence located at 12504 Bromwich
Street in Pacoima, California, for the purpose of manufacturing and
distributing marijuana, a Schedule I controlled substance, and

distributing methamphetamine, a Schedule II controlled substance.

155

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

ASe 2:19-cr-00055-MWF Document 1 Filed 01/31/19 Page 156 of 193 Page ID #:156

COUNT FIFTY-NINE
[21 U.S.C. § 856(a) (1); 18 U.S.C. § 2(a)]

Beginning on a date unknown, at least as early as September 15,
2016, and continuing through on or about February 2, 2017, in Los
Angeles County, within the Central District of California, defendants
MARIO ALBERTO MIRANDA, also known as (“aka”) “Last,” aka “L,” aka
“Ultimo,” aka “Shot-Caller,” ULISES BOTELLO, aka “Squirt,” aka “SQ,”
and LUIS ALBERTO MORA, aka “Liar,” aka “Liar Liar,” aka “Little L,”
aka “Uno,” each aiding and abetting the other, knowingly and
intentionally used and maintained a place, namely, the residence
located at 3651 Comet Court in Palmdale, California, for the purpose
of manufacturing and distributing marijuana, a Schedule I controlled

substance.

156

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

y

ASE 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 157 of 193 Page ID #:157

COUNT SIXTY
[18 U.S.C. § 924 (c) (1) (A) (111) ]

On or about April 3, 2016, in Los Angeles County, within the
Central District of California, defendant JESUS GONZALEZ, JR., also
known as (“aka”) “Lil’ Chito,” aka “Chito,” aka “Gunner,” aka “Chuy,”
aka “Chuyito,” knowingly used and carried a loaded firearm during and
in relation to, and possessed that firearm in furtherance of, a crime
of violence, namely, attempted murder and assault with a dangerous
weapon in aid of racketeering activity, in violation of Title 18,
United States Code, Sections 1959(a) (5), (a) (3), as charged in Counts
Two and Three of this Indictment, respectively, and in so doing,

discharged the firearm.

157

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ASe 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 158 0f 193 Page ID #:158

COUNT SIXTY-ONE
[18 U.S.C. § 924(c) (1) (A) (111) ]

On or about April 23, 2016, in Los Angeles County, within the
Central District of California, defendant JESUS GONZALEZ, JR., also
known as (“aka”) “Lil’ Chito,” aka “Chito,” aka “Gunner,” aka “Chuy,”
aka “Chuyito,” knowingly used and carried a loaded firearm during and
in relation to, and possessed that firearm in furtherance of, a crime
of violence, namely, attempted murder and assault with a dangerous
weapon in aid of racketeering activity, in violation of Title 18,
United States Code, Sections 1959(a) (5), (a) (3), as charged in Counts
Four and Five of this Indictment, respectively, and in so doing,

discharged the firearm.

158

 

 

 

 
10

11

12

13

14

15

16

L7

18

19

20

21

22

23

24

25

26

27

28

ASe 2:19-cr-O0055-MWF Document 1 Filed 01/31/19 Page 159 of 193 Page ID #:159

COUNT SIXTY-TWO
[18 U.S.C. § 924 (c) (1) (A) (1) ]

On or about June 8, 2016, in Los Angeles County, within the
Central District of California, defendant IGNACIO JESUS CONTRERAS,
also known as “Nacho,” knowingly possessed firearms, namely, a Colt
model Super .38 Automatic Pistol .38 Super caliber pistol, bearing
serial number 118379, and a Smith & Wesson model SD40 VE 40 Sé&W
caliber semiautomatic pistol, bearing serial number HEX2193, in
furtherance of drug trafficking crimes, namely, Conspiracy to
Distribute Controlled Substances, in violation of Title 21, United
States Code, Section 846, as charged in Count Seven of this
Indictment, and Possession With Intent to Distribute Methamphetamine,
in violation of Title 21, United States Code, Section 841(a) (1), as

charged in Count Twenty-Four of this Indictment.

159

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 160 of 193 Page ID #:160

COUNT SIXTY-THREE
[18 U.S.C. § 924(c) (1) (A) (4) ]

On or about June 21, 2016, in Los Angeles County, within the
Central District of California, defendant DAVID VASQUEZ, also known
as (“aka”) “Malo,” aka “Sonic,” aka “Evil,” knowingly possessed a
firearm, namely, a North American Arms model HGLR .22 caliber pistol,
bearing serial number L036563, in furtherance of drug trafficking
crimes, namely, Conspiracy to Distribute Controlled Substances, in
violation of Title 21, United States Code, Section 846, as charged in
Count Seven of this Indictment, and Possession With Intent to
Distribute Methamphetamine, in violation of Title 21, United States
Code, Section 841(a) (1), as charged in Count Thirty of this

Indictment.

160

 

 

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 161 0f193 Page ID #:161

COUNT SIXTY-FOUR
[18 U.S.C. § 924(c) (1) (A) (13) ]

On or about September 16, 2016, in Los Angeles County, within
the Central District of California, defendant ANTHONY CARLOS AVILA,
also known as (“aka”) “Baby Raskal,” aka “Casper,” knowingly used and
carried a firearm during and in relation to, and possessed that
firearm in furtherance of, a crime of violence, namely, assault with
a dangerous weapon in aid of racketeering activity, in violation of
Title 18, United States Code, Section 1959(a) (3), as charged in Count

Six of this Indictment, and in so doing, brandished the firearm.

161

 

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 2:19-cr-O0055-MWF. Document1 Filed 01/31/19 Page 162 of 193 Page ID #:162

COUNT SIXTY-FIVE
[18 U.S.C. § 924 (c) (1) (A) (11) ]

On or about September 16, 2016, in Los Angeles County, within
the Central District of California, defendant FRANCISCO JAVIER
NAVARRETE, also known as “Chowder,” knowingly used and carried a
firearm during and in relation to, and possessed that firearm in
furtherance of, a crime of violence, namely, assault with a dangerous
weapon in aid of racketeering activity, in violation of Title 18,
United States Code, Section 1959(a) (3), as charged in Count Six of

this Indictment, and in so doing, brandished the firearm.

162

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ASe 2:19-cr-00055-MWF. Document 1 Filed 01/31/19 Page 163 of 193 Page ID #:163

COUNT SIXTY-SIX
[18 U.S.C. § 924 (c) (1) (A) (4) ]

On or about December 26, 2016, in Los Angeles County, within the
Central District of California, defendant IVAN LAUREL, also known as
(“aka”) “Little Gallo,” aka “Little Psycho,” knowingly possessed a
firearm, namely, a Ruger model P345 .45 auto caliber pistol, bearing
serial number 66449721, in furtherance of drug trafficking crimes,
namely, Conspiracy to Distribute Controlled Substances, in violation
of Title 21, United States Code, Section 846, as charged in Count
Seven of this Indictment, and Possession With Intent to Distribute
Methamphetamine, in violation of Title 21, United States Code,

Section 841(a) (1), as charged in Count Forty-One of this Indictment.

163

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ASe 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 164 of 193 Page ID #:164

COUNT SIXTY-SEVEN
[18 U.S.C. § 922 (a) (1) (A) ]

From on or about November 1, 2015, through on or about July 13,
2018, in Los Angeles County, within the Central District of
California, and elsewhere, defendant JOSEPH PETER HERRERA, also known
as (“aka”) “Shadow,” aka “Baby Shadow,” aka “Baby Shitface,” not
being licensed as an importer, manufacturer, or dealer in firearms,
willfully engaged in the business of dealing in firearms, including,

specifically, the following firearms on or about the following dates:

 

Date Firearm

 

January 12, 2016 Fabrique Nationale model 1900-FN .32 ACP
caliber pistol, bearing serial number

433614

 

August 24, 2016 Mossberg International model 715T .22
Long Rifle caliber rifle, bearing serial

number ELL3608280

 

August 3, 2017 Taurus model PT738 .380 Auto caliber

pistol, with an obliterated serial number

 

August 16, 2017 Universal Firearms model Ml .30 caliber

rifle, bearing serial number 199457

 

July 5, 2018 Sig Sauer model P220 .45 Auto caliber

pistol, bearing serial number G131402

 

July 12, 2018 Lorcin model L380 .380 caliber pistol,

bearing serial number 044899

 

 

 

 

164

 

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ASe 2:19-cr-O0055-MWF. Document 1 Filed 01/31/19 Page 165 of 193 Page ID #:165

COUNT SIXTY-EIGHT
[18 U.S.C. § 922 (a) (1) (A)]

From on or before December 8, 2015, through on or about July 26,
2018, in Los Angeles County, within the Central District of
California, and elsewhere, defendant JESUS GONZALEZ, JR., also known
as (“aka”) “Lil’ Chito,” aka “Chito,” aka “Gunner,” aka “Chuy,” aka
“Chuyito,” not being licensed as an importer, manufacturer, or dealer
in firearms, willfully engaged in the business of dealing in
firearms, including, specifically, the following firearms on or about

the following dates:

 

Date Firearm(s)

 

February 2, 2016 (1) Bersa model Thunder 380 .380 ACP
caliber pistol, bearing serial number
642884; and

(2) APOC Armory .556 caliber AR-15-type

rifle, bearing no serial number

 

May 3, 2016 American Tactical Imports model OMNI
Hybrid 5.56 NATO caliber rifle, bearing

serial number NS013386

 

May 11, 2016 Beretta model Px4 Storm 9mm Parabellium
caliber pistol, bearing serial number

PX137629

 

May 20, 2016 black and gold AR-15 type rifle, bearing

no serial number

 

 

 

 

165

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

mse 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 166 of 193 Page ID #:166

COUNT SIXTY-NINE
[18 U.S.C. § 922 (a) (1) (A) ]

From on or about August 19, 2016, through on or about March 6,
2018, in Los Angeles County, within the Central District of
California, and elsewhere, defendant LUIS FRANCISCO LOPEZ, also known
as (“aka”) “Subs,” aka “Substitute,” not being licensed as an
importer, manufacturer, or dealer in firearms, willfully engaged in
the business of dealing in firearms, including, specifically, the

following firearms on or about the following dates:

 

Date Firearm(s)

 

October 29, 2016 (1) Kimel Industries Inc. model Western
Six .22 long rifle caliber revolver,
bearing serial number K31997; and

(2) Armalite Inc. model M4C 5.56 mm
caliber rifle, bearing serial number

42407

 

June 8, 2017 Norinco model SKS 7.62 x 39 mm caliber

rifle, bearing serial number 10051244

 

March 6, 2018 (1) Tanfoglio model Super Titan .380
caliber pistol, bearing serial number
MBO01837;

(2) Smith & Wesson model K38 .38 S&W
Special caliber revolver, bearing serial
number 906341; and

(3) Smith & Wesson model 14-1 .38 Sé&W
Special caliber revolver, bearing serial

number K414449

 

 

 

 

166

 

 

 

 
10

Li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ASe 2:19-cr-O0055-MWF Document 1 Filed 01/31/19 Page 167 of 193 Page ID #:167

COUNT SEVENTY
[18 U.S.C. § 922 (a) (1) (A) ]

From on or about July 14, 2018, through on or about January 5,
2019, in Los Angeles County, within the Central District of
California, and elsewhere, defendant SERGIO ESPINOZA SOLANO, also
known as “Cholo,” not being licensed as an importer, manufacturer, or
dealer in firearms, willfully engaged in the business of dealing in
firearms, including, specifically, the following firearms on or about

the following dates:

 

Date Firearm(s)

 

July 17, 2018 (1) One AR-15 type .223/5.56 caliber
pistol, bearing no serial number; and
(2) One AR-15 type 5.56 caliber rifle,

bearing no serial number

 

August 28, 2018 One AR-15 type .223 caliber rifle,

bearing no serial number

 

November 7, 2018 (1) One AR-15 type .223 caliber rifle,
bearing no serial number;

(2) One short-barreled AR-15 type .223
Remington caliber rifle, bearing no
serial number; and

(3) One AR-15 type 5.56 caliber pistol,

bearing no serial number

 

 

 

 

167

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ASe 2:19-cr-O0055-MWF. Document 1 Filed 01/31/19 Page 168 of 193 Page ID #:168

COUNT SEVENTY-ONE
[18 U.S.C. § 922 (a) (1) (A) ]

From on or about July 15, 2018, through on or about November 7,
2018, in Los Angeles County, within the Central District of
California, and elsewhere, defendant JESUS HERNANDEZ, also known as
“Jesse,” not being licensed as an importer, manufacturer, or dealer
in firearms, willfully engaged in the business of manufacturing and
dealing in firearms, including, specifically, the following firearms

on or about the following dates:

 

Date Firearm(s)

 

July 17, 2018 (1) One AR-15 type .223/5.56 caliber
pistol, bearing no serial number; and
(2) One AR-15 type 5.56 caliber rifle,

bearing no serial number

 

August 28, 2018 One AR-15 type .223 caliber rifle,

bearing no serial number

 

November 7, 2018 (1) One AR-15 type .223 caliber rifle,
bearing no serial number;

(2) One short-barreled AR-15 type .223
Remington caliber rifle, bearing no
serial number; and

(3) One AR-15 type 5.56 caliber pistol,

bearing no serial number

 

 

 

 

168

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ASe 2:19-cr-O0055-MWF Document 1 Filed 01/31/19 Page 169 of 193 Page ID #:169

COUNT SEVENTY-TWO
[18 U.S.C. § 922(g) (1)]

On or about November 18, 2015, in Los Angeles County, within the
Central District of California, defendant ANTHONY CARLOS AVILA, also
known as (“aka”) “Baby Rascal,” aka “Lil Rascal,” aka “Casper”
(“AVILA”), knowingly possessed a firearm, namely, a Burgo model Hw-
38-4T .38 Special caliber revolver, bearing an obliterated serial
number, and ammunition, namely, two rounds of Poongsan Metal
Corporation .38 Special caliber ammunition, in and affecting
interstate and foreign commerce.

Such possession occurred after defendant AVILA had been
convicted of a felony crime punishable by a term of imprisonment
exceeding one year, namely, Taking Vehicle Without Owner’s Consent,
in violation of California Vehicle Code Section 1085l1(a), in the
Superior Court of the State of California, County of Los Angeles,

case number PA080228, on or about May 28, 2014.

169

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

f

ASe 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 170 of 193 Page ID #:170

COUNT SEVENTY-THREE
[18 U.S.C. § 922(g) (1)]

On or about January 12, 2016, in Los Angeles County, within the
Central District of California, defendant JOSE MANUEL GALLO, also
known as “Roster” (“GALLO”), knowingly possessed a firearm, namely,
Fabrique Nationale model 1900-FN .32 ACP caliber pistol, bearing
serial number 433614, and ammunition, namely, eight rounds of Aguila
.32 Auto caliber ammunition, in and affecting interstate and foreign
commerce.

Such possession occurred after defendant GALLO had been
convicted of felony crimes punishable by a term of imprisonment
exceeding one year, namely, Carrying a Concealed Firearm, in
violation of California Penal Code Section 33215, and Carrying a
Loaded Firearm in a Vehicle or Public Place, in violation of
California Penal Code Section 25850(a), in the Superior Court of the
State of California, County of Los Angeles, case number LA078185, on

or about July 31, 2014.

170

 

 

a

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ASe 2:19-cr-00055-MWF. Document 1 Filed 01/31/19 Page 171 0f 193 Page ID #:171

COUNT SEVENTY-FOUR
[18 U.S.C. § 922(g) (1)]

On or about January 12, 2016, in Los Angeles County, within the
Central District of California, defendant IVAN LAUREL, also known as
(“aka”) “Lil Gallo,” aka “Lil Psycho” (“LAUREL”), knowingly possessed
a firearm, namely, a Fabrique Nationale model 1900-FN .32 ACP caliber
pistol, bearing serial number 433614, and ammunition, namely, eight
rounds of Aguila .32 Auto caliber ammunition, in and affecting
interstate and foreign commerce.

Such possession occurred after defendant LAUREL had been
convicted of felony crimes punishable by a term of imprisonment
exceeding one year, namely, Felon in Possession of a Firearm, in
violation of California Penal Code Section 29800(a) (1), and
Possession of a Loaded Firearm in Public Place or Vehicle, in
violation of California Penal Code Section 25850(a), in the Superior
Court of the State of California, County of Los Angeles, case number

LAVLAO78186, on or about July 21, 2014.

171

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

i

ase 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 172 of 193 Page ID #:172

COUNT SEVENTY-FIVE
[18 U.S.C. § 922(g) (1) ]

On or about February 2, 2016, in Los Angeles County, within the
Central District of California, defendant JESUS GONZALEZ, JR., also
known as (“aka”) “Lil’ Chito,” aka “Chito,” aka “Gunner,” aka “Chuy,”
aka “Chuyito” (“GONZALEZ”), knowingly possessed a firearm, namely, a
Bersa model Thunder 380 .380 ACP caliber pistol, bearing serial
number 642884, and ammunition, namely, thirteen rounds of .223
Remington ammunition, in and affecting interstate and foreign
commerce.

Such possession occurred after defendant GONZALEZ had been
convicted of a felony crime punishable by a term of imprisonment
exceeding one year, namely, Possession of Controlled Substance for
Sale, in violation of California Health & Safety Code Section 11378,
in the Superior Court of the State of California, County of Los

Angeles, case number LA078222, on or about October 24, 2014.

172

 

 

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

295

26

27

28

@se 2:19-cr-O0055-MWEF Document1 Filed 01/31/19 Page 173 0f 193 Page ID #:173

COUNT SEVENTY-SIX
[18 U.S.C. SS 922(g) (1), (9)]

On or about March 24, 2016, in Los Angeles County, within the
Central District of California, defendant IGNACIO CONTRERAS, also
known as “Nacho” (“CONTRERAS”), knowingly possessed ammunition,
namely, two rounds of Winchester .380 Auto caliber ammunition, one
round of Companhia Brasileira de Caruchos .380 Auto caliber
ammunition, one round of Federal Premium .380 Auto caliber
ammunition, one round of Poongsan Metals Corporation .380 Auto
caliber ammunition, and one round of Remington Arms Company .380 Auto
caliber ammunition, in and affecting interstate and foreign commerce.

Such possession occurred after defendant CONTRERAS had been
convicted of at least one of the following felony crimes, each
punishable by a term of imprisonment exceeding one year:

1. Possession of a Controlled Substance, in violation of
California Health & Safety Code Section 11350(a), in the Superior
Court of the State of California, County of Los Angeles, case number
LAQ32746, on or about January 24, 2001;

2. Felon in Possession of a Firearm, in violation of
California Penal Code Section 29800(a) (1), in the Superior Court of
the State of California, County of Los Angeles, case number MA063799,
on or about October 2, 2014.

Furthermore, such possession occurred after defendant CONTRERAS
had been convicted of a misdemeanor crime of domestic violence,
namely, Inflict Corporal Injury on Spouse or Cohabitant, in violation
of California Penal Code Section 273.5(a), in the Superior Court of
the State of California, County of Los Angeles, case number
LAS1SR0500301, on or about October 17, 2011.

173

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

‘

ASe 2:19-cr-00055-MWF. Document 1 Filed 01/31/19 Page 174 of 193 Page ID #:174

COUNT SEVENTY-SEVEN
[18 U.S.C. § 922 (g) (1) ]

On or about April 7, 2016, in Los Angeles County, within the
Central District of California, defendant IVAN LAUREL, also known as
(“Yaka”) “Lil Gallo,” aka “Lil Psycho” (“LAUREL”), knowingly possessed
ammunition, namely, four rounds of Hornady .380 Auto caliber
ammunition, and three rounds of Speer .380 Auto caliber ammunition,
in and affecting interstate and foreign commerce.

Such possession occurred after defendant LAUREL had been
convicted of a felony crime punishable by a term of imprisonment
exceeding one year, namely, Possession of a Loaded Firearm, in
violation of California Penal Code Sections 29800(a) (1) and 25850(a),
in the Superior Court of the State of California, County of Los

Angeles, case number LAVLA078186, on or about July 21, 2014.

174

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

mSe 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 175 of 193 Page ID #:175

COUNT SEVENTY-EIGHT
[18 U.S.C. § 922 (g) (1) ]

On or about April 20, 2016, in Los Angeles County, within the
Central District of California, defendant KEVIN JASON PAZ, also known
as (“aka”) “Cheesecake,” aka “Firme” (“PAZ”), knowingly possessed a
firearm, namely, an Iver Johnson’s Arms & Cycles Works model Champion
.410 gauge shotgun, bearing serial number 30862, in and affecting
interstate and foreign commerce.

Such possession occurred after defendant PAZ had been convicted
of a felony crime punishable by a term of imprisonment exceeding one
year, namely, Second-Degree Robbery, in violation of California Penal
Code Section 211, in the Superior Court of the State of California,
County of Los Angeles, case number LA061577, on or about April 1,

2010.

175

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

se 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 176 of 193 Page ID #:176

COUNT SEVENTY-NINE
[18 U.S.C. § 922(g) (1)]

On or about May 3, 2016, in Los Angeles County, within the
Central District of California, defendant JESUS GONZALEZ, JR., also
known as (“aka”) “Lil’ Chito,” aka “Chito,” aka “Gunner,” aka “Chuy,”
aka “Chuyito” (“GONZALEZ”), knowingly possessed a firearm, namely, an
American Tactical Imports model OMNI Hybrid 5.56 NATO caliber rifle,
bearing serial number NS013386, in and affecting interstate and
foreign commerce.

Such possession occurred after defendant GONZALEZ had been
convicted of a felony crime punishable by a term of imprisonment
exceeding one year, namely, Possession of Controlled Substance for
Sale, in violation of California Health & Safety Code Section 11378,
in the Superior Court of the State of California, County of Los

Angeles, case number LA078222, on or about October 24, 2014.

176

 

 

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

@se 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 177 of 193 Page ID #:177

COUNT EIGHTY
[18 U.S.C. § 922(g) (1)]

On or about May 11, 2016, in Los Angeles County, within the
Central District of California, defendant JESUS GONZALEZ, JR., also
known as (“aka”) “Lil’ Chito,” aka “Chito,” aka “Gunner,” aka “Chuy,”
aka “Chuyito” (“GONZALEZ”), knowingly possessed a firearm, namely, a
Beretta model Px4 Storm 9mm Parabellum caliber pistol, bearing serial
number PX137629, and ammunition, namely, four rounds of 9mm Luger
ammunition and four rounds of LCW 9mm ammunition, in and affecting
interstate and foreign commerce.

Such possession occurred after defendant GONZALEZ had been
convicted of a felony crime punishable by a term of imprisonment
exceeding one year, namely, Possession of Controlled Substance for
Sale, in violation of California Health & Safety Code Section 11378,
in the Superior Court of the State of California, County of Los

Angeles, case number LAO78222, on or about October 24, 2014.

177

 

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

ASE 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 178 of 193 Page ID #:178

COUNT EIGHTY-ONE
[18 U.S.C. § 922(g) (1)]

On or about May 20, 2016, in Los Angeles County, within the
Central District of California, defendant JESUS GONZALEZ, JR., also
known as (“aka”) “Lil’ Chito,” aka “Chito,” aka “Gunner,” aka “Chuy,”
aka “Chuyito” (“GONZALEZ”), knowingly possessed ammunition, namely,
26 rounds of Remington .223 caliber ammunition, in and affecting
interstate and foreign commerce.

Such possession occurred after defendant GONZALEZ had been
convicted of a felony crime punishable by a term of imprisonment
exceeding one year, namely, Possession of Controlled Substance for
Sale, in violation of California Health & Safety Code Section 11378,
in the Superior Court of the State of California, County of Los

Angeles, case number LAO078222, on or about October 24, 2014.

178

 

 

 

 
10

11.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ASe 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 179 0f 193 Page ID #:179

COUNT EIGHTY-TWO
[18 U.S.C. §§ 922(g) (1), (9)]

On or about June 8, 2016, in Los Angeles County, within the
Central District of California, defendant IGNACIO JESUS CONTRERAS,
also known as “Nacho” (“CONTRERAS”), knowingly possessed firearms,
namely, a Colt model Super .38 Automatic Pistol .38 Super caliber
pistol, bearing serial number 118379, and a Smith & Wesson model SD40
VE 40 S&W caliber semiautomatic pistol, bearing serial number
HEX2193; and ammunition, namely, seven rounds of Remington Arms .38
Super caliber ammunition, and fourteen rounds of Poongsan Metals 22
caliber ammunition, in and affecting interstate and foreign commerce.

Such possession occurred after defendant CONTRERAS had been
convicted of at least one of the following felony crimes, each
punishable by a term of imprisonment exceeding one year:

1. Possession of a Controlled Substance, in violation of
California Health & Safety Code Section 11350(a), in the Superior
Court of the State of California, County of Los Angeles, case number
LAQ32746, on or about January 24, 2001;

2. Felon in Possession of a Firearm, in violation of
California Penal Code Section 29800(a) (1), in the Superior Court of
the State of California, County of Los Angeles, case number MA063799,
on or about October 2, 2014.

Furthermore, such possession occurred after defendant CONTRERAS
had been convicted of a misdemeanor crime of domestic violence,
namely, Inflict Corporal Injury on Spouse or Cohabitant, in violation
of California Penal Code Section 273.5(a), in the Superior Court of
the State of California, County of Los Angeles, case number
LASLSRO500301, on or about October 17, 2011.

179

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

ise 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 1800f 193 Page ID #:180

COUNT EIGHTY-THREE
[18 U.S.C. § 922(g) (1) ]

On or about June 21, 2016, in Los Angeles County, within the
Central District of California, defendant DAVID VASQUEZ, also known
as (“aka”) “Malo,” aka “Sonic,” aka “Evil” (“D. VASQUEZ”), knowingly
possessed a firearm, namely, a North American Arms model HGLR .22
caliber pistol, bearing serial number L036563, in and affecting
interstate and foreign commerce. |

Such possession occurred after defendant D. VASQUEZ had been
convicted of at least one of the following felony crimes, each
punishable by a term of imprisonment exceeding one year:

1. Assault With Deadly Weapon, in violation of California
Penal Code Section 245(a) (2), in the Superior Court of the State of
California, County of Los Angeles, case number LA044773, on or about
July 6, 2004;

2. Grand Theft, in violation of California Penal Code Section
487(a), in the Superior Court of the State of California, County of
Los Angeles, case number LA057907, on or about March 26, 2008;

3. Possession of a Controlled Substance, in violation of
California Health & Safety Code Section 11377(a), in the Superior
Court of the State of California, County of Los Angeles, case number

PAO75704, on or about February 28, 2013.

180

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

mse 2:19-cr-O0055-MWF. Document 1 Filed 01/31/19 Page 181 of 193 Page ID #:181

COUNT EIGHTY-FOUR
[18 U.S.C. § 922 (g) (1) ]

On or about October 12, 2016, in Los Angeles County, within the
Central District of California, defendant JOSE MANUEL GALLO, also
known as “Rooster” (“GALLO”), knowingly possessed a firearm, namely,
a Glock model 27 .40 caliber semi-automatic pistol, bearing serial
number UKX354, and ammunition, namely, 10 rounds of Smith & Wesson
.40 caliber ammunition, in and affecting interstate and foreign
commerce.

Such possession occurred after defendant GALLO had been
convicted of felony crimes punishable by a term of imprisonment
exceeding one year, namely, Carrying a Concealed Firearm, in
violation of California Penal Code Section 33215, and Carrying a
Loaded Firearm in a Vehicle or Public Place, in violation of
California Penal Code Section 25850(a), in the Superior Court of the
State of California, County of Los Angeles, case number LAQ78185, on

or about July 31, 2014.

181

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

mse 2:19-cr-00055-MWEF Document 1 Filed 01/31/19 Page 182 of 193 Page ID #:182

COUNT EIGHTY-FIVE
[18 U.S.C. § 922(g) (1)]

On or about December 26, 2016, in Los Angeles County, within the
Central District of California, defendant IVAN LAUREL, also known as
(“aka”) “Lil Gallo,” aka “Lil Psycho” (“LAUREL”), knowingly possessed
a firearm, namely, Ruger model P345 .45 auto caliber pistol, bearing
serial number 66449721, and ammunition, namely, nine rounds of
Federal Premium .45 auto caliber ammunition, in and affecting
interstate and foreign commerce.

Such possession occurred after defendant LAUREL had been
convicted of a felony crime punishable by a term of imprisonment
exceeding one year, namely, Possession of a Loaded Firearm, in
violation of California Penal Code Sections 29800(a) (1) and 25850(a),
in the Superior Court of the State of California, County of Los

Angeles, case number LAVLA078186, on or about July 21, 2014.

182

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

ase 2:19-cr-00055-MWF Document 1 Filed 01/31/19 Page 183 of 193 Page ID #:183

COUNT EIGHTY-SIX
[18 U.S.C. § 922(g) (1) ]

On or about March 8, 2017, in Los Angeles County, within the
Central District of California, defendant OSCAR ALVARADO, also known
as “Smurf” (“ALVARADO”), knowingly possessed a firearm, namely, a
Glock model 19 9x19mm caliber pistol, bearing serial number KTE642,
and ammunition, namely, 42 rounds of Norinco 9mm caliber ammunition,
in and affecting interstate and foreign commerce.

Such possession occurred after defendant ALVARADO had been
convicted of at least one of the following felony crimes, each
punishable by a term of imprisonment exceeding one year:

1. Possession of Heroin, in violation of California Health &
Safety Code Section 11350(a), in the Superior Court of the State of
California, County of Los Angeles, case number PA016364, on or about
November 28, 1994;

2. Unlawful Driving or Taking of a Vehicle, in violation of
California Vehicle Code Section 10851(a), in the Superior Court of
the State of California, County of Los Angeles, case number LA025972,
on or about January 16, 1997;

3. Grand Theft, in violation of California Penal Code Section
487(a), in the Superior Court of the State of California, County of
Los Angeles, case number GA068875, on or about November 14, 2007;

4, Assault with a Deadly Weapon, in violation of California
Penal Code Section 245(a) (1), in the Superior Court of the State of
California, County of Los Angeles, case number LA0672313, on or about
March 22, 2011;

5. Possession of Heroin, in violation of California Health &
Safety Code Section 11350(a), in the Superior Court of the State of

183

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

d

 

ASe 2:19-cr-O0055-MWF. Document1 Filed 01/31/19 Page 184 of 193 Page ID #:184

California, County of Los Angeles, case number PA074981, on or about
February 4, 2013;

6. Felon in Possession of Ammunition, in violation of
California Penal Code Section 30305(a) (1), in the Superior Court of
the State of California, County of Los Angeles, case number LA080255,

on or about April 22, 2015.

184

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

se 2:19-cr-O00055-MWF. Document1 Filed 01/31/19 Page 185 of 193 Page ID #:185

COUNT EITGHTY-SEVEN
[18 U.S.C. § 922 (g) (1) ]

On or about March 25, 2018, in Los Angeles County, within the
Central District of California, defendant LUIS ALBERTO MORA, also
known as (“aka”) “Liar,” aka “Liar Liar,” aka “Little L,” aka “Uno”
(“MORA”), knowingly possessed a firearm, namely, a Mossberg model
500A 12-gauge shotgun, bearing serial number K764851, in and
affecting interstate and foreign commerce.

Such possession occurred after defendant MORA had been convicted
of the following felony crimes, each punishable by a term of
imprisonment exceeding one year: Sale or Transportation of Controlled
Substance, in violation of California Health & Safety Code Section
11379(a); Possession of Controlled Substance for Sale, in violation
of California Health & Safety Code Section 11378; and Possession of a
Controlled Substance With Firearm, in viclation of California Health
& Safety Code Section 11370.1(a), in the Superior Court of the State
of California, County of Los Angeles, case number BA413781, on or

about April 30, 2014.

185

 

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

iH

 

Se 2:19-cr-00055-MWF Document 1 Filed 01/31/19 Page 186 of 193 Page ID #:186

COUNT EIGHTY-EIGHT
[18 U.S.C. § 922(g) (1)]

On or about August 31, 2018, in Los Angeles County, within the
Central District of California, defendant LUIS ALBERTO MORA, also
known as (“aka”) “Liar,” aka “Liar Liar,” aka “Little L,” aka “Uno”
(“MORA”), knowingly possessed ammunition, namely, one round of Tula
.380 caliber ammunition, two rounds of Winchester 12-gauge
ammunition, 13 rounds of Winchester 20-gauge ammunition, 16 rounds of
Federal .22 Long Rifle caliber ammunition, eight rounds of Federal
12-gauge ammunition, one round of Remington .38 Special caliber
ammunition, and one round of Remington 12-gauge ammunition, in and
affecting interstate and foreign commerce.

Such possession occurred after defendant MORA had been convicted
of the following felony crimes, each punishable by a term of
imprisonment exceeding one year: Sale or Transportation of Controlled
Substance, in violation of California Health & Safety Code Section
11379(a); Possession of Controlled Substance for Sale, in violation
of California Health & Safety Code Section 11378; and Possession of a
Controlled Substance With Firearm, in violation of California Health
& Safety Code Section 11370.1(a), in the Superior Court of the State
of California, County of Los Angeles, case number BA413781, on or

about April 30, 2014.

186

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

mse 2:19-cr-00055-MWF. Document 1 Filed 01/31/19 Page 187 of 193 Page ID #:187

COUNT EIGHTY-NINE
[26 U.S.C. § 5861(d); 18 U.S.C. § 2(a)]

On or about November 7, 2018, in Los Angeles County, within the
Central District of California, and elsewhere, defendants SERGIO
ESPINOZA SOLANO, also known as (“aka”) “Cholo” (“SOLANO”), and JESUS
HERNANDEZ, aka “Jesse” (“HERNANDEZ”), each aiding and abetting the
other, knowingly possessed a firearm, namely, an AR-15 type .223
Remington caliber firearm, bearing no serial number, which defendants
SOLANO and HERNANDEZ knew to be a firearm and short-barreled rifle,
as defined in Title 26, United States Code, Sections 5845(a) (3) and
5845(c), and which had not been registered to defendants SOLANO and
HERNANDEZ in the National Firearms Registration and Transfer Record

as required by Chapter 53, Title 26, United States Code.

187

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

mse 2:19-cr-O0055-MWF Document 1 Filed 01/31/19 Page 188 of 193 Page ID #:188

FORFEITURE ALLEGATION ONE
[18 U.S.C. § 1963]

1. Pursuant to Federal Rule of Criminal Procedure 32.2, notice
is hereby given that the United States of America will seek
forfeiture as party of any sentence, pursuant to Title 18, United
States Code, Section 1963, and Title 28 United States Code, Section
2461(c), in the event of any defendant’s conviction of the offense
set forth in Count One of this Indictment.

2. Any defendant so convicted shall forfeit to the United
States of America the following:

(a) Any interest the convicted defendant has acquired or
maintained as a result of any such offense;

(bo) Any interest in, security of, claim against, or
property or contractual right of any kind affording a source or
influence over, any enterprise which the convicted defendant has
established, operated, controlled, conducted, or participated in the
conduct of, as a result of any such offense;

(c) Any property constituting, or derived from, any
proceeds which the person obtained, directly or indirectly, from
racketeering activity or unlawful debt collection as a result of any
such offense; and

(d) To the extent such property is not available for
forfeiture, a sum of money equal to the total value of the property
described in subparagraphs (a), (b), and (c).

3. Pursuant to Title 18, United States Code, Section 1963(m),
any defendant so convicted shall forfeit substitute property, up to
the total value of the property described in the preceding paragraph
if, as the result of any act or omission of said defendant, the

188

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

mse 2:19-cr-00055-MWF Document 1 Filed 01/31/19 Page 189 of 193 Page ID #:189

property described in the preceding paragraph, or any portion thereof
(a) cannot be located upon the exercise of due diligence; (b) has
been transferred, sold to or deposited with a third party; (c) has
been placed beyond the jurisdiction of the court; (d) has been
substantially diminished in value; or (e) has been commingled with

other property that cannot be divided without difficulty.

189

 

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ise 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 190 of 193 Page ID #:190

FORFEITURE ALLEGATION TWO
[21 U.S.C. § 853]

1. Pursuant to Rule 32.2(a) of the Federal Rules of Criminal
Procedure, notice is hereby given that the United States of America
will seek forfeiture as part of any sentence, pursuant to Title 21,
United States Code, Section 853 and Title 28, United States Code,
Section 2461(c), in the event of any defendant’s conviction of any of
the offenses set forth in Counts Seven through Fifty-Nine of this
Indictment.

2. Any defendant so convicted shall forfeit to the United
States of America the following:

(a) All right, title and interest in any and all property,
real or personal, constituting or derived from, any proceeds which
the defendant obtained, directly or indirectly, from any such
offense;

(b) All right, title and interest in any and all property,
real or personal, used, or intended to be used, in any manner or
part, to commit, or to facilitate the commission of any such offense;
and

(c) To the extent such property is not available for
forfeiture, a sum of money equal to the total value of the property
described in subparagraphs (a) and (b).

3. Pursuant to Title 21, United States Code, Section 853(p),
any defendant so convicted shall forfeit substitute property if, by
any act or omission of said defendant, the property described in the
preceding paragraph, or any portion thereof: (a) cannot be located
upon the exercise of due diligence; (b) has been transferred, sold
to, or deposited with a third party; (c) has been placed beyond the

190

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

mse 2:19-cr-00055-MWF Document1 Filed 01/31/19 Page 191 of 193 Page ID #:191

jurisdiction of the court; (d) has been substantially diminished in
value; or (e) has been commingled with other property that cannot be

divided without difficulty.

191

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ASe 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 192 0f 193 Page ID #:192

FORFEITURE ALLEGATION THREE
[18 U.S.C. § 924(d) (1), 26 U.S.C. § 5872, and 28 U.S.C. § 2461(c)]

1. Pursuant to Rule 32.2 of the Federal Rules of Criminal
Procedure, notice is hereby given that the United States of America
will seek forfeiture as part of any sentence, pursuant to Title 18,
United States Code, Section 924(d) (1), Title 26, United States Code,
Section 5872, and Title 28, United States Code, Section 2461(c), in
the event of any defendant’s conviction of any of the offenses set
forth in any of Counts Sixty through Eighty-Nine of this Indictment.

2. Any defendant so convicted shall forfeit to the United
States of America the following:

(a) All right, title, and interest in any firearm or
ammunition involved in or used in or used in any such offense; and

(b) To the extent such property is not available for
forfeiture, a sum of money equal to the total value of the property
described in subparagraph (a).

3. Pursuant to Title 21, United States Code, Section 853(p),
as incorporated by Title 28, United States Code, Section 2461(c), the
convicted defendant shall forfeit substitute property, up to the
value of the property described in the preceding paragraph if, as the
result of any act or omission of said defendant, the property
//

//
//

192

 

 

 
Case 2:19-cr-O0055-MWF Document1 Filed 01/31/19 Page 193 of 193 Page ID #:193

10

11

12

13

14

15

16

17

18

L9

20

21

22

23

24

25

26

27

28

 

 

described in the preceding paragraph or any portion thereof (a)
cannot be located upon the exercise of due diligence; (b) has been
transferred, sold to, or deposited with a third party; (c) has been
placed beyond the jurisdiction of the court; (d) has been
substantially diminished in value; or (e) has been commingled with
other property that cannot be divided without difficulty.

A TRUE BILL

;

/S/

 

Foreperson

NICOLA T. HANNA
United States Attorney

XN

LAWRENCE S. MIDDLETON
Assistant United States Attorney
Chief, Criminal Division

JUSTIN R. RHOADES

Assistant United States Attorney
Chief, Violent and Organized
Crime Section

JENNIFER CHOU

Assistant United States Attorney
Violent and Organized Crime
Section

193

 

 
